





Exhibit 10.4






AMENDED AND RESTATED CREDIT AGREEMENT
dated as of March 12, 2019


among
PRIME ONDECK RECEIVABLE TRUST II, LLC,
as Borrower


VARIOUS LENDERS,


and


CREDIT SUISSE AG, NEW YORK BRANCH,
as Administrative Agent


and


WELLS FARGO BANK, N.A.,
as Paying Agent and Collateral Agent














________________________________________________________


$200,000,000 Credit Facility
________________________________________________________
















i



--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
 
Page
SECTION 1.


DEFINITIONS AND INTERPRETATION
1
1.1


Definitions
1
1.2


Accounting Terms
37
1.3


Interpretation, etc.
38
SECTION 2.


LOANS
38
2.1


Loans
38
2.2


Pro Rata Shares
41
2.3


Use of Proceeds
41
2.4


Evidence of Debt; Register; Lenders' Books and Records; Notes
41
2.5


Interest on Loans
43
2.6


Reserved
43
2.7


Fees
43
2.8


Maturity Date
44
2.9


Voluntary Commitment Reductions/Increases
44
2.10


Borrowing Base Deficiency
44
2.11


Controlled Accounts
44
2.12


Application of Proceeds
48
2.13


General Provisions Regarding Payments
52
2.14


Ratable Sharing
52
2.15


Increased Costs; Capital Adequacy
53
2.16


Taxes; Withholding, etc.
55
2.17


Obligation to Mitigate
57
2.18


Defaulting Lenders
57
2.19


Removal or Replacement of a Lender
59
2.20


The Paying Agent
59
2.21


Duties of Paying Agent
64
2.22


Collateral Agent
67
2.23


Intention of Parties
68
2.24


Increase Option
68
SECTION 3.


CONDITIONS PRECEDENT
72
3.2


Conditions Precedent to Effectiveness of the Existing Credit Agreement
72
3.3


Conditions to Each Credit Extension
74
SECTION 4.
REPRESENTATIONS AND WARRANTIES
75
4.1


Organization; Requisite Power and Authority; Qualification; Other
 
 
Names
76
4.2


Capital Stock and Ownership
76
4.3


Due Authorization
76
4.4


No Conflict
76
4.5


Governmental Consents
76








--------------------------------------------------------------------------------

 


4.6


Binding Obligation
77
4.7


Eligible Receivables
77
4.8


Historical Financial Statements
77
4.9


No Material Adverse Effect
77
4.10


Adverse Proceedings, etc.
77
4.11


Payment of Taxes
77
4.12


Title to Assets
78
4.13


No Indebtedness
78
4.14


No Defaults
78
4.15


Material Contracts
78
4.16


Government Contracts
78
4.17


Governmental Regulation
78
4.18


Margin Stock
78
4.19


Employee Benefit Plans
78
4.20


Solvency; Fraudulent Conveyance
78
4.21


Compliance with Statutes, etc.
78
4.22


Matters Pertaining to Related Agreements
78
4.23


Disclosure
78
4.24


Patriot Act
78
4.26


Remittance of Collections
80
4.27


LCR
80
SECTION 5.


AFFIRMATIVE COVENANTS
80
5.1


Financial Statements and Other Reports
80
5.2


Existence
83
5.3


Payment of Taxes and Claims
83
5.4


Insurance
84
5.5


Inspections; Compliance Audits
84
5.6


Compliance with Laws
85
5.7


Separateness
85
5.8


Further Assurances
85
5.9


Communication with Accountants
85
5.10


Acquisitions of Receivables from Holdings
86
5.11


Class B Lender Information Rights
86
SECTION 6.


NEGATIVE COVENANTS
86
6.1


Indebtedness
86
6.2


Liens
86
6.3


No Further Negative Pledges
86
6.4


Restricted Junior Payments
87
6.5


Subsidiaries
87
6.6


Investments
87
6.7


Fundamental Changes; Disposition of Assets; Acquisitions
87
6.8


Sales and Lease-Backs
88
6.9


Transactions with Shareholders and Affiliates
88








--------------------------------------------------------------------------------

 


6.10
Conduct of Business
88
6.11
Fiscal Year
88
6.12
Servicer; Backup Servicer; Custodian
88
6.13
Acquisitions of Receivables
88
6.14
Independent Manager
88
6.15
Organizational Agreements
90
6.16
Changes in Underwriting or Other Policies
90
6.17
Receivable Program Agreements
90
SECTION 7.
EVENTS OF DEFAULT
91
7.1
Events of Default
91
SECTION 8.
AGENTS
95
8.1
Appointment of Agents
95
8.2
Powers and Duties
95
8.3
General Immunity
95
8.4
Agents Entitled to Act as Lender
96
8.5
Lenders' Representations, Warranties and Acknowledgment
97
8.6
Right to Indemnity
97
8.7
Successor Administrative Agent and Collateral Agent
98
8.8
Collateral Documents
99
SECTION 9.
MISCELLANEOUS
100
9.1
Notices
100
9.2
Expenses
101
9.3
Indemnity
101
9.4
Class B Transfer Restrictions
102
9.5
Amendments and Waivers
102
9.6
Successors and Assigns; Participations
104
9.7
Independence of Covenants
108
9.8
Survival of Representations, Warranties and Agreements
108
9.9
No Waiver; Remedies Cumulative
108
9.10
Marshalling; Payments Set Aside
108
9.11
Severability
109
9.12
Obligations Several; Actions in Concert
109
9.13
Headings
109
9.14
APPLICABLE LAW
109
9.15
CONSENT TO JURISDICTION
109
9.16
WAIVER OF JURY TRIAL
110
9.17
Confidentiality
111
9.18
Usury Savings Clause
112
9.19
Counterparts
113
9.20
Effectiveness
113
9.21
Patriot Act
113
9.22
Nonpetition
113
9.23
Limited Recourse
113








--------------------------------------------------------------------------------

 




 
 
 
 
APPENDICES:
A
Commitments
 
 
B
Notice Addresses
 
 
C
Eligibility Criteria
 
 
D
Excess Concentration Amounts
 
 
E
Portfolio Performance Covenants
 
 
F
Early Amortization Events
 
 
G
Advance Rate Reduction Event
 
 
 
 
 
SCHEDULES:
1.1
Financial Covenants
 
 
 
 
 
EXHIBITS:
A-1
Form of Funding Notice (35-Day)
 
 
A-2
Form of Funding Notice (Overnight)
 
 
B-1
Form of Class A Loan Note
 
 
B-2
Form of Class B Loan Note
 
 
C-1
Form of Compliance Certificate
 
 
C-2
Form of Borrowing Base Report and Certificate
 
 
E
Form of Assignment Agreement
 
 
F
Form of Certificate Regarding Non-Bank Status
 
 
F-1
Form of Amendment Date Effective Certificate
 
 
F-2
Form of Solvency Certificate
 
 
G
Form of Controlled Account Voluntary Payment Notice
 
 
H
Form of Receivables Purchase Agreement
 












--------------------------------------------------------------------------------


 


AMENDED & RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 12, 2019, is
entered into by and among PRIME ONDECK RECEIVABLE TRUST II, LLC, a Delaware
limited liability company (“Company”), the Lenders party hereto from time to
time and CREDIT SUISSE AG, NEW YORK BRANCH, as Administrative Agent for the
Class A Lenders (in such capacity, “Administrative Agent”) and WELLS FARGO BANK,
N.A., as Paying Agent (in such capacity, “Paying Agent”) and as Collateral Agent
for the Secured Parties (in such capacity, “Collateral Agent”).
RECITALS:
WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
WHEREAS, the Company, the Lenders party hereto, the Administrative Agent, the
Collateral Agent and the Paying Agent are parties to that certain Credit
Agreement dated as of December 8, 2016 (as amended by Amendment No. 1 to the
Credit Agreement dated as of September 25, 2017, further amended by Amendment
No. 2 to the Credit Agreement dated as of June 5, 2018, further amended by
Amendment No. 3 to the Credit Agreement dated as of October 5, 2018, and further
amended by Amendment No. 4 to the Credit Agreement dated as of November 19,
2018, the “Existing Credit Agreement”);
WHEREAS, in order to continue the existing indebtedness of the Company and make
certain accommodations as further described herein, the Company has requested
that the Existing Credit Agreement be amended and restated in its entirety (the
“Amendment and Restatement”), and the Lenders party thereto are willing to do so
on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1.DEFINITIONS AND INTERPRETATION
1.1    Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:
“2d Anniversary Date” means March 16, 2021 (or as such date may be extended upon
the mutual written agreement of Company and Administrative Agent).
“2019 Consolidated Net Income” means the Consolidated Net Income of Holdings and
its Subsidiaries for the Fiscal Year ending December 31, 2019.
“2020 Consolidated Net Income” means the Consolidated Net Income of Holdings and
its Subsidiaries for the Fiscal Year ending December 31, 2020.


EAST\100731208.5



--------------------------------------------------------------------------------

 


“30 MPF Receivable” means any Pledged Receivable with a Missed Payment Factor,
in the case of a Daily Pay Receivable, higher than 30 or, in the case of a
Weekly Pay Receivable, higher than 6.
“Accrued Interest Amount” means, as of any day, the aggregate amount of all
accrued and unpaid interest on the Loans payable hereunder.
“ACH Agreement” has the meaning set forth in the Servicing Agreement.
“ACH Receivable” means each Receivable with respect to which the underlying
Receivables Obligor has entered into an ACH Agreement.
“Act” has the meaning set forth in Section 4.25.
“Adjusted EPOPB” means, as of any date of determination, the excess of (a) the
Eligible Portfolio Outstanding Principal Balance as of such date over (b) the
aggregate Excess Concentration Amounts as of such date.
“Adjusted Eurodollar Rate” means, on any day, an interest rate per annum equal
to the quotient, expressed as a percentage and rounded upwards, if necessary, to
the nearest 1/100 of 1%, obtained by dividing (i) the LIBO Rate by (ii) 100%
minus the Eurodollar Reserve Percentage.
“Adjusted Interest Collections” means, with respect to any Monthly Period, an
amount equal to (a) the sum of (x) all Collections received during such Monthly
Period that were not applied by the Servicer to reduce the Outstanding Principal
Balance of the Pledged Receivables in accordance with the Servicing Agreement
and (y) all Collections received during such Monthly Period that were recoveries
with respect to Charged-Off Receivables (net of amounts, if any, retained by any
third party collection agent) minus (b) the aggregate amount paid by Company on
the related Interest Payment Date pursuant to clauses (a)(i), (a)(ii), (a)(iii),
(a)(v), (a)(vi), and (a)(viii), (b)(i), (b)(ii), (b)(iii), (b)(v), (b)(vi), and
(b)(viii) of Section 2.12, as applicable.
“Administrative Agent” has the meaning set forth in the preamble hereto, and any
successors or assigns thereto.
“Advance Rate Reduction Event” has the meaning set forth on Appendix G.
“Adverse Effect” means, with respect to any action, that such action will (a)
result in the occurrence of an Event of Default or (b) materially and adversely
affect the amount or timing of payments to be made to the Lenders pursuant to
this Agreement.
“Adverse Proceeding” means any non-frivolous action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of the Company or Holdings) at
law or in equity, or before or by any Governmental Authority, domestic or
foreign, whether pending or, to the knowledge of Company or Holdings, threatened
in writing against Company or Holdings, or any of their respective property (it
being acknowledged that any action, suit, proceeding, governmental investigation
or arbitration







--------------------------------------------------------------------------------

 


by a Governmental Authority against Company and/or Holdings, as applicable, will
not be considered frivolous for purposes of this definition).
“Affected Party” means any Lender, Credit Suisse AG, New York Branch, in its
individual capacity and in its capacity as Administrative Agent, Paying Agent
and, with respect to each of the foregoing, the parent company or holding
company that controls such Person.
“Affiliate” means, with respect to any specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, “control” means the power to direct the management and
policies of a Person, directly or indirectly, whether through ownership of
voting securities, by contract or otherwise; and “controlled” and “controlling”
have meanings correlative to the foregoing.
“Agent” means each of the Administrative Agent, the Paying Agent and the
Collateral Agent.
“Aggregate Amounts Due” has the meaning set forth in Section 2.14.
“Agreement” means this Amended and Restated Credit Agreement, dated as of March
12, 2019, as it may be amended, supplemented or otherwise modified from time to
time.
“Alternative Rate” means a per annum interest rate equal to the Adjusted
Eurodollar Rate plus 1.0%; provided, however, that the Alternative Rate shall be
the Prime Rate if the Adjusted Eurodollar Rate is unavailable.
“Amendment Effective Date” means the date of this Agreement.
“Amendment Effective Date Certificate” means an Amendment Effective Date
Certificate substantially in the form of Exhibit F.
“Applicable Class A Advance Rate” means 80%; provided, however, that,
notwithstanding the foregoing, during an Early Amortization Period upon the
occurrence of an Advance Rate Reduction Event, the Applicable Class A Advance
Rate shall be 70%.
“Applicable Class B Advance Rate” means 95%.“Approved Fund” means any Person
that, in the ordinary course of its business, is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit that
generally have an original par amount in excess of $10,000,000 and that is
administered or managed by an entity that is not included in the list of
entities set forth in clause (b) of the definition of Direct Competitor or any
Affiliate thereof.
“Asset Purchase Agreement” means that certain Amended and Restated Asset
Purchase Agreement dated as of the Amendment Effective Date, by and between
Company, as Purchaser, and the Seller, as amended, modified or supplemented from
time to time, whereby the Seller has agreed to sell and Company has agreed to
purchase Eligible Receivables from time to time.







--------------------------------------------------------------------------------

 


“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer, license or other disposition to, or
any exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of Holdings’ businesses, assets or properties
of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired.
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by Administrative Agent.
“Augmenting Lender” has the meaning set forth in Section 2.24.
“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, chief financial officer, chief legal officer, treasurer, corporate
secretary or controller (or, in each case, the equivalent thereof).
“Automatic LOC Payment Modification” means, with respect to any LOC Receivable,
upon the occurrence of each Subsequent LOC Advance relating to such LOC
Receivable, that the Payment obligations of the Receivable Obligor under such
LOC Receivable are automatically reset and restructured together with all other
advances made under the related OnDeck LOC (based on the aggregate outstanding
principal balance of all such advances) so that, with respect to all such
advances, from and after the date of the last such Subsequent LOC Advance, a
single periodic payment amount is owed each week over the course of the
applicable amortization period.
“Availability” means Class A Availability or Class B Availability, as
applicable.
“Backup Servicer” means Portfolio Financial Servicing Company or any replacement
thereof appointed pursuant to the Backup Servicing Agreement.
“Backup Servicing Agreement” means one or more agreements entered into from time
to time between Company, the Administrative Agent and Backup Servicer, as it may
be amended, modified or supplemented from time to time.
“Backup Servicing Fee” shall have the meaning attributed to such term in the
Backup Servicing Agreement.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.







--------------------------------------------------------------------------------

 


“Blocked Account Control Agreement” shall have the meaning attributed to such
term in the Security Agreement.
“Borrower Distribution” shall have the meaning set forth in Section 6.4.
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit C-2, executed by an Authorized Officer of Company and delivered to
Administrative Agent, Paying Agent, Collateral Agent and each Lender, which sets
forth the calculation of each of the Class A Borrowing Base and the Class B
Borrowing Base, including a calculation of each component thereof.
“Borrowing Base Deficiency” means either a Class A Borrowing Base Deficiency or
a Class B Borrowing Base Deficiency, as applicable.
“Borrowing Base Report” means a report substantially in the form of Exhibit C-2,
executed by an Authorized Officer of Company and delivered to Administrative
Agent, Paying Agent, Collateral Agent and each Lender, which attaches a
Borrowing Base Certificate.
“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in New York are authorized or required by law or
other governmental action to close.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person (i) as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person or (ii) as lessee which is a transaction of a type
commonly known as a “synthetic lease” (i.e., a transaction that is treated as an
operating lease for accounting purposes but with respect to which payments of
rent are intended to be treated as payments of principal and interest on a loan
for Federal income tax purposes).
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.
“Cash” means money, currency or a credit balance in any demand, securities
account or deposit account; provided, however, that notwithstanding anything to
the contrary contained herein, “Cash” shall exclude any amounts that would not
be considered “cash” under GAAP or “cash” as recorded on the books of Holdings
and its Subsidiaries.
“Cash Equivalents” means, as of any day, (a) marketable securities (i) issued or
directly and unconditionally guaranteed as to interest and principal by the
United States Government or (ii) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one year after such day; (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within one year after







--------------------------------------------------------------------------------

 


such day and having, at the time of the acquisition thereof, a rating of at
least A-1 from S&P, at least P-1 from Moody’s or at least R-1 (middle) from
DBRS, Inc.; (c) commercial paper maturing no more than one year from the date of
creation thereof and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (d) certificates of deposit
or bankers’ acceptances maturing within one year after such day and issued or
accepted by any Lender or by any commercial bank organized under the laws of the
United States or any state thereof or the District of Columbia that (i) is at
least “adequately capitalized” (as defined in the regulations of its primary
Federal banking regulator) and (ii) has Tier 1 capital (as defined in such
regulations) of not less than $100,000,000; (e) shares of any money market
mutual fund that (i) has substantially all of its assets invested continuously
in the types of investments referred to in clauses (a) and (b) above, (ii) has
net assets of not less than $500,000,000 and (iii) has the highest rating
obtainable from either S&P or Moody’s; and (f) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (d) of
this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government.
“Certificate Regarding Non‑Bank Status” means a certificate substantially in the
form of Exhibit E.
“Change of Control” means, at any time: (a) any “person” or “group” of related
persons (as such terms are given meaning in the Exchange Act and the rules of
the SEC thereunder) is or becomes the owner, beneficially or of record, directly
or indirectly, of more than 40% (on a fully diluted basis) of the economic and
voting interests (including the right to elect directors or similar
representatives) in the Capital Stock of Holdings; (b) the sale, lease,
transfer, conveyance or other disposition, in one or a series of related
transactions, of all or substantially all of the assets of Holdings and its
Subsidiaries taken as a whole to any “person” (as such term is given meaning in
the Exchange Act and the rules of the SEC thereunder); (c) at any time during
any consecutive two-year period after the Amendment Effective Date, individuals
who at the beginning of such period constituted the board of directors of
Holdings (together with any new directors whose election or appointment by the
board of directors of Holdings or whose nomination for election by the
shareholders of Holdings was approved by a vote of a majority of the directors
of Holdings then still in office who were either directors at the beginning of
such period or whose election, appointment or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
board of directors of Holdings then in office; or (d) Holdings shall cease to
beneficially own and control 100% on a fully diluted basis of the economic and
voting interest in the Capital Stock of Company free and clear of any Lien
(other than any Lien as to which the holder thereof (such holder, an “Equity
Lienholder”) has provided the Administrative Agent, for the benefit of the
Lenders, a Protective Undertakings Certification).
“Charged-Off Receivable” means, with respect to any date of determination, a
Receivable which (i) consistent with the Underwriting Policies has or should
have been written off the Company’s books as uncollectable or (ii) has a Missed
Payment Factor of (x) with respect to Daily Pay Receivables, sixty (60) or
higher or (y) with respect to Weekly Pay Receivables, twelve (12) or higher.







--------------------------------------------------------------------------------

 


“Chattel Paper” means any “chattel paper”, as such term is defined in the UCC,
including electronic chattel paper, now owned or hereafter acquired by the
Company.
“Class” means a class of Loans hereunder, designated Class A Loans or Class B
Loans.
“Class A Applicable Margin” means with respect to each Class A Lender, the
“Class A Applicable Margin” described in the Fee Letter between Company and such
Class A Lender.
“Class A Availability” means, as of any date of determination, the amount, if
any, by which the Class A Borrowing Base exceeds the Total Utilization of Class
A Commitments.
“Class A Borrowing Base” means, as of any day, an amount equal to the lesser of:
(a) the Applicable Class A Advance Rate multiplied by the Adjusted EPOPB at such
time, plus (ii) the sum of (A) the aggregate amount of Collections in the
Lockbox Account and the Collection Account to the extent such Collections and
other funds have already been applied to reduce the Eligible Portfolio
Outstanding Principal Balance and (B) the fair market value of all Permitted
Investments held in the Collection Account on such day minus (iii) 105% of the
sum of the Accrued Interest Amount as of such day and the aggregate amount of
all accrued and unpaid fees and expenses due hereunder and under the Servicing
Agreement, the Backup Servicing Agreement, the Custodial Agreement and the
Successor Servicing Agreement; and
(b)    the Class A Commitments on such day.
With respect to any calculation of the Class A Borrowing Base with respect to
any Credit Date solely for the purpose of determining Class A Availability for a
requested Class A Loan, the Class A Borrowing Base will be calculated on a pro
forma basis giving effect to the Eligible Receivables to be purchased with the
proceeds of such Loan. With respect to any calculation of the Class A Borrowing
Base for any other purpose, the Class A Borrowing Base at any time shall be
determined by reference to the most recent Borrowing Base Certificate delivered
to the Collateral Agent and the Administrative Agent, Paying Agent and each
Lender with such adjustments as the Paying Agent identifies pursuant to Section
2.21.
“Class A Borrowing Base Deficiency” means, as of any day, the amount, if any, by
which the Total Utilization of Class A Commitments exceeds the Class A Borrowing
Base, provided that, during an Early Amortization Period, if solely as a result
of the occurrence of an Advance Rate Reduction Event and a consequent reduction
in the Applicable Class A Advance Rate, a deficiency occurs hereunder that would
otherwise be deemed a “Class A Borrowing Base Deficiency” (or “Borrowing Base
Deficiency”), then notwithstanding the foregoing, no “Class A Borrowing Base
Deficiency” (or “Borrowing Base Deficiency”), Default or Event of Default shall
be deemed to exist hereunder unless such deficiency is not eliminated following
the application of proceeds pursuant to Section 2.12(b) on the Interest Payment
Date after the Interest Payment Date on which such Advance Rate Reduction Event
occurred.







--------------------------------------------------------------------------------

 


“Class A Commitment” means the commitment of a Class A Committed Lender to make
or otherwise fund any Class A Loan and “Class A Commitments” means such
commitments of all Class A Committed Lenders in the aggregate. The amount of
each Class A Committed Lender’s Class A Commitment, if any, is set forth on
Appendix A or in the applicable Assignment Agreement, subject to any adjustment
or reduction pursuant to the terms and conditions hereof. The Administrative
Agent shall update Appendix A from time to time to reflect any changes in Class
A Commitments. The aggregate amount of the Class A Commitments as of the
Amendment Effective Date is $180,000,000.
“Class A Committed Lender” means each financial institution listed on the
signature pages hereto as a Class A Committed Lender, and any other Person that
becomes a party hereto as a Class A Committed Lender pursuant to an Assignment
Agreement.
“Class A Conduit Lender” means each financial institution listed on the
signature pages hereto as a Class A Conduit Lender, and any other Person that
becomes a party hereto as a Class A Conduit Lender pursuant to an Assignment
Agreement.
“Class A Exposure” means, with respect to any Class A Lender as of any date of
determination, (i) prior to the termination of the Class A Commitments, that
Lender’s Class A Commitment; and (ii) after the termination of the Class A
Commitments, the aggregate outstanding principal amount of the Class A Loans of
that Lender.
“Class A Indemnitee” means an Indemnitee who is a Class A Lender, an Affiliate
of a Class A Lender or an officer, partner, director, trustee, employee or agent
of a Class A Lender.
“Class A Lender” means each Class A Committed Lender, and each Class A Conduit
Lender.
“Class A Loan” means a Loan made by a Class A Lender to Company pursuant to
Section 2.1.
“Class A Loan Note” means a promissory note in the form of Exhibit B-1 hereto,
as it may be amended, supplemented or otherwise modified from time to time.
“Class A Loans (35-Day)” has the meaning set forth in Section 2.1(e).
“Class A Loans (Overnight)” has the meaning set forth in Section 2.1(e).
“Class A Register” has the meaning set forth in Section 2.4(b)(i).
“Class B Agent” has the meaning set forth in Section 8.1.
“Class B Applicable Margin” means with respect to each Class B Lender the “Class
B Applicable Margin” described in any Fee Letter between Company and such Class
B Lender.
“Class B Availability” means, as of any date of determination, the amount, if
any, by which the Class B Borrowing Base exceeds the Total Utilization of Class
B Commitments.







--------------------------------------------------------------------------------

 


“Class B Borrowing Base” means, as of any day, an amount equal to the lesser of:
(a)    (i) the Applicable Class B Advance Rate multiplied by the Adjusted EPOPB
at such time, plus (ii) the sum of (A) the aggregate amount of Collections in
the Lockbox Account and the Collection Account to the extent such Collections
and other funds have already been applied to reduce the Eligible Portfolio
Outstanding Principal Balance and (B) the fair market value of all Permitted
Investments held in the Collection Account on such day, minus (iii) 105% of the
sum of the Accrued Interest Amount as of such day and the aggregate amount of
all accrued and unpaid fees and expenses due hereunder and under the Servicing
Agreement, the Backup Servicing Agreement, the Custodial Agreement and the
Successor Servicing Agreement, minus (iv) the aggregate outstanding principal
amount of the Class A Loans as of such date; and
(b)    the Class B Commitments on such day.
With respect to any calculation of the Class B Borrowing Base with respect to
any Credit Date solely for the purpose of determining Class B Availability for a
requested Class B Loan, the Class B Borrowing Base will be calculated on a pro
forma basis giving effect to the Eligible Receivables to be purchased with the
proceeds of such Loan. With respect to any calculation of the Class B Borrowing
Base for any other purpose, the Class B Borrowing Base at any time shall be
determined by reference to the most recent Borrowing Base Certificate delivered
to the Collateral Agent, the Administrative Agent, Paying Agent and each Lender,
as adjusted to reflect any adjustments identified by the Paying Agent pursuant
to Section 2.21.
“Class B Borrowing Base Deficiency” means, as of any day, the amount, if any, by
which the Total Utilization of Class B Commitments exceeds the Class B Borrowing
Base.
“Class B Commitment” means the commitment of a Class B Lender to make or
otherwise fund any Class B Loan and “Class B Commitments” means such commitments
of all Class B Lenders in the aggregate. The aggregate amount of the Class B
Commitments as of the Amendment Effective Date is $0. The amount of any Class B
Lender’s Class B Commitment after the Original Closing Date will be set forth in
a Joinder Agreement. The Administrative Agent shall update Appendix A from time
to time to reflect any changes in Class B Commitments.
“Class B Exposure” means, with respect to any Class B Lender as of any date of
determination, (i) prior to the termination of the Class B Commitments, that
Lender’s Class B Commitment; and (ii) after the termination of the Class B
Commitments, the aggregate outstanding principal amount of the Class B Loans of
that Lender.
“Class B Indemnitee” means an Indemnitee who is a Class B Lender, an Affiliate
of a Class B Lender or an officer, partner, director, trustee, employee or agent
of a Class B Lender.
“Class B Lender” means each financial institution listed on the signature pages
hereto as a Class B Lender, and any other Person that becomes a party hereto as
a Class B Lender pursuant to an Assignment Agreement.







--------------------------------------------------------------------------------

 


“Class B Loan” means a Loan made by a Class B Lender to Company pursuant to
Section 2.1.
“Class B Loan Note” means a promissory note in the form of Exhibit B-2, as it
may be amended, supplemented or otherwise modified from time to time.
“Class B Register” has the meaning set forth in Section 2.4(b)(ii).
“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.
“Collateral Agent” has the meaning set forth in the preamble hereto, and any
successors or assigns thereto.
“Collateral Documents” means the Security Agreement, the Control Agreements and
all other instruments, documents and agreements delivered by, or on behalf or at
the request of, Company or Holdings pursuant to this Agreement or any of the
other Credit Documents, as the case may be, in order to grant to, or perfect in
favor of, Collateral Agent, for the benefit of Secured Parties, a Lien on any
real, personal or mixed property of Company as security for the Obligations or
to protect or preserve the interests of Collateral Agent or the Secured Parties
therein.
“Collateral Receipt and Exception Report” shall mean the “Trust Receipt” as
defined in the Custodial Agreement.
“Collection Account” means a Securities Account with account number 77159900
maintained with the Controlled Account Bank in the name of Company.
“Collections” means, with respect to each Pledged Receivable, any and all cash
collections and other cash proceeds of such Pledged Receivable (whether in the
form of cash, checks, wire transfers, electronic transfers or any other form of
cash payment), including, without limitation, all prepayments, all overdue
payments, all prepayment penalties and early termination penalties, all finance
charges, if any, all amounts collected as interest, fees (including, without
limitation, any servicing fees, any origination fees, any loan guaranty fees
and, any platform fees), or charges for late payments with respect to such
Pledged Receivable, all recoveries with respect to each Charged-Off Receivable
(net of amounts, if any, retained by any third party collection agent), all
investment proceeds and other investment earnings (net of losses and investment
expenses) on Collections as a result of the investment thereof pursuant to
Section 6.7, all proceeds of any sale, transfer or other disposition of any
Pledged Receivable by Company and all deposits, payments or recoveries made in
respect of any Pledged Receivable to any Controlled Account, or received by
Company in respect of a Pledged Receivable, and all payments representing a
disposition of any Pledged Receivable.
“Combined LOC OPB” means, as of any date with respect to each LOC Receivable
acquired by Company, the aggregate unpaid principal balance of such LOC
Receivable and all other LOC Receivables representing an advance under the
related OnDeck LOC as set forth on the Servicer’s books and records as of the
close of business on the immediately preceding Business







--------------------------------------------------------------------------------

 


Day (it being understood and agreed that the Servicer shall reflect all such LOC
Receivables on its books and records as only one aggregate Receivable owed by
the applicable Receivables Obligor).
“Commitment” means a Class A Commitment or Class B Commitment, as applicable.
“Commitment Period” means the period from the Original Closing Date to but
excluding the Commitment Termination Date.
“Commitment Termination Date” means the earliest to occur of (i) the date that
is the 2d Anniversary Date; (ii) the date the Commitments are permanently
reduced to zero pursuant to Section 2.9(a); (iii) the date of the termination of
the Commitments pursuant to Section 7.1; or (iv) the first day of any Early
Amortization Period.
“Company” has the meaning set forth in the preamble hereto.
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C-1.
“Compliance Review” has the meaning set forth in Section 5.5(b).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Liquidity” means, as of any day, an amount determined for Holdings
and its Subsidiaries, on a consolidated basis, equal to the sum of (i)
unrestricted Cash and Cash Equivalents of Holdings and its Subsidiaries (other
than any special-purpose, bankruptcy-remote Subsidiary of Holdings formed for
the sole purpose of owning and financing a portfolio of Receivables), as of such
day, (ii) amounts (if any) in the Reserve Account as of such date, (iii) the sum
of the Class A Availability and the Class B Availability as of such day and,
(iv) the aggregate amount of all unused and available credit commitments under
any credit facilities of Holdings and its Subsidiaries, as of such day;
provided, that, as of such day, all of the conditions to funding such amounts
under clause (iii) and (iv), as the case may be, have been fully satisfied
(other than delivery of prior notice of funding and pre-funding notices,
opinions and certificates that are reasonably capable of delivery as of such
day) and no lender under such credit facilities shall have refused to make a
loan or other advance thereunder at any time after a request for a loan was made
thereunder.
“Consolidated Net Income” means, for any period, the greater of (x) $0, and (y)
(i) the net income (or loss) of Holdings and its Subsidiaries on a consolidated
basis for such period taken as a single accounting period determined in
conformity with GAAP, minus (ii) the sum of (a) the income (or loss) of any
Person (other than a Subsidiary of Holdings) in which any other Person (other
than Holdings or any of its Subsidiaries) has a joint interest, plus (b) the
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of Holdings or is merged into or consolidated with Holdings or any of its
Subsidiaries or that Person’s assets are acquired by Holdings or any of its
Subsidiaries, plus (c) the income of any Subsidiary of Holdings to the extent
that the







--------------------------------------------------------------------------------

 


declaration or payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
Organizational Documents or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary, plus
(d) any gains or losses attributable to Asset Sales or returned surplus assets
of any Pension Plan, plus (e) (to the extent not included in clauses (a) through
(d) above) any net extraordinary gains or net extraordinary losses.
“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Holdings and its Subsidiaries
determined on a consolidated basis in accordance with GAAP, including all
accrued and unpaid interest on the foregoing, provided, that accounts payable,
accrued expenses, liabilities for leasehold improvements and deferred revenue of
Holdings and its Subsidiaries shall not be included in any determination of
Consolidated Total Debt.
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
“Control Agreements” means collectively, the Lockbox Account Control Agreement,
the Securities Account Control Agreement and the Blocked Account Control
Agreement.
“Controlled Account” means each of the Reserve Account, the Collection Account
and the Lockbox Account, and the “Controlled Accounts” means all of such
accounts.
“Controlled Account Bank” means Wells Fargo Bank, N.A., and its successors and
assigns.
“Controlled Account Voluntary Payment Notice” means a Controlled Account
Voluntary Payment Notice substantially in the form of Exhibit G.
“Convertible Indebtedness” means any Indebtedness of Holdings that (a) is
convertible to equity, including convertible preferred stock, (b) requires no
payment of principal thereof or interest thereon and (c) is fully subordinated
to all Indebtedness for borrowed money of Holdings, as to right and time of
payment and as to any other rights and remedies thereunder, including, an
agreement on the part of the holders of such Indebtedness that the maturity of
such Indebtedness cannot be accelerated prior to the maturity date of such
Indebtedness for borrowed money.
“CP Rate” means, with respect to any Class A Conduit Lender on any day, the per
annum rate equivalent to the weighted average cost (as reasonably determined by
such Class A Conduit Lender, and which shall include (without duplication), the
fees and commissions of placement agents and dealers, incremental carrying costs
incurred with respect to commercial paper maturing on dates other than those on
which corresponding funds are received by such Class A Conduit Lender, other
borrowings by such Class A Conduit Lender and any other costs associated







--------------------------------------------------------------------------------

 


with the issuance of commercial paper) to the extent related to the issuance of
commercial paper that is allocated, in whole or in part, by such Class A Conduit
Lender to fund or maintain a Class A Loan (or portion thereof) on such day;
provided, however, that if any component of any such rate is a discount rate, in
calculating the “CP Rate” for such Interest Period, the related Class A Conduit
Lender shall for such component use the rate resulting from converting such
discount rate to an interest bearing equivalent rate per annum.
“Credit Date” means the date of a Credit Extension.
“Credit Document” means any of this Agreement, the Loan Notes, if any, the
Collateral Documents, the Asset Purchase Agreement, any Receivables Purchase
Agreement, the Servicing Agreement, the Backup Servicing Agreement, the
Custodial Agreement, the Undertakings Agreement and all other documents,
instruments or agreements executed and delivered by Company or Holdings for the
benefit of any Agent or any Lender in connection herewith.
“Credit Document Amendments” has the meaning set forth in Section 3.2(a).
“Credit Extension” means the making of a Loan.
“Custodial Agreement” means the Custodial Services Agreement, dated as of the
Original Closing Date, by and among Company, Servicer, Custodian, Collateral
Agent and Administrative Agent, as amended, supplemented or otherwise modified
from time to time.
“Custodian” means Wells Fargo Bank, N.A., in its capacity as the provider of
services under the Custodial Agreement, or any successor thereto in such
capacity appointed in accordance with the Custodial Agreement.
“Daily Pay Receivable” means any Receivable for which a Payment is generally due
on every Business Day.
    
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (other than such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.







--------------------------------------------------------------------------------

 


“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default, and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non‑pro rata application of any payments of the Loans in
accordance with the terms of this Agreement), and (b) such Defaulting Lender
shall have delivered to Company and Administrative Agent a written reaffirmation
of its intention to honor its obligations hereunder with respect to its
Commitments, and (iii) the date on which Company, Administrative Agent and
Requisite Lenders waive all Funding Defaults of such Defaulting Lender in
writing.
“Defaulted Loan” has the meaning set forth in Section 2.18.
“Defaulting Lender” has the meaning set forth in Section 2.18.
“Delinquent Receivable” means, as of any date of determination, any Receivable
with a Missed Payment Factor of one (1) or higher as of such date.
“Delinquency Ratio” means, as of any Determination Date, the percentage
equivalent of a fraction (a) the numerator of which is the aggregate Outstanding
Principal Balance of all Pledged Receivables (that are not Charged-Off
Receivables) that had a Missed Payment Factor of (x) with respect to Daily Pay
Receivables, fifteen (15) or higher, or (y) with respect to Weekly Pay
Receivables, three (3) or higher, in each case, as of such Determination Date,
and (b) the denominator of which is the aggregate Outstanding Principal Balance
of all Pledged Receivables (that are not Charged-Off Receivables) as of such
Determination Date.
“Deposit Account” means a “deposit account” (as defined in the UCC), including a
demand, time, savings, passbook or like account with a bank, savings and loan
association, credit union or like organization, other than an account evidenced
by a negotiable certificate of deposit.
“Designated Officer” means, with respect to Company, any Person with the title
of Chief Executive Officer, Chief Financial Officer or Chief Legal Officer.
“Determination Date” means the last day of each Monthly Period.
“Direct Competitor” means (a) any Person engaged in the same or similar line of
business as Holdings, (b) any Person that is a direct competitor of Holdings or
any Subsidiary of Holdings and is identified as such by the Company to the
Administrative Agent prior to the Original Closing Date (as such list is updated
by the Company from time to time, and acknowledged in writing by the
Administrative Agent (such acknowledgment not to be unreasonably withheld)) or
(c) any Affiliate of any such Person; provided that, any Person (other than any
Person listed in clause (b) and their Affiliates) that either (i) both (A) has a
market capitalization equal to or greater than $5 billion and (B) that is in the
business of investing in commercial loans that generally have an original par
amount in excess of $10,000,000 or (ii) that is an Approved Fund, shall in
either case not be deemed a “Direct Competitor” hereunder.







--------------------------------------------------------------------------------

 


“Document Checklist” shall have the meaning attributed to such term in the
Custodial Agreement.
“Dollars” and the sign “$” mean the lawful money of the United States.
“E-Sign Receivable” means any Receivable for which the signature or record of
agreement of the Receivables Obligor is obtained through the use and capture of
electronic signatures, click-through consents or other electronically recorded
assents.
“Early Amortization Event” has the meaning set forth on Appendix F.
“Early Amortization Period” means the period beginning on the Early Amortization
Start Date and ending on the Maturity Date.
“Early Amortization Start Date” means the first date upon which an Early
Amortization Event occurs.
“Eligible Assignee” means (i) any Lender or any Lender Affiliate (other than a
natural person), and (ii) any other Person (other than a natural Person)
approved by Company, so long as (A) no Default or Event of Default has occurred
and is continuing, and (B) the Commitment Termination Date shall not have
occurred, and Administrative Agent (each such approval not to be unreasonably
withheld); provided, that (x) neither Holdings nor any Affiliate of Holdings
shall, in any event, be an Eligible Assignee, (y) no Direct Competitor shall be
an Eligible Assignee so long as no Specified Event of Default has occurred and
is continuing, and (z) at any time the Commitments are outstanding, any Class A
Committed Lender may only assign to another Person who would be a “Class A
Committed Lender” hereunder.
“Eligible Portfolio Outstanding Principal Balance” means, as of any date of
determination, the sum of the Outstanding Principal Balance for all Eligible
Receivables as of such date.
“Eligible Product” means the following Receivable product type: On Deck Core
Loans or OnDeck LOCs
“Eligible Receivable” means a Receivable with respect to which the Eligibility
Criteria are satisfied as of the applicable date of determination.
“Eligible Receivables Obligor” means a Receivables Obligor that satisfies the
criteria specified in Appendix C hereto under the definition of “Eligible
Receivables Obligor”, subject to any changes agreed to by the Requisite Class A
Lenders, the Requisite Class B Lenders and Company from time to time after the
Amendment Effective Date.
“Eligibility Criteria” means the criteria specified in Appendix C hereto under
the definition of “Eligibility Criteria”, subject to any changes agreed to by
each of the Requisite Class A Lenders, the Requisite Class B Lenders and Company
from time to time after the Amendment Effective Date.







--------------------------------------------------------------------------------

 


“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Holdings, any of its Subsidiaries or any
of their respective ERISA Affiliates.
“Equity Lienholder” has the meaning set forth in the definition of “Change of
Control”.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended to
the date hereof and from time to time hereafter, and any successor statute.
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of a Person shall
continue to be considered an ERISA Affiliate of such Person within the meaning
of this definition with respect to the period such entity was an ERISA Affiliate
of such Person and with respect to liabilities arising after such period, but
only to the extent that such Person could be liable under the Internal Revenue
Code or ERISA as a result of its relationship with such former ERISA Affiliate.
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty (30) day notice to the PBGC
has been waived by regulation); (ii) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any Pension
Plan (whether or not waived in accordance with Section 412(c) of the Internal
Revenue Code) or the failure to make by its due date a required installment
under Section 430(j) of the Internal Revenue Code with respect to any Pension
Plan or the failure to make any required contribution to a Multiemployer Plan;
(iii) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Holdings, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Holdings, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by Holdings, any







--------------------------------------------------------------------------------

 


of its Subsidiaries or any of their respective ERISA Affiliates of notice from
any Multiemployer Plan that it is in insolvency pursuant to 4245 of ERISA, or
that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; or (viii) the imposition of a Lien pursuant to Section 430(k) of the
Internal Revenue Code or pursuant to Section 303(k) of ERISA with respect to any
Pension Plan.
“Eurodollar Reserve Percentage” means, on any day, the applicable reserve
percentage (expressed as a decimal) prescribed by the Federal Reserve Board for
determining reserve requirements for “Eurocurrency Liabilities” pursuant to
Regulation D or any other applicable regulation of the Federal Reserve Board
that prescribes reserve requirements applicable to “Eurocurrency Liabilities” as
presently defined in Regulation D.
“Event of Default” means each of the events set forth in Section 7.1. For the
avoidance of doubt, an Early Amortization Event shall not be deemed an Event of
Default hereunder for any purpose unless such Early Amortization Event is one of
the enumerated events set forth in Section 7.1.
“Excess Concentration Amounts” means the amounts set forth on Appendix D hereto.
“Excess Spread” means, with respect to any Determination Date for any Monthly
Period, the product of (a) 12 times (b) the percentage equivalent of a fraction
(i) the numerator of which is the excess, if any, of (x) the Adjusted Interest
Collections for such Monthly Period over (y) the aggregate Outstanding Principal
Balance of all Pledged Receivables that became Charged-Off Receivables during
such Monthly Period and (ii) the denominator of which is the average daily
Eligible Portfolio Outstanding Principal Balance of Pledged Receivables for such
Monthly Period.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or required to be withheld or deducted from a payment to a Lender, (a)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Lender being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.16(b),
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Lender's failure to comply with Section 2.16(d)(i) or Section 2.16(d)(ii) and
(d) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” as defined in the Recitals hereto.







--------------------------------------------------------------------------------

 


“Existing Credit Documents” as defined in Section 1.4.
“Existing Obligations” as defined in Section 1.4.
“Exposure” means, (a) with respect to any Class A Lender as of any date of
determination, such Class A Lender’s Class A Exposure and (b) with respect to
any Class B Lender as of any date of determination, such Class B Lender's Class
B Exposure.
“FAP Certification Program” means the procedures maintained by Holdings that are
designed to monitor third-party originating brokers that are part of Holding’s
“Funding Advisor Program channel” based upon qualification parameters set by
Holdings.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code of 1986,
as amended, as of the date of this agreement (or any amended or successor
version that is substantially comparable and not materially more onerous to
comply with), and any current or future regulations promulgated thereunder or
official interpretations thereof.
“Fee Letters” means (a) each letter agreement dated as of the Amendment
Effective Date between the Company and each Secured Party party thereto (as such
Fee Letters are amended, modified or supplemented from time to time), and (b)
each letter agreement entered into thereafter between the Company and any Class
B Lender (or agent thereof) a party thereto (as such Fee Letters are amended,
modified or supplemented from time to time).
“Financial Covenants” means the financial covenants set forth on Schedule 1.1
hereto.
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer (or the equivalent thereof) of Holdings that such
financial statements fairly present, in all material respects, the financial
condition of Holdings and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year‑end adjustments.
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is perfected and
is the only Lien to which such Collateral is subject.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31 of each calendar year.
“Fourth Highest Concentration State” means, on any date of determination, the
state or territory of the United States (excluding the Highest Concentration
State, the Second Highest Concentration State and the Third Highest
Concentration State) in which Receivables Obligors of Eligible Receivables were
located as of the date of origination of such Receivables which has, in







--------------------------------------------------------------------------------

 


the aggregate as of such date of determination, the highest aggregate
Outstanding Principal Balance as compared to all other such states and
territories.
“Funding Account” has the meaning set forth in Section 2.11(a).
“Funding Default” has the meaning set forth in Section 2.18.
“Funding Notice” means, as the context may require, either a Funding Notice
(35-Day) or Funding Notice (Overnight).
“Funding Notice (35-Day)” has the meaning set forth in Section 2.1(e).
“Funding Notice (Overnight)” has the meaning set forth in Section 2.1(e).
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
“Highest Concentration Industry Code” means, on any date of determination, the
Industry Code shared by Receivables Obligors of Eligible Receivables having the
highest aggregate Outstanding Principal Balance.
“Highest Concentration State” means, on any date of determination, the state or
territory of the United States in which Receivables Obligors of Eligible
Receivables were located as of the date of origination of such Receivables which
has, in the aggregate as of such date of determination, the highest aggregate
Outstanding Principal Balance as compared to all other such states and
territories.
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
“Historical Financial Statements” means as of the Amendment Effective Date, the
audited financial statements of Holdings and its Subsidiaries, for the Fiscal
Year ended 2018, consisting of balance sheets and the related consolidated
statements of income, stockholders’ equity







--------------------------------------------------------------------------------

 


and cash flows for such Fiscal Year, certified by the chief financial officer
(or the equivalent thereof) of Holdings that they fairly present, in all
material respects, the financial condition of Holdings and its Subsidiaries as
at the dates indicated and the results of their operations and their cash flows
for the periods indicated, subject, if applicable, to changes resulting from
audit and normal year-end adjustments.
“Holdings” means On Deck Capital, Inc., a Delaware corporation.
“Increased-Cost Lenders” has the meaning set forth in Section 2.19.
“Increasing Lender” has the meaning set forth in Section 2.24.
“Indebtedness” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding trade payables incurred in the ordinary course
of business that are unsecured and not overdue by more than six (6) months
unless being contested in good faith and any such obligations incurred under
ERISA); (v) all indebtedness secured by any Lien on any property or asset owned
or held by that Person regardless of whether the indebtedness secured thereby
shall have been assumed by that Person or is nonrecourse to the credit of that
Person; (vi) the face amount of any letter of credit issued for the account of
that Person or as to which that Person is otherwise liable for reimbursement of
drawings; (vii) the direct or indirect guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co‑making,
discounting with recourse or sale with recourse by such Person of the obligation
of another; (viii) any obligation of such Person the primary purpose or intent
of which is to provide assurance to an obligee that the obligation of the
obligor thereof will be paid or discharged, or any agreement relating thereto
will be complied with, or the holders thereof will be protected (in whole or in
part) against loss in respect thereof; (ix) any liability of such Person for an
obligation of another through any Contractual Obligation (contingent or
otherwise) (a) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (b) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any
agreement described under subclauses (a) or (b) of this clause (ix), the primary
purpose or intent thereof is as described in clause (viii) above; and (x) all
obligations of such Person in respect of any exchange traded or over the counter
derivative transaction, whether entered into for hedging or speculative
purposes.
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages, penalties, claims, costs, expenses and
disbursements of any kind or nature whatsoever (excluding any amounts not
otherwise payable by Company under Section 2.16(b)(iii) but including the
reasonable and documented fees and disbursements of one (1) counsel for Class A
Indemnitees, one counsel for Class B Indemnitees and one (1) counsel for the
Collateral Agent and Paying Agent in connection with any investigative,
administrative or judicial proceeding commenced or threatened by any Person,
whether or not any such Indemnitee shall be designated







--------------------------------------------------------------------------------

 


as a party or a potential party thereto, and any reasonable and documented fees
or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations), on common law or equitable
cause or on contract or otherwise, that may be imposed on, incurred by, or
asserted against any such Indemnitee, in any manner relating to or arising out
of this Agreement or the other Credit Documents, any Related Agreement, or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions or the use or intended use of the proceeds thereof, or
any enforcement of any of the Credit Documents (including any sale of,
collection from, or other realization upon any of the Collateral)).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.3.
“Indemnitee Agent Party” has the meaning set forth in Section 8.6.
“Independent Manager” has the meaning set forth in Section 6.15.
“Industry Code” means, with respect to any Receivables Obligor of an Eligible
Receivable, the North American Industry Classification System industry code
under which the business of such Receivables Obligor has been classified by
Holdings.
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
“Interest Payment Date” means the fifteenth calendar day after the end of each
Monthly Period, and if such date is not a Business Day, the next succeeding
Business Day.
“Interest Period” means an interest period (i) initially, commencing on and
including the Original Closing Date and ending on and including the last day of
the calendar month in which the Original Closing Date occurs; and (ii)
thereafter, commencing on and including the first day of each calendar month and
ending on and excluding the first day of the immediately succeeding calendar
month.
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the beginning of such Interest
Period.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.
“Investment” means (i) any direct or indirect purchase or other acquisition by
Company of, or of a beneficial interest in, any of the Securities of any other
Person; (ii) any direct







--------------------------------------------------------------------------------

 


or indirect redemption, retirement, purchase or other acquisition for value,
from any Person, of any Capital Stock of such Person; and (iii) any direct or
indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contributions by Company to any
other Person, including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business. The amount of any Investment shall be
the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write‑ups,
write‑downs or write‑offs with respect to such Investment.
“Joinder Agreement” has the meaning set forth in Section 2.24.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.
“Lender” means each Class A Lender and each Class B Lender.
“Lender Affiliate” means, as applied to any Lender or Agent, any Related Fund
and any Person directly or indirectly controlling (including any member of
senior management of such Person), controlled by, or under common control with,
such Lender or Agent. For the purposes of this definition, “control” (including,
with correlative meanings, the terms “controlling,” “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.
“Lender Group” means a group of Class A Lenders designated as a “Lender Group”
on their signature pages hereto or in an Assignment Agreement.
“Leverage Ratio” means the ratio as of any day of (a) Consolidated Total Debt,
excluding Subordinated Indebtedness and Convertible Indebtedness, as of such
day, to (b) the sum of (i) Holdings’ total stockholders’ equity as of such day,
(ii) Warrant Liability as of such day and (iii) the sum of Subordinated
Indebtedness and Convertible Indebtedness as of such day.
“LIBO Rate” means, for any Loan (or portion thereof) for any Interest Period,
the rate per annum determined by, with respect to the (i) Class A Loans, the
Administrative Agent, and (ii) Class B Loans, the Class B Agent, in each case at
approximately 11:00 a.m., London time, on the applicable Interest Rate
Determination Date by reference to the 30-day ICE Benchmark Administration
Limited London interbank offered rate per annum for deposits in Dollars for a
period equal to one month (as set forth by the Bloomberg Information Service or
any successor thereto or any other service selected by the Administrative Agent
in its sole discretion); provided, that if such rate is not available at such
time for any reason, then the “LIBO Rate” shall be the rate per annum (rounded
upward to the nearest 1/16th of 1%) listed in The Wall Street Journal, “Money
Rates” table at or about 10:00 a.m., New York City time, on the applicable
Interest Rate Determination







--------------------------------------------------------------------------------

 


Date (or, if no such rate is listed on the applicable Interest Rate
Determination Date, the LIBO Rate as of the last Interest Rate Determination
Date that the Administrative Agent was able to determine the LIBO Rate);
provided further that the LIBO Rate shall not be deemed to be less than 0.00%
per annum. If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the LIBO Rate, including, without
limitation, because the LIBO Rate is not available or published on a current
basis, then the Administrative Agent and the Company shall endeavor in good
faith to establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable.
Notwithstanding anything to the contrary in Section 9.5, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Requisite Lenders stating
that such Lenders object to such amendment. If the Administrative Agent gives
written notice to the Lenders and the Company to the effect that adequate and
reasonable means do not exist for ascertaining the LIBO Rate or that the that
the London interbank offered rate has been permanently discontinued (a “LIBO
Notice”), then “LIBO Rate” then shall mean:
(a)    from the earlier of the date on which such LIBO Notice is delivered and
until the earlier of (A) the sixtieth day following the date of such LIBO Notice
and (B) the date of establishing an alternative rate of interest to the LIBO
Rate in accordance with the preceding two sentences, the LIBO Rate as of the
last Interest Rate Determination Date that the Administrative Agent was able to
determine LIBO Rate; and
(b)    from the sixty-first day following the date of such LIBO Notice until the
date of establishing an alternative rate of interest to the LIBO Rate as
contemplated by the preceding two sentences, the Prime Rate.
“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing, and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.
“Limited Liability Company Agreement” means the Amended and Restated Limited
Liability Company Agreement of the Company, dated as of December 8, 2016.
“Loan” means a Class A Loan or a Class B Loan, as applicable.
“Loan Note” means Class A Loan Note or a Class B Loan Note, as applicable.
“LOC Credit Limit” means with respect to an OnDeck LOC, the “Credit Limit” as
defined in the corresponding Receivable Agreement.







--------------------------------------------------------------------------------

 


“LOC Receivable” means a Receivable acquired by the Company representing an
advance under an OnDeck LOC offered to the related Receivables Obligor, it being
understood and agreed that Payments thereunder are subject to Automatic LOC
Payment Modifications in accordance with the terms of the applicable Receivable
Agreement upon the occurrence of a Subsequent LOC Advance under such OnDeck LOC.
“Lockbox Account” means a Deposit Account with account number 1370010618 at MB
Financial Bank, N.A. in the name of Company.
“Lockbox Account Control Agreement” shall have the meaning attributed to such
term in the Security Agreement.
“Lockbox System” has the meaning set forth in Section 2.11(d).
“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the Federal Reserve System as in effect from time to time.
“Master Record” has the meaning set forth in the Custodial Agreement.
“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on: (i) the business, assets, financial condition or
results of operations of Company or Holdings; (ii) the ability of Company to pay
any material Obligations or Company or Holdings to fully and timely perform, in
any material respect, its obligations under any Credit Document to which it is a
party; (iii) the validity or enforceability against Company or Holdings of any
Credit Document to which it is a party; or (iv) the existence, perfection,
priority or enforceability of any security interest in a material amount of the
Pledged Receivables, taken as a whole or in any material part.
“Material Contract” means any contract or other arrangement to which Company is
a party (other than the Credit Documents or the Related Agreements) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.
“Material Modification” means, with respect to any Receivable, a reduction in
the interest rate, an extension of the term, a reduction in, or change in
frequency of, any required Payment or extension of a Payment Date (other than a
temporary hold or temporary modification made in accordance with the
Underwriting Policies) or a reduction in the Outstanding Principal Balance,
provided that with respect to any LOC Receivable, none of the following
modifications shall be deemed to be a Material Modification hereunder: (i) an
Automatic LOC Payment Modification, (ii) changes to the “credit limit”, the
“applicable APR” or the “applicable amortization period” set forth in the
applicable Receivable Agreement, or (iii) changes to the applicable Receivable
Agreement consistent with the changes reflected in a successor form of
Receivable Agreement approved in accordance with Section 6.18; provided that
solely in the case of an increase to the "credit limit", decrease to the
"applicable APR", or an increase to the "applicable amortization period" the
related Receivables Obligor was current on all payments at the time of such
changes to the applicable Receivable Agreement became effective.







--------------------------------------------------------------------------------

 


“Materials” has the meaning set forth in Section 5.5(a).
“Maturity Date” means the earlier of (i) the date that is twelve (12) months
after the Early Amortization Start Date, (ii) the date that is twelve (12)
months after the 2d Anniversary Date, and (iii) the date of the termination of
the Commitments pursuant to Section 7.1
“Maximum Class B Interest Rate” means a rate per annum equal to the LIBO Rate
plus 6.00%, as the same may be increased from time to time with the consent of
the Administrative Agent in writing.
“Maximum Class A Loan Amount” means $200,000,000 aggregate principal amount of
all outstanding Class A Loans.
“Maximum Upfront Fee” means, with respect to each Receivable, the greater of
(a) $695 and (b) 5.0% of the original aggregate unpaid principal balance of such
Receivable.
“Missed Payment Factor” means, in respect of any Receivable, an amount equal to
the sum of (a) the amount equal to (i) the total past due amount of Payments in
respect of such Receivable, divided by (ii) the required periodic Payment in
respect of such Receivable as set forth in the related Receivable Agreement and
(b) the number of Payment Dates, if any, past the Receivable maturity date on
which a Payment was due but not received.
“Monthly Period” means the period from and including the first day of a calendar
month to and including the last day of such calendar month, provided, however,
that the initial Monthly Period will commence on the Original Closing Date and
end on the last day of the calendar month in which the Original Closing Date
occurred.
“Monthly Reporting Date” means the third Business Day prior to each Interest
Payment Date.
“Monthly Servicing Report” shall have the meaning attributed to such term in the
Servicing Agreement.
“Moody’s” means Moody’s Investor Services, Inc.
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.
“Net Asset Sale Proceeds” means, with respect to any Permitted Asset Sale, an
amount equal to: (i) Cash payments received by, or on behalf of, Company from
such Permitted Asset Sale, minus (ii) any bona fide direct costs incurred in
connection with such Permitted Asset Sale to the extent paid or payable to
non-Affiliates, including (a) income or gains taxes payable by the seller as a
result of any gain recognized in connection with such Permitted Asset Sale
during the tax period the sale occurs and (b) a reasonable reserve for any
recourse for a breach of the







--------------------------------------------------------------------------------

 


representations and warranties made by Company to the purchaser in connection
with such Permitted Asset Sale; provided that upon release of any such reserve,
the amount released shall be considered Net Asset Sale Proceeds.
“Net Cash Proceeds” shall mean with respect to any equity issuance, the cash
proceeds thereof, net of all taxes and reasonable investment banker’s fees,
underwriting discounts or commissions, reasonable legal fees and other
reasonable costs and other expenses incurred in connection therewith.
“Non-Consenting Lender” has the meaning set forth in Section 2.19.
“Non-Creditworthy Lender” has the meaning set forth in Section 2.19.
“Non‑US Lender” has the meaning set forth in Section 2.16(d)(i).
“Obligations” means all obligations of every nature of Company from time to time
owed to the Agents (including former Agents), the Lenders or any of them, in
each case under any Credit Document, whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
Company, would have accrued on any Obligation, whether or not a claim is allowed
against Company for such interest in the related bankruptcy proceeding), fees,
expenses, indemnification or otherwise.
“On Deck Core Loan” means a Receivable designated as “Core” or “Select”
“OnDeck LOC” means the “Line of Credit (LOC)” product as described in the
Underwriting Policies.
“One Year Equivalent” means, (i) for a Term Receivable that is a Daily Pay
Receivable, 252 scheduled loan payments, (ii) for a Term Receivable that is a
Weekly Pay Receivable, 52 scheduled loan payments and (iii) for a LOC
Receivable, an “applicable amortization period” set forth in the respective
Receivable Agreement of 52 full weeks following the date of the last advance
made thereunder.
“One and Half Year Equivalent” means, (i) for a Term Receivable that is a Daily
Pay Receivable, 378 scheduled loan payments, (ii) for a Term Receivable that is
a Weekly Pay Receivable, 78 scheduled loan payments and (iii) for a LOC
Receivable, an “applicable amortization period” set forth in the respective
Receivable Agreement of 78 full weeks following the date of the last advance
made thereunder.
“On Deck Score” means that numerical value that represents Holdings’ evaluation
of the creditworthiness of a business and its likelihood of default on a
commercial loan or other similar credit arrangement generated by “version 5” of
the proprietary methodology developed and maintained by Holdings, as such
methodology is applied in accordance with the other aspects of the Underwriting
Policies, as such methodology may be revised and updated from time to time in
accordance with Section 6.17.







--------------------------------------------------------------------------------

 


“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by‑laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization or certificate of formation, as amended, and its
operating agreement, as amended. In the event any term or condition of this
Agreement or any other Credit Document requires any Organizational Document to
be certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.
“Original Borrowing Base Certificate” has the meaning set forth in Section
2.1(c)(ii).
“Original Closing Date” means December 8, 2016.
“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Loan or Credit Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Outstanding Principal Balance” means, (i) as of any date with respect to any
Term Receivable, the unpaid principal balance of such Receivable as set forth on
the Servicer’s books and records as of the close of business on the immediately
preceding Business Day, and (ii) as of any date with respect to any LOC
Receivable, the Combined LOC OPB of such LOC Receivable (without duplication);
provided, however, that the Outstanding Principal Balance of any Pledged
Receivable that has become a Charged-Off Receivable will be zero.
“Participant Register” has the meaning set forth in Section 9.6(h).
“Paying Agent” has the meaning set forth in the preamble hereto, and any of its
successors and assigns.
“Payment” means, with respect to any Receivable, the required scheduled loan
payment in respect of such Receivable, as set forth in the applicable Receivable
Agreement.







--------------------------------------------------------------------------------

 


“Payment Dates” means, with respect to any Receivable, the date a scheduled
payment is due in accordance with the Receivable Agreement with respect to such
Receivable as in effect as of the date of determination.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
“Permitted Asset Sale” means so long as all Net Asset Sale Proceeds are
contemporaneously remitted to the Collection Account, (a) the sale by Company of
Receivables to Holdings pursuant to any repurchase option or obligations of
Holdings under the Asset Purchase Agreement, (b) the sale by the Servicer on
behalf of Company of Charged-Off Receivables to any third party in accordance
with the Servicing Standard, provided, that such sales are made without
representation, warranty or recourse of any kind by Company (other than
customary representations regarding title and absence of liens on the
Charged-Off Receivables, and the status of Company, due authorization,
enforceability, no conflict and no required consents in respect of such sale),
(c) the sale by Company of Receivables to Holdings who immediately thereafter
sells such Receivables to a special-purpose Subsidiary of Holdings, so long as,
(i) the amount received by Company therefore and deposited into the Collection
Account is no less than the aggregate Outstanding Principal Balances of such
Receivables, (ii) such sale is made without representation, warranty or recourse
of any kind by Company (other than customary representations regarding title,
absence of liens on the Receivables, status of Company, due authorization,
enforceability, no conflict and no required consents in respect of such sale),
(iii) the manner in which such Receivables were selected by Company does not
adversely affect the Lenders and (iv) the agreement pursuant to which such
Receivables were sold to Holdings or such special-purpose Subsidiary, as the
case may be, contains an obligation on the part of Holdings or such
special-purpose Subsidiary to not file or join in filing any involuntary
bankruptcy petition against Company prior to the end of the period that is one
year and one day after the payment in full of all Obligations of Company under
this Agreement and not to cooperate with or encourage others to file involuntary
bankruptcy petitions against Company during the same period, and (d) the sale by
Company of Receivables with the written consent of the Requisite Class A Lenders
and the Requisite Class B Lenders.
“Permitted CP Disclosure Information” means with respect to any Class A Conduit
Lender as of any date in connection with any disclosure of information permitted
by Section 9.17(g), (i) the outstanding exposure of such Class A Conduit Lender
to assets consisting of Class A Loans as of such date, (ii) with respect to the
Class A Loans owned by such Lender, the nature of the underlying receivables as
small business loans, and (iii) with respect to the Class A Loans owed by such
Lender, the number of underlying obligors or contracts.
“Permitted Discretion” means, with respect to any Person, a determination or
judgment made by such Person in good faith in the exercise of reasonable (from
the perspective of a secured lender) credit or business judgment.
“Permitted Investments” means the following, subject to qualifications
hereinafter set forth: (i) obligations of, or obligations guaranteed as to
principal and interest by, the







--------------------------------------------------------------------------------

 


U.S. government or any agency or instrumentality thereof, when such obligations
are backed by the full faith and credit of the United States of America;
(ii) federal funds, unsecured certificates of deposit and time deposits of any
bank, the short-term debt obligations of which are rated A-1+ (or the
equivalent) by each of the rating agencies and, if it has a term in excess of
three months, the long-term debt obligations of which are rated AAA (or the
equivalent) by each of the Moody’s and S&P; (iii) deposits that are fully
insured by the Federal Deposit Insurance Corp. (FDIC); (iv) only to the extent
permitted by Rule 3a-7 under the Investment Company Act of 1940, investments in
money market funds (including funds for which the Paying Agent or any of its
affiliates is investment manager or advisor) which invest substantially all
their assets in securities of the types described in clauses (i) through
(iii) above that are rated in the highest rating category by Moody’s or S&P; and
(v) such other investments as to which the Administrative Agent consent in its
sole discretion. Each of the Permitted Investments may be purchased by the
Paying Agent or Collateral Agent through an affiliate of the Paying Agent or
Collateral Agent.
Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the S&P’s “r” symbol (or any other rating agency’s corresponding
symbol) attached to the rating (indicating high volatility or dramatic
fluctuations in their expected returns because of market risk), as well as any
mortgage-backed securities and any security of the type commonly known as
“strips”; (ii) shall not have maturities in excess of one year; (iii) shall be
limited to those instruments that have a predetermined fixed dollar of principal
due at maturity that cannot vary or change; and (iv) shall exclude any
investment where the right to receive principal and interest derived from the
underlying investment provides a yield to maturity in excess of 120% of the
yield to maturity at par of such underlying investment. Interest may either be
fixed or variable, and any variable interest must be tied to a single interest
rate index plus a single fixed spread (if any), and move proportionately with
that index. No investment shall be made which requires a payment above par for
an obligation if the obligation may be prepaid at the option of the issuer
thereof prior to its maturity. All investments shall mature or be redeemable
upon the option of the holder thereof on or prior to the earlier of (x) three
months from the date of their purchase or (y) the Business Day preceding the day
before the date such amounts are required to be applied hereunder.
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint Ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
“Pledged Receivables” shall have the meaning attributed to such term in the
Servicing Agreement.
“Portfolio Performance Covenant” means any portfolio performance covenants
specified in Appendix E.
“Portfolio Weighted Average Receivable Yield” means as of any date of
determination, the quotient, expressed as a percentage, obtained by dividing (a)
the sum, for all Eligible Receivables, of the product of (i) the Receivable
Yield for each such Receivable multiplied by (ii) the Outstanding Principal
Balance of such Receivable as of such date, by (b) the Eligible Portfolio
Outstanding Principal Balance as of such date.







--------------------------------------------------------------------------------

 


“Prime Rate” means, as of any day, the rate of interest per annum equal to the
prime rate publicly announced by the majority of the eleven largest commercial
banks chartered under United States Federal or State banking law as its prime
rate (or similar base rate) in effect at its principal office. The determination
of such eleven largest commercial banks shall be based upon deposits as of the
prior year-end, as reported in the American Banker or such other source as may
be reasonably selected by the Paying Agent.
“Principal Office” means, for Administrative Agent, Administrative Agent’s
“Principal Office” as set forth on Appendix B, or such other office as
Administrative Agent may from time to time designate in writing to Company and
each Lender; provided, however, that for the purpose of making any payment on
the Obligations or any other amount due hereunder or any other Credit Document,
the Principal Office of Administrative Agent shall be as set forth on Appendix B
(or such other location within the City and State of New York as Administrative
Agent may from time to time designate in writing to Company and each Lender).
“Pro Rata Share” means with respect to (i) any Class A Lender, the percentage
obtained by dividing (a) the Class A Exposure of that Lender’s Lender Group by
(b) the aggregate Class A Exposure of all Lenders, and (ii) any Class B Lender,
the percentage obtained by dividing (a) the Class B Exposure of that Lender by
(b) the aggregate Class B Exposure of all Lenders.
“Protective Undertaking Certification” means a certification provided by an
Equity Lienholder to the Administrative Agent, for the benefit of the Lenders,
in form and substance reasonably satisfactory to the Administrative Agent,
whereby such Equity Lienholder certifies that such Equity Lienholder will not
(a) cause the Company to commence a voluntary or involuntary proceeding under
any Debtor Relief Law, (b) in connection with any such proceeding, challenge the
“true sale” characterization of any sale of Receivables by Holdings to the
Company, or (c) in connection with any such proceeding, attempt to cause the
Company to be “substantively consolidated” with Holdings or any other Person.
“Re-Aged” means returning a delinquent, open-end account to current status
without collecting the total amount of principal, interest, and fees that are
contractually due (provided that any Receivable subject to a Material
Modification in accordance with the Underwriting Policies shall not be
considered Re-Aged).
“Receivable” means any (i) loan or similar contract or (ii) “account” “payment
intangible” or “general intangible” (each, as defined in the UCC) representing a
fully disbursed portion of an OnDeck LOC, in each case, with a Receivables
Obligor pursuant to which Holdings or the Receivables Account Bank extends
credit to such Receivables Obligor including all rights under any and all
security documents or supporting obligations related thereto, including the
applicable Receivable Agreements; provided, however, that notwithstanding the
foregoing, with respect to any OnDeck LOC, “Receivable” shall only include the
Seller’s rights, title, interests, remedies, powers and privileges to receive
payment and/or enforce remedies under such OnDeck LOC with regard to such fully
disbursed portion of such OnDeck LOC and shall exclude the Seller’s rights,
title, interests, remedies, powers and privileges to (i) make future advances
under the OnDeck LOC under which such Receivable was originated and (ii) any
subsequently disbursed portion of such OnDeck LOC unless and until transferred
pursuant to the Asset Purchase Agreement.







--------------------------------------------------------------------------------

 


“Receivable Agreements” means (i) with respect to any Term Receivable, a
Business Loan and Security Agreement, a Business Loan and Security Agreement
Supplement or Loan Summary, the Authorization Agreement for Direct Deposit (ACH
Credit) and Direct Payments (ACH Debit), in each case, in substantially the form
provided to the Administrative Agent on or prior to the Amendment Effective Date
and as may be amended, supplemented or modified from time to time in accordance
with the terms of this Agreement and the other documents related thereto to
which the applicable Receivables Obligor is a party, and (ii) with respect to
any LOC Receivable, a Business Line of Credit Agreement, a Business Line of
Credit Agreement Supplement, the Authorization Agreement for Direct Deposit (ACH
Credit) and Direct Payments (ACH Debit), in each case, in substantially the form
provided to the Administrative Agent on or prior to the Amendment Effective Date
and as may be amended, supplemented or modified from time to time in accordance
with the terms of this Agreement, and the other documents related thereto to
which the applicable Receivables Obligor is a party.
“Receivable File” means, with respect to any Receivable, (i) copies of each
applicable document listed in the definition of “Receivable Agreements,”
(ii) with respect to any Term Receivable, to the extent a UCC financing
statement has been filed, the UCC financing statement, if any, filed against the
Receivables Obligor in connection with the origination of such Term Receivable
and (iii) copies of each of the documents required by, and listed in, the
Document Checklist attached to the Custodial Agreement, each of which may be in
electronic form.
“Receivable Yield” means, with respect to any Receivable, the imputed interest
rate that is calculated on the basis of the expected aggregate annualized rate
of return (calculated inclusive of all interest and fees (other than any Upfront
Fees)) of such Receivable over the life of such Receivable. 
Such calculation shall assume:
 (a)       52 Payment Dates per annum, for Weekly Pay Receivables; and
(b)    252 Payment Dates per annum, for Daily Pay Receivables.
“Receivables Account Bank” means, with respect to any Receivable, (i) Celtic
Bank, a Utah chartered industrial bank, or (ii) upon notice to the
Administrative Agent, any other institution organized under the laws of the
United States of America or any State thereof and subject to supervision and
examination by federal or state banking authorities that originates and owns
Receivables for the Seller pursuant to a Receivables Program Agreement.
“Receivables Guarantor” means with respect to any Receivables Obligor, (a) each
holder of the Capital Stock (or equivalent ownership or beneficial interest) of
such Receivables Obligor in the case of a Receivables Obligor which is a
corporation, partnership, limited liability company, trust or equivalent entity,
who has agreed to unconditionally guarantee all of the obligations of the
related Receivables Obligor under the related Receivable Agreements or (b) the
natural person operating as the Receivables Obligor, if the Receivables Obligor
is a sole proprietor.







--------------------------------------------------------------------------------

 


“Receivables Obligor” means with respect to any Receivable, the Person or
Persons obligated to make payments with respect to such Receivable, excluding
any Receivables Guarantor referred to in clause (a) of the definition of
“Receivables Guarantor.”
“Receivables Program Agreement” means, in each case, for so long as each such
agreement shall remain in effect in accordance with its terms, the (i) Amended
and Restated Business Loan Marketing, Servicing and Purchase Agreement, dated as
of September 30, 2016, between Holdings and Celtic Bank Corporation, a Utah
industrial bank (as amended, modified or supplemented from time to time), and
(ii) any other agreement, in form and substance reasonably satisfactory to the
Administrative Agent, between Holdings and a Receivables Account Bank, pursuant
to which Holdings may refer applicants for small business loans conforming to
the Underwriting Policies to such Receivables Account Bank and such Receivables
Account Bank has the discretion to fund or not fund a loan to such applicant
based on its own evaluation of such applicant and containing those provisions as
are reasonably necessary to ensure that the transfer of small business loans by
such Receivables Account Bank to Holdings thereunder are treated as absolute
sales.
“Receivables Purchase Agreement” means a Bill of Sale and Assignment of Assets,
by and between Holdings and any Subsidiary of Holdings, in substantially the
form of Exhibit H hereto.
“Register” means a Class A Register or Class B Register, as applicable.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Related Agreements” means, collectively the Organizational Documents of Company
and each Receivables Program Agreement.
“Related Fund” means, with respect to any Lender that is (a) an investment fund,
any other investment fund that invests in commercial loans and that is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor, or (b) a commercial paper conduit, any other commercial
paper conduit that is managed, advised, sponsored or provided with liquidity
support by the same Person as such commercial paper conduit or by an Affiliate
of such Person.
“Related Security” shall have the meaning attributed to such term in the Asset
Purchase Agreement.
“Renewal Receivable” means a Receivable the proceeds of which were used to
satisfy in full an existing Receivable.
“Replacement Borrowing Base Certificate” has the meaning set forth in Section
2.1(c)(ii).
“Replacement Lender” has the meaning set forth in Section 2.19.







--------------------------------------------------------------------------------

 


“Requirements of Law” means as to any Person, any law (statutory or common),
treaty, rule, ordinance, order, judgment, Governmental Authorization, or
regulation or determination of an arbitrator or of a Governmental Authority, in
each case applicable to or binding upon the Person or any of its property or to
which the Person or any of its property is subject.
“Requisite Class A Lenders” means one or more Class A Lenders having or holding
Class A Exposure and representing at least 50% of the sum of the aggregate Class
A Exposure of all Class A Lenders.
“Requisite Class B Lenders” means one or more Class B Lenders having or holding
Class B Exposure and representing at least 50% of the sum of the aggregate Class
B Exposure of all Class B Lenders.
“Requisite Lenders” means (a) until the Commitment Termination Date shall have
occurred and all Class A Loans and all other Obligations owing to the Class A
Lenders have been paid in full in cash, the Requisite Class A Lenders and (b)
thereafter, the Requisite Class B Lenders.
“Reserve Account” means a Deposit Account with account number 77159901
maintained with the Controlled Account Bank in the name of Company.
“Reserve Account Funding Amount” means, on any day during the Commitment Period,
the excess, if any, of (a) the Reserve Account Required Amount, over (b) the
amount then on deposit in the Reserve Account.
“Reserve Account Required Amount” means (a) during the Commitment Period, an
amount equal to the product of (i) 1.00% and (ii) the aggregate principal
balance of the Class A Loans and (b) on and after 2d Anniversary Date, during
the Early Amortization Period or on a date which an Event of Default has
occurred and is continuing, an amount equal to zero.
“Responsible Officer” means, when used with respect to any Person, any officer
of such Person (who, in the case of the Paying Agent, Collateral Agent and
Custodian, is in the corporate trust office of such Person), including any
president, vice president, executive vice president, assistant vice president,
treasurer, secretary, assistant secretary or any other officer thereof
customarily performing functions similar to those performed by the individuals
who at the time shall be such officers, respectively, or to whom any matter is
referred because of such officer’s knowledge of or familiarity with the
particular subject and, in each case, having direct responsibility for the
administration of this Agreement and the other Credit Documents to which such
Person is a party.
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of Company
now or hereafter outstanding, except a dividend payable solely in shares of
Capital Stock to the holders of that class; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of Capital Stock of Company now or
hereafter outstanding; and (iii) any payment made to retire, or to obtain the
surrender of, any outstanding







--------------------------------------------------------------------------------

 


warrants, options or other rights to acquire shares of any class of Capital
Stock of Company now or hereafter outstanding.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor's Financial
Services LLC business, and its permitted successors and assigns.
“Second Highest Concentration Industry Code” means, on any date of
determination, the Industry Code (excluding the Highest Concentration Industry
Code) shared by Receivables Obligors of Eligible Receivables having the highest
aggregate Outstanding Principal Balance.
“Second Highest Concentration State” means, on any date of determination, the
state or territory of the United States (excluding the Highest Concentration
State) in which Receivables Obligors of Eligible Receivables were located as of
the date of origination of such Receivables which has, in the aggregate as of
such date of determination, the highest aggregate Outstanding Principal Balance
as compared to all other such states and territories.
“Secured Parties” shall have the meaning attributed to such term in the Security
Agreement.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit‑sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Securities Account” means a “securities account” (as defined in the UCC).
“Securities Account Control Agreement” shall have the meaning attributed to such
term in the Security Agreement.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Security Agreement” means that certain Security Agreement dated as of the
Original Closing Date, between Company and the Collateral Agent, as it may be
amended, restated or otherwise modified from time to time.
“Seller” has the meaning set forth in the Asset Purchase Agreement.
“Servicer” means Holdings, in its capacity as the “Servicer” under the Servicing
Agreement, and, after any removal or resignation of Holdings as the “Servicer”
in accordance with the Servicing Agreement, any Successor Servicer.







--------------------------------------------------------------------------------

 


“Servicer Default” shall have the meaning attributed to such term in the
Servicing Agreement.
“Servicing Agreement” means that certain Servicing Agreement dated as of the
Original Closing Date, between Company, Holdings and the Administrative Agent,
as it may be amended, restated or otherwise modified from time to time, and,
after the appointment of any Successor Servicer, the Successor Servicing
Agreement to which such Successor Servicer is a party, as it may be amended,
restated or otherwise modified from time to time.
“Servicing Fees” shall have the meaning attributed to such term in the Servicing
Agreement; provided, however that, after the appointment of any Successor
Servicer, the Servicing Fees shall mean the Successor Servicer Fees payable to
such Successor Servicer.
“Servicing Reports” means the Servicing Reports delivered pursuant to the
Servicing Agreement, including the Monthly Servicing Report.
“Servicing Standard” shall have the meaning attributed to such term in the
Servicing Agreement.
“Servicing Transition Expenses” means all reasonable, out-of-pocket costs and
expenses actually incurred by the Successor Servicer in connection with the
assumption of servicing of the Pledged Receivables by a Successor Servicer after
the delivery of a Termination Notice to the Servicer.
“Servicing Transition Period” means the period commencing on the giving of a
Termination Notice and ending such number of days thereafter as shall be
determined by the Administrative Agent in its Permitted Discretion.
“Solvency Certificate” means a Solvency Certificate of the chief financial
officer (or the equivalent thereof) of each of Holdings and Company
substantially in the form of Exhibit F‑2.
“Solvent” means, with respect to Company or Holdings, that as of the date of
determination, both (i) (a) the sum of such entity’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such entity’s
present assets; (b) such entity’s capital is not unreasonably small in relation
to its business as contemplated on such date; and (c) such entity has not
incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) such entity is “solvent”
within the meaning given that term and similar terms under laws applicable to it
relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).







--------------------------------------------------------------------------------

 


“Specified Event of Default” means any Event of Default occurring under Sections
7.1(a), (g) or (h).
“Subordinated Indebtedness” means any Indebtedness of Holdings that is fully
subordinated to all senior indebtedness for borrowed money of Holdings, as to
right and time of payment and as to any other rights and remedies thereunder,
including, an agreement on the part of the holders of such Indebtedness that the
maturity of such Indebtedness cannot be accelerated prior to the maturity date
of such senior indebtedness for borrowed money.
“Subsequent LOC Advance” means, with respect to any LOC Receivable relating to a
particular OnDeck LOC offered to the related Receivables Obligor, an additional
LOC Receivable representing a subsequent advance under such OnDeck LOC.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, or other business entity of which more
than 50% of the total voting power of shares of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, managers, trustees
or other Persons performing similar functions) having the power to direct or
cause the direction of the management and policies thereof is at the time owned
or controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; provided, in
determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interest in the nature of a “qualifying share” of
the former Person shall be deemed to be outstanding.
“Successor Servicer” shall have the meaning attributed to such term in the
Servicing Agreement.
“Successor Servicing Agreement” shall have the meaning attributed to such term
in the Servicing Agreement.
“Successor Servicer Fees” means the servicing fees payable to a Successor
Servicer pursuant to a Successor Servicing Agreement.
“Tangible Net Worth” means, as of any day, the total of (a) Holdings’ total
stockholders’ equity, minus (b) all Intangible Assets of Holdings, minus (c) all
amounts due to Holdings from its Affiliates, plus (d) any Convertible
Indebtedness, plus (e) any Warrant Liability.
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed,
including any interest, additions to tax or penalties applicable thereto.
“Term Receivable” means a Receivable that is not a LOC Receivable.
“Terminated Lender” has the meaning set forth in Section 2.19.







--------------------------------------------------------------------------------

 


“Termination Date” means the date on, and as of, which (a) all Loans have been
repaid in full in cash, (b) all other Obligations (other than contingent
indemnification obligations for which demand has not been made) under this
Agreement and the other Credit Documents have been paid in full in cash or
otherwise completely discharged, and (c) the Commitment Termination Date shall
have occurred.
“Termination Notice” shall have the meaning attributed to such term in the
Servicing Agreement.
“Third Highest Concentration Industry Code” means, on any date of determination,
the Industry Code (excluding the Highest Concentration Industry Code and the
Second Highest Concentration Industry Code) shared by Receivables Obligors of
Eligible Receivables having the highest aggregate Outstanding Principal Balance.
“Third Highest Concentration State” means, on any date of determination, the
state or territory of the United States (excluding the Highest Concentration
State and the Second Highest Concentration State) in which Receivables Obligors
of Eligible Receivables were located as of the date of origination of such
Receivables which has, in the aggregate as of such date of determination, the
highest aggregate Outstanding Principal Balance as compared to all other such
states and territories.
“Three-Month Average Delinquency Ratio” means, on any Interest Payment Date, the
average of the Delinquency Ratios as of the three Determination Dates
immediately preceding such Interest Payment Date.
“Three-Month Average Excess Spread” means, on any Interest Payment Date, the
average of the Excess Spreads as of the three Determination Dates immediately
preceding such Interest Payment Date.
“Total Utilization of Class A Commitments” means, as at any date of
determination, the aggregate principal amount of all outstanding Class A Loans.
“Total Utilization of Class B Commitments” means, as at any date of
determination, the aggregate principal amount of all outstanding Class B Loans.
“Transaction Costs” means the fees, costs and expenses payable by Holdings or
Company on or within ninety (90) days after the Amendment Effective Date in
connection with the transactions contemplated by the Credit Document Amendments.
“Transfer Date” has the meaning assigned to such term in the Asset Purchase
Agreement.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.







--------------------------------------------------------------------------------

 


“UCC Agent” means Corporation Service Company, a Delaware corporation, in its
capacity as agent for Holdings or other entity providing secured party
representation services for Holdings from time to time.
“Undertakings Agreement” means that certain Undertakings Agreement, dated as of
the Original Closing Date, by and among Holdings, the Company, the lenders party
thereto and the Administrative Agent.
“Underwriting Policies” means the credit policies and procedures of Holdings,
including the underwriting guidelines and On Deck Score methodology, and the
collection policies and procedures of Holdings, in each case in effect as of the
Amendment Effective Date and in substantially the form provided to the
Administrative Agent on or prior to the Amendment Effective Date, as such
policies, procedures, guidelines and methodologies may be amended from time to
time in accordance with Section 6.17.
“Upfront Fees” means, with respect to any Receivable, the sum of any fees
charged by Holdings or the Receivables Account Bank, as the case may be, to a
Receivables Obligor in connection with the disbursement of a loan, as set forth
in the Receivable Agreement related to such Receivable, which are deducted from
the initial amount disbursed to such Receivables Obligor, including the
“Origination Fee” set forth on the applicable Receivable Agreement.
“Volcker Rule” means the common rule entitled “Proprietary Trading and Certain
Interests and Relationships with Covered Funds” published at 79 Fed. Reg. 5779
et seq.
“Warrant Liability” means, as of any day, the aggregate stated balance sheet
fair value of all outstanding warrants exercisable for redeemable convertible
preferred shares of Holdings determined in accordance with GAAP.
“Weekly Pay Receivable” means any Receivable for which a Payment is generally
due once per week (and, for the avoidance of doubt, each LOC Receivable shall be
considered a Weekly Pay Receivable hereunder).
1.2    Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Company to Lenders pursuant to Section 5.1(a) and
Section 5.1(b) shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(d), if applicable). If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Credit Document, and either Company, the Requisite
Lenders or the Administrative Agent shall so request, the Administrative Agent,
the Lenders and Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP; provided that, until so amended, (a) such ratio or requirement shall
continue to be computed in accordance with GAAP and accounting principles and
policies in conformity with those used to prepare the Historical Financial
Statements and (b) Company shall provide to the Administrative Agent and each
Lender financial statements and other documents required under this Agreement or
as reasonably requested







--------------------------------------------------------------------------------

 


hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. If
Administrative Agent, Company and the Administrative Agent cannot agree upon the
required amendments within thirty (30) days following the date of implementation
of any applicable change in GAAP, then all financial statements delivered and
all calculations of financial covenants and other standards and terms in
accordance with this Agreement and the other Credit Documents shall be prepared,
delivered and made without regard to the underlying change in GAAP.  For the
avoidance of doubt, any lease that would be characterized as an operating lease
in accordance with GAAP as of December 31, 2018 (whether or not such operating
lease was in effect on such date) shall continue to be accounted for as an
operating lease (and not as a Capital Lease) for purposes of this Agreement
regardless of any change in GAAP following December 31, 2018 that would
otherwise require such lease to be recharacterized (on a prospective or
retroactive basis or otherwise) as a Capital Lease or reflected as Indebtedness
hereunder.
1.3    Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including,” when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not no limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
1.4    Amendment and Restatement. In order to facilitate the Amendment and
Restatement:
(a)    Each of the parties hereto hereby agree that upon the effectiveness of
this Agreement, the terms and provisions of the Existing Credit Agreement shall
be and hereby are amended and restated to the extent provided by this Agreement.
(b)    All of the “Obligations” (as defined in the Existing Credit Agreement,
the “Existing Obligations”) outstanding under the Existing Credit Agreement and
other “Credit Documents” (as defined in the Existing Credit Agreement, the
“Existing Credit Documents”) shall continue as Obligations hereunder to the
extent not repaid on the Amendment Effective Date, and this Agreement is given
as a substitution of and modification of, to the extent provided herein, and not
as a payment of or novation of, the indebtedness, liabilities and Existing
Obligations of the Company under the Existing Credit Agreement, and neither the
execution and delivery of this Agreement nor the consummation of any other
transaction contemplated hereunder is intended to constitute a novation or
rescission of the Existing Credit Agreement or any obligations hereunder.
SECTION 2.    LOANS







--------------------------------------------------------------------------------

 


2.1    Loans.
(a)    Commitments.
(i)    During the Commitment Period, subject to the terms and conditions hereof,
including, without limitation delivery of an updated Borrowing Base Certificate
and Borrowing Base Report pursuant to Section 3.2(a)(i), each Lender Group
severally agrees to make Class A Loans to Company in an aggregate amount up to
but not exceeding such Lender Group’s aggregate Class A Commitments; provided
that, (A) each Class A Conduit Lender may, but shall not be obligated to fund
such Class A Loan (and if any Class A Conduit Lender elects not to fund any such
Class A Loan, the Class A Committed Lender in its related Lender Group hereby
commits to, and shall, fund such Class A Loan), and (B) no Class A Lender shall
make any such Class A Loan or portion thereof to the extent that, after giving
effect to such Class A Loan:
(a)    the Total Utilization of Class A Commitments exceeds the Class A
Borrowing Base;
(b)    the aggregate outstanding principal amount of the Class A Loans funded by
such Lender Group under this Section 2.1(a)(i) shall exceed the aggregate Class
A Commitments of such Lender Group’s Class A Committed Lenders; or
(c)    with respect to each Class A Committed Lender, the aggregate outstanding
principal amount of the Class A Loans funded by such Class A Committed Lender
under this Section 2.1(a)(i) shall exceed an amount equal to such Class A
Committed Lender's ratable percentage of the Class A Commitments of such Class A
Committed Lender’s Lender Group.
(ii)    During the Commitment Period, subject to the terms and conditions
hereof, including, without limitation delivery of an updated Borrowing Base
Certificate and Borrowing Base Report pursuant to Section 3.2(a)(i), each Class
B Lender severally agrees to make Class B Loans to Company in an aggregate
amount up to but not exceeding such Lender’s Class B Commitment; provided that
no Class B Lender shall make any such Class B Loan or portion thereof to the
extent that, after giving effect to such Class B Loan:
(a)     the Total Utilization of Class B Commitments exceeds the Class B
Borrowing Base; or
(b)    the aggregate outstanding principal amount of the Class B Loans funded by
such Class B Lender hereunder shall exceed its Class B Commitment.
(iii)    During the Commitment Period, subject to the terms and conditions
hereof, including, without limitation delivery of an updated Borrowing Base
Certificate and Borrowing Base Report pursuant to Section 3.2(a)(i), each Lender
Group may, in its sole and absolute discretion on an uncommitted basis,
severally make additional Class A Loans to Company in an aggregate amount so
that, after giving effect to such Class A Loans, the aggregate principal amount
of all outstanding Class A Loans does not exceed the Maximum Class A Loan
Amount.







--------------------------------------------------------------------------------

 


(b)    Amounts borrowed pursuant to Sections 2.1(a)(i), (ii) and (iii) may be
repaid and reborrowed during the Commitment Period, and any repayment of the
Loans (other than (i) pursuant to Section 2.10 (which circumstance shall be
governed by Section 2.10), (ii) on any Interest Payment Date during the
Commitment Period or upon which no Event of Default has occurred and is
continuing (which circumstance shall be governed by Section 2.12(a)) or (iii) on
a date during the Early Amortization Period or upon which an Event of Default
has occurred and is continuing (which circumstances shall be governed by Section
2.12(b))) shall be applied as directed by Company, provided that the Company (A)
may not repay the Loans more than three (3) times per week, (B) must deliver to
the Administrative Agent, the Paying Agent and each Class B Lender a Controlled
Account Voluntary Payment Notice pursuant to Section 2.11(c)(vii) in connection
with such repayment and (C) each repayment of the Class A Loans or Class B Loans
shall be in a minimum amount of $1,000,000. Each Lender’s Commitment, if any,
shall expire on the Commitment Termination Date and all Loans and all other
amounts owed hereunder with respect to the Loans and the Commitments shall be
paid in full no later than the Maturity Date. For the avoidance of doubt, the
Company may also at any time or from time to time during the Early Amortization
Period or after the 2d Anniversary Date voluntarily prepay the Loans in whole or
in part.
(c)    Borrowing Mechanics for Loans.
(i)    Class A Loans shall be made in an aggregate minimum amount of $250,000,
and Class B Loans shall be made in an aggregate minimum amount of $50,000.
(ii)    Subject to Section 2.1(e), whenever Company desires that Lenders make
Loans, Company shall deliver to Administrative Agent, each Class A Lender, each
Class B Lender, the Paying Agent and the Custodian a fully executed and
delivered Funding Notice no later than 11:00 a.m. (New York City time) at least
two (2) Business Days in advance of the proposed Credit Date; provided, that (x)
the Company shall review such Funding Notice on the Business Day immediately
preceding the proposed Credit Date and (y) if following such review it has
determined that a Receivable would not qualify as an Eligible Receivable by
virtue of clause (h) of the Eligibility Criteria not being satisfied then (1)
such Receivable shall be deemed to be excluded from the Borrowing Base
Certificate included in such Funding Notice (each, an “Original Borrowing Base
Certificate”) (and any certification related thereto contained therein or in the
Credit Documents) and (2) the Company shall deliver to Administrative Agent,
each Class A Lender, each Class B Lender, the Custodian and the Paying Agent a
revised Funding Notice no later than 1:00 p.m. (New York City time) at least one
(1) Business Day in advance of the proposed Credit Date and such revised Funding
Notice (and the corresponding Borrowing Base Certificate) (each, a “Replacement
Borrowing Base Certificate”) shall be modified solely to make adjustments
necessary to exclude any such Receivable that would not qualify as an Eligible
Receivable by virtue of clause (h) of the Eligibility Criteria including any
reductions due to any resulting Excess Concentration Amounts, if any. Each such
Funding Notice shall be delivered with a Borrowing Base Certificate reflecting
sufficient Class A Availability and Class B Availability, as applicable, for the
requested Loans and a Borrowing Base Report.







--------------------------------------------------------------------------------

 


(iii)    Each Class A Conduit Lender receiving a Funding Notice may reject such
request by no later than 2:00 p.m. (New York City time) on the Business Day in
advance of the proposed Credit Date notifying Company and the related Class A
Committed Lenders of such rejection. If a Class A Conduit Lender declines to
fund any portion of a Funding Notice, Company may cancel and rescind such
Funding Notice in its entirety upon notice thereof received by Administrative
Agent, each Class A Lender, each Class B Lender, the Paying Agent and the
Custodian prior to the close of business on the Business Day immediately prior
to the proposed Credit Date. At no time will a Class A Conduit Lender be
obligated to make Loans hereunder regardless of any notice given or not given
pursuant to this Section.
(iv) If a Class A Conduit Lender rejects a Funding Notice and Company has not
cancelled such Funding Notice in accordance with clause (iii) above, or if there
is no Class A Conduit Lender in a Lender Group, any Loan requested by Company in
such Funding Notice shall be made by the related Class A Committed Lenders in
such Lender Group on a pro rata basis. The obligations of any Class A Committed
Lender to make Loans hereunder are several from the obligations of any other
Class A Committed Lenders (whether or not in the same Lender Group). The failure
of any Class A Committed Lender to make Loans hereunder shall not release the
obligations of any other Class A Committed Lender (whether or not in the same
Lender Group) to make Loans hereunder, but no Class A Committed Lender shall be
responsible for the failure of any other Class A Committed Lender to make any
Loan hereunder.
(v) Except as otherwise set forth herein, each Lender Group and Class B Lender
shall make the amount of its Loan available to the Paying Agent not later than
2:00 p.m. (New York City time) on the applicable Credit Date by wire transfer of
same day funds in Dollars to the Funding Account, and the Paying Agent shall
remit such funds to the Company not later than 4:00 p.m. (New York City time) by
wire transfer of same day funds in Dollars from the Funding Account to another
account of Company designated in the related Funding Notice.
(iv)    Company may borrow Class A Loans pursuant to this Section 2.1, purchase
Eligible Receivables pursuant to Section 2.11(c)(vii)(C) and/or repay Class A
Loans pursuant to Section 2.11(c)(vii)(B) no more than three (3) times per week.
Company may borrow Class B Loans pursuant to this Section 2.1 no more than three
(3) times per week.
(d)    Deemed Requests for Loans to Pay Required Payments. All payments of
principal, interest, fees and other amounts payable to Lenders of any Class
under this Agreement or any Credit Document, and amounts required to be funded
into the Reserve Account to maintain the then applicable Reserve Account Funding
Amount, may be paid from the proceeds of Loans of such Class, made pursuant to a
Funding Notice from Company pursuant to Section 2.1(c).







--------------------------------------------------------------------------------

 


(e)    Certain Borrowing Limitations. Notwithstanding the other provision of
this Agreement:
(i)    For purposes of this Agreement, (i) each Funding Notice requesting Class
A Loans in the form of Exhibit A-1 shall constitute a “Funding Notice (35-Day)”,
and each Funding Notice requesting Class A Loans in the form of Exhibit A-2
shall constitute a “Funding Notice (Overnight)”, (ii) each Funding Notice
(35-Day) shall specify a Credit Date which is thirty-five (35) or more days
following the date of such Funding Notice (subject, in each case, to the right
of the Company to request a waiver to such minimum thirty-five (35)-day notice
requirement), and (iii) Class A Loans made pursuant to a Funding Notice (35-Day)
shall, for long as they remain outstanding (as determined pursuant to this
Section 2.1(e)), constitute “Class A Loans (35-Day)”, and any Class A Loans made
pursuant to a Funding Notice (Overnight) shall, for long as they remain
outstanding (as determined pursuant to this Section 2.1(e)), constitute “Class A
Loans (Overnight).”  Company shall not submit a Funding Notice (Overnight) and
no Class A Lender shall be required to make any Class A Loans (Overnight) if,
solely as a result of making such Class A Loans (Overnight), the aggregate
outstanding principal amount of the Class A Loans (Overnight) would exceed 20%
of the aggregate Class A Commitments. In determining the aggregate outstanding
principal amount of the Class A Loans (Overnight) for purposes of this
Section 2.1(e), repayments of Class A Loans shall be deemed to be allocated
first to the reduction of outstanding principal amount of Class A Loans
(Overnight).
(ii)    Upon submission of a Funding Notice (35-Day), Company may request by
marking the applicable “waiver request” box that the applicable Class A Lenders
waive the minimum thirty-five (35)-day notice requirement for Class A Loans
(35-Day) and fund the Class A Loans requested under such Funding Notice (35-Day)
on the Business Day proposed by Company in such written request (which Business
Day shall be at least two (2) Business Days after the date of delivery of such
Funding Notice (35-Day) if such Funding Notice (35-Day) was delivered by 11:00
a.m. (New York City time), or at least three (3) Business Days after the date of
delivery of such Funding Notice (35-Day) if such Funding Notice (35-Day) was
delivered after 11:00 a.m. (New York City time)). Each Class A Lender receiving
such a written request may accept such request and such earlier funding date, in
its sole and absolute discretion, no later than 5:00 p.m. (New York City time)
on the Business Day of its receipt of such written request (or no later than
5:00 p.m. (New York City time) on the next Business Day if it receives such
written request after noon (New York City time)), and if not so accepted by each
applicable Class A Lender, such request and such earlier funding date shall be
deemed to have been rejected. If such waiver request and such earlier funding
date are so accepted (as conclusively evidenced by the funding of the requested
Class A Loans on such earlier funding date), then such earlier date shall be
deemed to be the Credit Date for such Funding Notice (35-Day).  Notwithstanding
anything herein to the contrary, Class A Loans made pursuant to a Funding Notice
(35-Day) following such acceptance by the applicable Class A Lenders, shall
nonetheless constitute Class A Loans (35-Day) for as long as they remain
outstanding (as determined pursuant to this Section 2.1(e)).







--------------------------------------------------------------------------------

 


(iii)    The acceptance by a Class A Lender of an earlier Credit Date for a
Class A Loan (35-Day) on one or more occasions shall not constitute a waiver,
amendment or impairment of, or otherwise affect, the absolute right of such
Class A Lender to receive at least thirty-five (35) days’ prior written notice
before such Class A Lender is obligated to make any subsequent Class A Loans
(35-Day) pursuant to, and in accordance with, the terms hereof.
2.2    Pro Rata Shares. All Loans of each Class shall be made by Class A Lenders
or Class B Lenders, as applicable, simultaneously and proportionately to their
respective Pro Rata Shares, it being understood that no Lender shall be
responsible for any default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder nor shall any Commitment of any
Lender be increased or decreased as a result of a default by any other Lender in
such other Lender’s obligation to make a Loan requested hereunder.
2.3    Use of Proceeds. The proceeds of the Loans made hereunder shall be
applied by Company to (a) finance the acquisition of Eligible Receivables from
Holdings pursuant to the Asset Purchase Agreement, (b) pay Transaction Costs and
ongoing fees and expenses of Company hereunder, (c) make other payments
(including Borrower Distributions) in accordance with Sections 2.12 and 6.4, and
(d) in the case of Loans made pursuant to Section 2.1(d), to make payments of
principal, interest, fees and other amounts owing to the Lenders under the
Credit Documents or to fund the Reserve Account. No portion of the proceeds of
any Credit Extension shall be used in any manner that causes or might cause such
Credit Extension or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System or any other regulation thereof or to violate the Exchange Act.
2.4    Evidence of Debt; Register; Lenders’ Books and Records; Notes.
(a)    Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Company to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Company, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Commitments or Company’s Obligations in respect of any applicable
Loans; and provided further, in the event of any inconsistency between the
Registers and any Lender’s records, the recordations in the Registers shall
govern absent manifest error.
(b)    Registers.
(i)    Class A Register. The Administrative Agent, acting for this purpose as an
agent of the Company, shall maintain at its Principal Office a register for the
recordation of the names and addresses of the Class A Lenders and the Class A
Commitments and Class A Loans of each Class A Lender from time to time (the
“Class A Register”). The Class A Register shall be available for inspection by
Company or any Class A Lender at any reasonable time and from time to time upon
reasonable prior notice. The Administrative Agent shall record in the Class A
Register the Class A Commitments and the Class A Loans, and each repayment or
prepayment in respect of the principal amount of the Class A Loans,







--------------------------------------------------------------------------------

 


and any such recordation shall be conclusive and binding on Company and each
Class A Lender, absent manifest error; provided, failure to make any such
recordation, or any error in such recordation, shall not affect any Class A
Lender’s Class A Commitments or Company’s Obligations in respect of any Class A
Loan. Company hereby designates the entity serving as the Administrative Agent
to serve as Company’s agent solely for purposes of maintaining the Class A
Register as provided in this Section 2.4, and Company hereby agrees that, to the
extent such entity serves in such capacity, the entity serving as the
Administrative Agent and its officers, directors, employees, agents and
affiliates shall constitute “Indemnitees.”
(ii)    Class B Register. The Class B Agent, acting for this purpose as an agent
of the Company, shall maintain at its Principal Office a register for the
recordation of the names and addresses of the Class B Lenders and the Class B
Commitments and Class B Loans of each Class B Lender from time to time (the
“Class B Register”). The Class B Register shall be available for inspection by
Company or any Class B Lender at any reasonable time and from time to time upon
reasonable prior notice. The Class B Agent shall record in the Class B Register
the Class B Commitments and the Class B Loans, and each repayment or prepayment
in respect of the principal amount of the Class B Loans, and any such
recordation shall be conclusive and binding on Company and each Class B Lender,
absent manifest error; provided, failure to make any such recordation, or any
error in such recordation, shall not affect any Class B Lender’s Class B
Commitments or Company’s Obligations in respect of any Class B Loan. Company
hereby designates the entity serving as the Class B Agent to serve as Company’s
agent solely for purposes of maintaining the Class B Register as provided in
this Section 2.4, and Company hereby agrees that, to the extent such entity
serves in such capacity, the entity serving as the Class B Agent and its
officers, directors, employees, agents and affiliates shall constitute
“Indemnitees.”
(c)    Loan Notes. If so requested by any Lender by written notice to Company
(with a copy to Administrative Agent) at least two (2) Business Days prior to
the Original Closing Date, or at any time thereafter, Company shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to Section 9.6)
on the Original Closing Date (or, if such notice is delivered after the Original
Closing Date, promptly after Company’s receipt of such notice) a Class A Loan
Note or Class B Loan Note, as applicable, to evidence such Lender’s Loans.
2.5    Interest on Loans.
(a)    Except as otherwise set forth herein, (i) the Class A Loans shall accrue
interest daily in an amount equal to the product of (A) the unpaid principal
amount thereof as of such day and (B) the sum of (1) the Class A Applicable
Margin and (2) if such Class A Loan shall have been funded by (x) a Class A
Conduit Lender through the issuance of commercial paper, the CP Rate for such
day, (y) a bank supporting a Class A Conduit Lender in its role as a liquidity
provider to such Class A Conduit Lender, the Alternative Rate for such day and
(z) otherwise, the Adjusted Eurodollar Rate for such day (or if such day is not
a Business Day, for the immediately preceding Business Day) or, if the Adjusted
Eurodollar Rate is not available for such day, the Prime Rate for







--------------------------------------------------------------------------------

 


such day, and (ii) the Class B Loans shall accrue interest daily in an amount
equal to the lesser of (A) the rate set forth in any Fee Letter between the
Company and any Class B Lender and (B) the Maximum Class B Interest Rate.
(b)    In computing interest on any Loan, the date of the making of such Loan or
the first day of an Interest Period applicable to such Loan shall be included,
and the date of payment of such Loan or the expiration date of an Interest
Period applicable to such Loan shall be excluded; provided, if a Loan is repaid
on the same day on which it is made, one (1) day’s interest shall be paid on
that Loan. Each Lender shall provide an invoice of the interest accrued and to
accrue to each Interest Payment Date on its Loans not later than 3:00 p.m. (New
York city time) on the date that is four (4) Business Days prior to such
Interest Payment Date.
(c)    Except as otherwise set forth herein, interest on each Loan shall be
payable in arrears (i) on and to each Interest Payment Date; (ii) upon the
request of the Administrative Agent, upon any prepayment of that Loan, whether
voluntary or mandatory, to the extent accrued on the amount being prepaid; and
(iii) on the Maturity Date.
(d)    Notwithstanding the foregoing or any other provision of this Agreement,
no Default, Event of Default or breach of any other provision of any Credit
Document shall occur, or be deemed to occur, during the Early Amortization
Period if there are insufficient amounts in the Controlled Accounts on any
Interest Payment Date to pay any costs, fees and accrued interest on the Class B
Loans and expenses payable to the Class B Lenders pursuant to the Credit
Documents in accordance with the terms of Section 2.12(b) on any Interest
Payment Date on which there is any outstanding Class A Exposure.
2.6    Reserved.
2.7    Fees.
(a)    Company agrees to pay to each Person entitled to payment thereunder, in
the amounts and at the times set forth in the Fee Letters.
(b)    All fees (other than any fees payable on the Original Closing Date)
referred to in Section 2.7(a) shall be calculated on the basis of a 360‑day year
and the actual number of days elapsed and shall be payable monthly in arrears on
(i) each Interest Payment Date commencing on the first such date to occur after
the Amendment Effective Date, and (ii) on the Maturity Date.
2.8    Repayment on or Before Maturity Date. Company shall repay (i) the Loans
and (ii) all other Obligations (other than contingent indemnification
obligations for which demand has not been made) under this Agreement and the
other Credit Documents, in each case, in full in cash on or before the Maturity
Date.
2.9    Voluntary Commitment Reductions/Increases.
(a)    Company may, upon not less than three (3) Business Days’ prior written
notice to Administrative Agent and each Class B Lender, at any time and from
time to time terminate







--------------------------------------------------------------------------------

 


in whole or permanently reduce in part the Commitments in an amount up to the
amount by which the Class A Commitments exceed the Total Utilization of Class A
Commitments or the Class B Commitments exceed the Total Utilization of Class B
Commitments, as applicable, in each case at the time of such proposed
termination or reduction; provided, any such partial reduction of the Class A
Commitments shall be in an aggregate minimum amount of $500,000 and integral
multiples of $100,000 in excess of that amount and any such partial reduction of
the Class B Commitments shall be in an aggregate minimum amount of $100,000 and
integral multiples of $100,000 in excess of that amount.
(b)    Company’s notice shall designate the date (which shall be a Business Day)
of such termination or reduction and the amount of any partial reduction, and
such termination or reduction of the Commitments shall be effective on the date
specified in Company’s notice and shall reduce the Commitment of each applicable
Class A Lender and/or Class B Lender proportionately to its applicable Pro Rata
Share thereof.
(c)    Company may, on any Business Day upon written notice given to the
Administrative Agent and each of the Lenders, request an increase, on a pro rata
basis, of the Commitments of the Class A Committed Lender(s) in each Lender
Group; provided, however, that any increase shall be at least equal to
$5,000,000 or an integral multiple thereof but shall in no event cause the
aggregate Class A Commitment to exceed the Maximum Class A Loan Amount. Each
Class A Committed Lender shall, within five Business Days of receipt of such
request, notify the Administrative Agent and the Administrative Agent shall in
turn notify Company in writing (with copies to the other members of the
applicable Lender Group) whether or not such Class A Committed Lender has, in
its sole discretion, agreed to increase its Commitment. If a Class A Committed
Lender does not send any notification to the Administrative Agent within such
five Business Day period, such Class A Committed Lender shall be deemed to have
declined to increase its Class A Commitment.
2.10    Borrowing Base Deficiency. Company shall prepay the Loans within two (2)
Business Days of the earlier of (i) an Authorized Officer or the Chief Financial
Officer (or in each case, the equivalent thereof) of Company becoming aware that
a Borrowing Base Deficiency exists and (ii) receipt by Company of notice from
any Agent or any Lender that a Borrowing Base Deficiency exists, in each case in
an amount equal to such Borrowing Base Deficiency, which shall be applied first,
to prepay the Class A Loans as necessary to cure any Class A Borrowing Base
Deficiency, and, second, to prepay the Class B Loans as necessary to cure any
Class B Borrowing Base Deficiency.
2.11    Controlled Accounts.
(a)    Company shall establish and maintain cash management systems reasonably
acceptable to the Administrative Agent, including, without limitation, with
respect to blocked account arrangements. Other than a segregated trust account
(the “Funding Account”) maintained at the Paying Agent into which proceeds of
Loans may be funded at the direction of Company, Company shall not establish or
maintain a Deposit Account or Securities Account other than a Controlled Account
and Company shall not, and shall cause Servicer not to deposit Collections or
proceeds thereof in a Securities Account or Deposit Account which is not a
Controlled Account







--------------------------------------------------------------------------------

 


(provided, that, inadvertent and non-recurring errors by Servicer in applying
such Collections or proceeds that are promptly, and in any event within two (2)
Business Days after Servicer or Company has (or should have had in the exercise
of reasonable diligence) knowledge thereof, cured shall not be considered a
breach of this covenant). All Collections and proceeds of Collateral shall be
subject to an express trust for the benefit of Collateral Agent on behalf of the
Secured Parties and shall be delivered to Lenders for application to the
Obligations or any other amount due under any other Credit Document as set forth
in this Agreement.
(b)    On or prior to the date hereof, Company shall cause to be established and
maintained, (i) a trust account (or sub-accounts) in the name of Company and
under the sole dominion and control of, the Collateral Agent designated as the
“Collection Account” in each case bearing a designation clearly indicating that
the funds and other property credited thereto are held for Collateral Agent for
the benefit of the Secured Parties and subject to the applicable Securities
Account Control Agreement and (ii) a Deposit Account into which the proceeds of
all Pledged Receivables, including by automatic debit from Receivables Obligors’
operating accounts, shall be deposited in the name of Company designated as the
“Lockbox Account” as to which the Collateral Agent has sole dominion and control
over such account for the benefit of the Secured Parties within the meaning of
Section 9-104(a)(2) of the UCC pursuant to the Lockbox Account Control
Agreement. The Lockbox Account Control Agreement will provide that all funds in
the Lockbox Account will be swept daily into the Collection Account.
(c)    Lockbox System.
(i)    Company has established pursuant to the Lockbox Account Control Agreement
and the other Control Agreements for the benefit of the Collateral Agent, on
behalf of the Secured Parties, a system of lockboxes and related accounts or
deposit accounts as described in Sections 2.11(a) and (b) (the “Lockbox System”)
into which (subject to the proviso in Section 2.11(a)) all Collections shall be
deposited.
(ii)    Company shall have identified a method reasonably satisfactory to
Administrative Agent to grant Backup Servicer (and its delegates) access to the
Lockbox Account when the Backup Servicer has become the Successor Servicer in
accordance with the Credit Documents, for purposes of initiating ACH transfers
from Receivables Obligors’ operating accounts after the Original Closing Date.
(iii)    Company shall not establish any lockbox or lockbox arrangement without
the consent of the Administrative Agent in its sole discretion, and prior to
establishing any such lockbox or lockbox arrangement, Company shall cause each
bank or financial institution with which it seeks to establish such a lockbox or
lockbox arrangement, to enter into a control agreement with respect thereto in
form and substance satisfactory to the Administrative Agent in its sole
discretion.
(iv)    Without the prior written consent of the Administrative Agent, Company
shall not (A) change the general instructions given to the Servicer in respect
of payments on account of Pledged Receivables to be deposited in the Lockbox
System or (B) change any instructions given to any bank or financial institution
which in any manner







--------------------------------------------------------------------------------

 


redirects any Collections or proceeds thereof in the Lockbox System to any
account which is not a Controlled Account.
(v)    Company acknowledges and agrees that (A) the funds on deposit in the
Lockbox System shall continue to be collateral security for the Obligations
secured thereby, and (B) upon the occurrence and during the continuance of an
Event of Default, at the election of the Requisite Lenders, the funds on deposit
in the Lockbox System may be applied as provided in Section 2.12(b).
(vi)    Company has directed, and will at all times hereafter direct, the
Servicer to direct payment from each of the Receivables Obligors on account of
Pledged Receivables directly to the Lockbox System. Company agrees (A) to
instruct the Servicer to instruct each Receivables Obligor to make all payments
with respect to Pledged Receivables directly to the Lockbox System and (B)
promptly (and, except as set forth in the proviso to this Section 2.11(c)(vi),
in no event later than two (2) Business Days following receipt) to deposit all
payments received by it on account of Pledged Receivables, whether in the form
of cash, checks, notes, drafts, bills of exchange, money orders or otherwise, in
the Lockbox System in precisely the form in which they are received (but with
any endorsements of Company necessary for deposit or collection), and until they
are so deposited to hold such payments in trust for and as the property of the
Collateral Agent; provided, however, that with respect to any payment received
that does not contain sufficient identification of the account number to which
such payment relates or cannot be processed due to an act beyond the control of
the Servicer, such deposit shall be made no later than the second Business Day
following the date on which such account number is identified or such payment
can be processed, as applicable.
(vii)    So long as no Event of Default has occurred and shall be continuing
(and, with respect to each of clauses (A) and (C) below, so long as no Early
Amortization Period is then occurring), Company or its designee shall be
permitted to direct the investment of the funds from time to time held in the
Collection Account and the Reserve Account (A) in Permitted Investments and to
sell or liquidate such Permitted Investments and reinvest proceeds from such
sale or liquidation in other Permitted Investments (but none of the Collateral
Agent, the Administrative Agent or the Lenders shall have liability whatsoever
in respect of any failure by the Controlled Account Bank to do so), with all
such proceeds and reinvestments to be held in the Collection Account or the
Reserve Account, as applicable; provided, however, that the maturity of the
Permitted Investments on deposit in the Collection Account or the Reserve
Account, as applicable, shall be no later than the Business Day immediately
preceding the date on which such funds are required to be withdrawn therefrom
pursuant to this Agreement, (B) to repay the Loans in accordance with Section
2.1(b), provided, however, that (w) in order to effect any such repayment from a
Controlled Account, Company shall deliver to the Administrative Agent, the
Paying Agent and each Class B Lender a Controlled Account Voluntary Payment
Notice in substantially the form of Exhibit G hereto no later than 12:00 p.m.
(New York City time) on the Business Day prior to the date of any such repayment
specifying the date of prepayment, the amount to be repaid per Class and the
Controlled Account from which such repayment shall be made,







--------------------------------------------------------------------------------

 


(x) no more than three (3) repayments of Class A Loans pursuant to Section 2.1
may be made in any calendar week, (y) the minimum amount of any such repayment
on the Loans shall be $250,000, and (z) after giving effect to each such
repayment, an amount equal to not less than the sum of (i) any Reserve Account
Funding Amount and (ii) the aggregate of 105% of the aggregate pro forma amount
of interest, fees and expenses projected to be due hereunder and under the
Servicing Agreement, the Backup Servicing Agreement, the Custodial Agreement and
the Successor Servicing Agreement, if any, for the remainder of the applicable
Interest Period, based on the Accrued Interest Amount on such date and a
projection of the interest to accrue on the Loans during the remainder of the
applicable Interest Period using the same assumptions as are contained in the
calculation of the Accrued Interest Amount, and the Total Utilization of Class A
Commitments and the Total Utilization of Class B Commitments on such date (after
giving effect to such repayments), shall remain in the Controlled Accounts, or
(C) to purchase additional Eligible Receivables pursuant to the terms and
conditions of the Asset Purchase Agreement, provided, that a Borrowing Base
Certificate (evidencing sufficient Availability after giving effect to the
release of Collections and the making of any Loan being made on such date and
that after giving effect to the release of Collections, no event has occurred
and is continuing that constitutes, or would result from such release that would
constitute, a Borrowing Base Deficiency, Default or Event of Default) and a
Borrowing Base Report shall be delivered to the Administrative Agent, the Paying
Agent, the Custodian and each Class B Lender no later than 11:00 a.m. (New York
City time) at least two (2) Business Days in advance of any such proposed
purchase or release, (x) if such purchase of Eligible Receivables were being
funded with Loans, the conditions for making such Loans on such date contained
in Section 3.2(a)(iii) and Section 3.2(a)(vi) would be satisfied as of such
date, and provided further, that if such withdrawal from the applicable
Controlled Account does not occur simultaneously with the making of a Loan by
the Lenders hereunder pursuant to the delivery of a Funding Notice, such
withdrawal shall be considered a “Loan” solely for purposes of Section
2.1(c)(iv), (y) no more than three (3) borrowings of each of Class A Loans and
Class B Loans pursuant to Section 2.1 may be made in any calendar week and (z)
after giving effect to such release, an amount equal to not less than the sum of
(i) any Reserve Account Funding Amount and (ii) the aggregate of 105% of the
aggregate pro forma amount of interest, fees and expenses projected to be due
hereunder and under the Servicing Agreement, the Backup Servicing Agreement, the
Custodial Agreement and the Successor Servicing Agreement, if any, for the
remainder of the applicable Interest Period, based on the Accrued Interest
Amount on such date and a projection of the interest to accrue on the Loans
during the remainder of the applicable Interest Period using the same
assumptions as are contained in the calculation of the Accrued Interest Amount,
and the Total Utilization of Class A Commitments and the Total Utilization of
Class B Commitments on such date shall remain in the Controlled Accounts.
Notwithstanding the foregoing clauses (B) and (C), the Company shall not
instruct that funds be withdrawn from the Reserve Account on any date for the
purposes described therein unless, after giving effect to such withdrawal, the
Reserve Account shall contain an amount not less than the Reserve Account
Funding Amount as of such date.
(viii)    All income and gains from the investment of funds in the Collection
Account shall be retained in the Collection Account, until each Interest Payment
Date, at







--------------------------------------------------------------------------------

 


which time such income and gains shall be applied in accordance with Section
2.12(a) or (b) (or, if sooner, until utilized for a repayment pursuant to
Section 2.11(c)(vii)(B) or a purchase of additional Eligible Receivables
pursuant to Section 2.11(c)(vii)(C)), as the case may be. As between Company and
Collateral Agent, Company shall treat all income, gains and losses from the
investment of amounts in the Collection Account as its income or loss for
federal, state and local income tax purposes. Each of the Company and the
Administrative Agent acknowledges that upon its written request and at no
additional cost, it has the right to receive notification after the completion
of each purchase and sale of Permitted Investments or Paying Agent’s receipt of
a broker’s confirmation. Each of the Company and the Administrative Agent agrees
that such notifications shall not be provided by the Paying Agent hereunder, and
the Paying Agent shall make available, upon request and in lieu of
notifications, periodic account statements that reflect such investment
activity. No statement need be made available for any fund/account if no
activity has occurred in such fund/account during such period.
(d)    Reserve Account. On or prior to the Original Closing Date, Company caused
to be established and shall thereafter cause to be maintained a Deposit Account
in the name of Company designated as the “Reserve Account” as to which the
Collateral Agent has control over such account for the benefit of the Lenders
within the meaning of Section 9-104(a)(2) of the UCC pursuant to the Blocked
Account Control Agreement. The Reserve Account will be funded with (i) funds
available therefor pursuant to Section 2.12(a), and (ii) at the written
direction of Company, proceeds of Loans as described in Section 2.1(d). At any
time after the giving of a Termination Notice by the Administrative Agent, the
Paying Agent shall, at the written direction of the Administrative Agent,
withdraw up to $100,000 from the Reserve Account to pay Servicing Transition
Expenses during the Servicing Transition Period (provided, for the avoidance of
doubt, only one such withdrawal may be made from the Reserve Account to pay
Servicing Transition Expenses). If any Interest Payment Date is during the
continuance of an Event of Default or following the occurrence of an Early
Amortization Event, the Paying Agent shall, at the written direction of the
Administrative Agent, transfer into the Collection Account for application on
such Interest Payment Date in accordance with Section 2.12(b) all amounts in the
Reserve Account. With respect to the first Interest Payment Date after the 2d
Anniversary Date, the Paying Agent shall transfer into the Collection Account
for application on such Interest Payment Date in accordance with Section
2.12(a), an amount equal to the Reserve Account Required Amount as of the day
immediately prior to the 2d Anniversary Date (after the application of proceeds
pursuant to Section 2.12(a) on such day).
2.12    Application of Proceeds.
(a)    Application of Amounts in the Collection Account. So long as no Event of
Default has occurred and is continuing (after giving effect to the application
of funds in accordance herewith on the relevant date) and an Early Amortization
Period is not then occurring, on each Interest Payment Date, all amounts in the
Collection Account and in the Lockbox Account and all amounts (if any) in the
Reserve Account in excess of the Reserve Account Funding Amount as of







--------------------------------------------------------------------------------

 


the last day of the related Interest Period shall be applied by the Paying Agent
based on the Monthly Servicing Report as follows:
(i)    first, to Company, on a pari passu basis, (A) amounts sufficient for
Company to maintain its limited liability company existence and to pay similar
expenses up to an amount not to exceed $1,000 in any Fiscal Year, and only to
the extent not previously distributed to Company during such Fiscal Year
pursuant to clause (xi) below, and (B) to pay any accrued and unpaid Servicing
Fees;
(ii)    second, on a pari passu basis, (A) to the Backup Servicer to pay any
accrued and unpaid Backup Servicing Fees; (B) to the Custodian to pay any costs,
fees and indemnities then due and owing to the Custodian; and (C) to the
Controlled Account Bank to pay any costs, fees and indemnities then due and
owing to the Controlled Account Bank (in respect of the Controlled Accounts),
(D) to Administrative Agent to pay any costs, fees or indemnities then due and
owing to Administrative Agent under the Credit Documents; (E) to Collateral
Agent to pay any costs, fees or indemnities then due and owing to Collateral
Agent under the Credit Documents; and (F) to Paying Agent to pay any costs, fees
or indemnities then due and owing to Paying Agent under the Credit Documents;
provided, however, that the aggregate amount of costs, fees or indemnities
payable to the Backup Servicer, Administrative Agent, the Custodian, the
Collateral Agent, the Controlled Account Bank (in respect of the Controlled
Accounts) and the Paying Agent pursuant to this clause (ii) shall not exceed
$350,000 in any Fiscal Year;
(iii)    third, on a pro rata basis, to the Administrative Agent for further
distribution to the Class A Lenders to pay costs, fees, and accrued interest for
the Interest Period most recently ended (calculated in accordance with Section
2.5(a)) on the Class A Loans and expenses payable pursuant to the Credit
Documents; provided, however, that the aggregate amount of accrued costs, fees,
accrued interest and expenses payable pursuant to this clause (iii) for any
Interest Period shall not exceed an amount equal to the amount of interest that
would have accrued on the Class A Loans during such Interest Period at a rate
equal to the Alternative Rate and the Class A Applicable Margin for such
Interest Period;
(iv)    fourth, on a pro rata basis, to the Administrative Agent for further
distribution to the Class A Lenders to repay principal on the Class A Loans, (A)
prior to the 2d Anniversary Date, in an amount necessary to reduce any Class A
Borrowing Base Deficiency to zero, or (B) on or after the 2d Anniversary Date,
in an amount equal to the greater of (1) an amount necessary to reduce any Class
A Borrowing Base Deficiency to zero, and (2) the sum of (x) all Collections
received during the immediately preceding Monthly Period solely to the extent
received on or after the 2d Anniversary Date and that were applied by the
Servicer to reduce the Outstanding Principal Balance of the Pledged Receivables
in accordance with the Servicing Agreement and (y) on the first Interest Payment
Date immediately following the 2d Anniversary Date, an amount equal to the
Reserve Account Required Amount as of the Reserve Account Required Amount as of
the day immediately prior to the 2d Anniversary Date (after the application of
proceeds pursuant to Section 2.12(a) on such day);







--------------------------------------------------------------------------------

 


(v)    fifth, on a pro rata basis, to the Administrative Agent for further
distribution to the Class A Lenders to pay all costs, fees, and accrued and
unpaid interest on the Class A Loans and expenses payable pursuant to the Credit
Documents not otherwise paid pursuant to clause (iii) above;
(vi)    sixth, on a pro rata basis, to the Class B Agent for further
distribution to the Class B Lenders to pay costs, fees, and accrued interest for
the Interest Period most recently ended (calculated in accordance with Section
2.5(a)) on the Class B Loans and expenses payable pursuant to the Credit
Documents;
(vii)    seventh, on a pro rata basis, to the Class B Agent for further
distribution to the Class B Lenders to repay principal on the Class B Loans (A)
prior to the 2d Anniversary Date, in an amount necessary to reduce any Class B
Borrowing Base Deficiency to zero, or (B) on or after the 2d Anniversary Date,
in an amount equal to the greater of (1) an amount necessary to reduce any Class
B Borrowing Base Deficiency to zero, and (2) all Collections received during the
immediately preceding Monthly Period solely to the extent received on or after
the 2d Anniversary Date and that were applied by the Servicer to reduce the
Outstanding Principal Balance of the Pledged Receivables in accordance with the
Servicing Agreement;
(viii)    eighth, to pay to (A) Administrative Agent, Backup Servicer,
Custodian, Paying Agent, Collateral Agent, and the Controlled Account Bank any
costs, fees or indemnities not paid in accordance with clause (ii) above or (B)
to any successor Servicer, any accrued and unpaid Servicer Transition Expenses;
(ix)    ninth, to the Reserve Account an amount (if any) equal to any Reserve
Account Funding Amount;
(x)    tenth, to pay all other Obligations or any other amount then due and
payable hereunder;
(xi)    eleventh, at the election of Company, on a pro rata basis, to the
Administrative Agent for further distribution to the Class A Lenders and the
Class B Lenders, as applicable, to repay the principal of the Loans; and
(xii)    twelfth, (A) prior to the 2d Anniversary Date, and provided that no
Borrowing Base Deficiency would occur after giving effect to such distribution,
any remainder to Company or as Company shall direct consistent with Section 6.4,
or (B) after the 2d Anniversary Date, (i) 50% of the remainder to Company or as
Company shall direct consistent with Section 6.4 and (ii) 50% of the remainder,
on a pro rata basis, to the Administrative Agent to repay the principal of the
Class A Loans (or, if the Class A Loans have been paid in full, to the Class B
Agent to repay the principal of the Class B Loans) .
(b)    Notwithstanding anything herein to the contrary, upon the occurrence and
during the continuance of an Event of Default or during any Early Amortization
Period, on each







--------------------------------------------------------------------------------

 


Interest Payment Date, all amounts in the Collection Account and Reserve Account
shall be applied by the Paying Agent based on the Monthly Servicing Report as
follows:
(i)    first, to Company, on a pari passu basis, (A) amounts sufficient for
Company to maintain its limited liability company existence and to pay similar
expenses up to an amount not to exceed $1,000 in any Fiscal Year, and only to
the extent not previously distributed to Company during such Fiscal Year
pursuant to Section 2.12(a)(i) or 2.12(a)(xii) above, and (B) to pay any accrued
and unpaid Servicing Fees;
(ii)    second, on a pari passu basis, (A) to the Backup Servicer to pay any
accrued and unpaid Backup Servicing Fees; (B) to the Custodian to pay any costs,
fees and indemnities then due and owing to the Custodian; and (C) to the
Controlled Account Bank to pay any costs, fees and indemnities then due and
owing to the Controlled Account Bank (in respect of the Controlled Accounts),
(D) to Administrative Agent to pay any costs, fees or indemnities then due and
owing to Administrative Agent under the Credit Documents; (E) to Collateral
Agent to pay any costs, fees or indemnities then due and owing to Collateral
Agent under the Credit Documents; and (F) to Paying Agent to pay any costs, fees
or indemnities then due and owing to Paying Agent under the Credit Documents;
provided, however, that during any Early Amortization Period or during the
continuance of the occurrence of an Event of Default under Section 7(a)(i), the
aggregate amount of costs, fees or indemnities payable to the Backup Servicer,
Administrative Agent, the Custodian, the Collateral Agent, the Controlled
Account Bank (in respect of the Controlled Accounts) and the Paying Agent
pursuant to this clause (ii) shall not exceed $350,000 in any Fiscal Year;
(iii)    third, on a pro rata basis, to the Administrative Agent for further
distribution to the Class A Lenders to pay costs, fees, and accrued interest
(calculated in accordance with Section 2.5(a)) on the Class A Loans and expenses
payable pursuant to the Credit Documents; provided, however, that the aggregate
amount of accrued costs, fees, accrued interest and expenses payable pursuant to
this clause (iii) for any Interest Period shall not exceed an amount equal to
the amount of interest that would have accrued on the Class A Loans during such
Interest Period at a rate equal to the Alternative Rate and the Class A
Applicable Margin for such Interest Period;
(iv)    fourth, on a pro rata basis, to the Administrative Agent for further
distribution to the Class A Lenders until the Class A Loans are paid in full;
(v)    fifth, on a pro rata basis, to the Administrative Agent for further
distribution to the Class A Lenders to pay all costs, fees, and accrued and
unpaid interest on the Class A Loans and expenses payable pursuant to the Credit
Documents not otherwise paid pursuant to clause (iii) above;
(vi)    sixth, on a pro rata basis, to the Class B Agent for further
distribution to the Class B Lenders to pay costs, fees, and accrued interest
(calculated in accordance with Section 2.5(a)) on the Class B Loans and expenses
payable pursuant to the Credit Documents;







--------------------------------------------------------------------------------

 


(vii)    seventh, on a pro rata basis, to the Class B Agent for further
distribution to the Class B Lenders until the Class B Loans are paid in full;
(viii)    eighth, to pay to (A) Administrative Agent, Backup Servicer,
Custodian, Paying Agent, Collateral Agent, and the Controlled Account Bank any
costs, fees or indemnities not paid in accordance with clause (ii) above or (B)
to any successor Servicer, any accrued and unpaid Servicer Transition Expenses;
(ix)    ninth, to pay all other Obligations or any other amount then due and
payable hereunder; and
(x)    tenth, any remainder to Company.
2.13    General Provisions Regarding Payments.
(a)    All payments by Company of principal, interest, fees and other
Obligations shall be made in Dollars in immediately available funds, without
defense, recoupment, setoff or counterclaim, free of any restriction or
condition, and paid not later than 12:00 p.m. (New York City time) on the date
due via wire transfer of immediately available funds. Funds received after that
time on such due date shall be deemed to have been paid by Company on the next
Business Day (provided, that any repayment made pursuant to Section
2.11(c)(vii)(B) or any application of funds by Paying Agent pursuant to Section
2.12 on any Interest Payment Date shall be deemed for all purposes to have been
made in accordance with the deadlines and payment requirements described in this
Section 2.13).
(b)    All payments in respect of the principal amount of any Loan (other than,
unless requested by the Administrative Agent, voluntary prepayments of Loans or
payments pursuant to Section 2.10) shall be accompanied by payment of accrued
interest on the principal amount being repaid or prepaid.
(c)    Paying Agent shall promptly distribute to each Class A Lender and each
Class B Lender, at such address as such Lender shall indicate in writing, the
applicable Pro Rata Share of each such Lender of all payments and prepayments of
principal and interest due hereunder, together with all other amounts due with
respect thereto, including, without limitation, all fees payable with respect
thereto, to the extent received by Paying Agent.
(d)    Whenever any payment to be made hereunder shall be stated to be due on a
day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder or of the commitment fees
hereunder.
(e)    Except as set forth in the proviso to Section 2.13(a), Paying Agent shall
deem any payment by or on behalf of Company hereunder to them that is not made
in same day funds prior to 12:00 p.m. (New York City time) to be a
non‑conforming payment. Any such payment shall not be deemed to have been
received by Paying Agent until the later of (i) the time such funds become
available funds, and (ii) the applicable next Business Day. Paying Agent shall
give prompt







--------------------------------------------------------------------------------

 


notice via electronic mail to Company and Administrative Agent if any payment is
non‑conforming. Any non‑conforming payment may constitute or become a Default or
Event of Default in accordance with the terms of Section 7.1(a). Interest shall
continue to accrue on any principal as to which a non-conforming payment is made
until such funds become available funds (but in no event less than the period
from the date of such payment to the next succeeding applicable Business Day) at
the rate otherwise applicable to such paid amount from the date such amount was
due and payable until the date such amount is paid in full.
2.14    Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided herein or in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Loans made and applied in accordance with the terms hereof),
through the exercise of any right of set‑off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Credit Documents,
or otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
such Lender would be entitled pursuant to this Agreement (after giving effect to
the priority of payments determining application of payments to the Class A
Lenders and the Class B Lenders, respectively), then the Lender receiving such
proportionately greater payment shall (a) notify Administrative Agent, Paying
Agent and each Lender of the receipt of such payment and (b) apply a portion of
such payment to purchase participations (which it shall be deemed to have
purchased from each seller of a participation simultaneously upon the receipt by
such seller of its portion of such payment) in the Aggregate Amounts Due to the
other Lenders so that the recovery of such Aggregate Amounts Due shall be shared
by the applicable Lenders in proportion to the Aggregate Amounts Due to them
pursuant to this Agreement; provided, if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender upon the bankruptcy or reorganization of Company or otherwise, those
purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest. Company expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all monies owing by Company to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.
2.15    Increased Costs; Capital Adequacy.
(a)    Compensation for Increased Costs and Taxes. Subject to the provisions of
Section 2.16 (which shall be controlling with respect to the matters covered
thereby), in the event that any Affected Party shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
Governmental Authority, in each case that becomes effective after the date
hereof, or compliance by such Affected Party with any guideline, request







--------------------------------------------------------------------------------

 


or directive issued or made after the date hereof (or with respect to any Lender
which becomes a Lender after the date hereof, effective after such date) by any
central bank or other Governmental Authority or quasi‑Governmental Authority
(whether or not having the force of law): (i) subjects such Affected Party (or
its applicable lending office) to any additional Tax (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) with respect to this Agreement
or any of the other Credit Documents or any of its obligations hereunder or
thereunder or any payments to such Affected Party (or its applicable lending
office) of principal, interest, fees or any other amount payable hereunder; (ii)
imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, compulsory
loan, FDIC or other insurance or charge or similar requirement against assets
held by, or deposits or other liabilities in or for the account of, or advances
or loans by, or other credit extended by, or any other acquisition of funds by,
any office of such Affected Party; or (iii) imposes any other condition (other
than with respect to a Tax matter) on or affecting such Affected Party (or its
applicable lending office) or its obligations hereunder; and the result of any
of the foregoing is to increase the cost to such Affected Party of agreeing to
make, making or maintaining Loans hereunder or to reduce any amount received or
receivable by such Affected Party (or its applicable lending office) with
respect thereto; then, in any such case, if such Affected Party deems such
change to be material, Company shall promptly pay to such Affected Party, upon
receipt of the statement referred to in the next sentence, such additional
amount or amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Affected Party in its sole discretion
shall determine) as may be necessary to compensate such Affected Party for any
such increased cost or reduction in amounts received or receivable hereunder and
any reasonable expenses related thereto. Such Affected Party shall deliver to
Company (with a copy to Administrative Agent and Paying Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Affected Party under this Section 2.15(a), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.
(b)    Capital Adequacy Adjustment. In the event that any Affected Party shall
have determined in its sole discretion (which determination shall, absent
manifest effort, be final and conclusive and binding upon all parties hereto)
that (i) the adoption, effectiveness, phase‑in or applicability of any law, rule
or regulation (or any provision thereof) regarding capital adequacy, or any
change therein or in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or (ii) compliance by any Affected
Party (or its applicable lending office) or any company controlling such
Affected Party with any guideline, request or directive regarding capital
adequacy (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, in each case after the Amendment
Effective Date, has or would have the effect of reducing the rate of return on
the capital of such Affected Party or any company controlling such Affected
Party as a consequence of, or with reference to, such Affected Party’s Loans or
Commitments, or participations therein or other obligations hereunder with
respect to the Loans to a level below that which such Affected Party or such
controlling company could have achieved but for such adoption, effectiveness,
phase‑in, applicability, change or compliance (taking into consideration the
policies of such Affected Party or such controlling company with regard to
capital adequacy), then from time to time, within five (5) Business Days after
receipt by Company from







--------------------------------------------------------------------------------

 


such Affected Party of the statement referred to in the next sentence, Company
shall pay to such Affected Party such additional amount or amounts as will
compensate such Affected Party or such controlling company on an after‑tax basis
for such reduction. Such Affected Party shall deliver to Company (with a copy to
Administrative Agent and Paying Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Affected Party under this Section 2.15(b), which statement shall be conclusive
and binding upon all parties hereto absent manifest error. For the avoidance of
doubt, subsections (i) and (ii) of this Section 2.15 shall apply, without
limitation, to all requests, rules, guidelines or directives concerning
liquidity and capital adequacy issued by any Governmental Authority (x) under or
in connection with the implementation of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010, as amended to the date hereof and from time to
time hereafter, and any successor statute and (y) in connection with the
implementation of the recommendations of the Bank for International Settlements
or the Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority), regardless of the date adopted, issued,
promulgated or implemented.
(c)    Delay in Requests. Failure or delay on the part of any Affected Party to
demand compensation pursuant to the foregoing provisions of this Section 2.15
shall not constitute a waiver of such Affected Party's right to demand such
compensation, provided that Company shall not be required to compensate an
Affected Party pursuant to the foregoing provisions of this Section 2.15 for any
increased costs incurred or reductions suffered more than ninety (90) days prior
to the date that such Affected Party notifies Company of the matters giving rise
to such increased costs or reductions and of such Affected Party's intention to
claim compensation therefor.
Notwithstanding anything to the contrary in this Section 2.15, with respect to
any Affected Party, the Company shall not be required to pay any increased costs
under this Section 2.15 if the payment of such increased cost would cause the
Company’s all-in cost of borrowing hereunder, for the applicable period to be in
excess of the Adjusted Eurodollar Rate plus 10%.
2.16    Taxes; Withholding, etc.
(a)    Payments to Be Free and Clear. Subject to Section 2.16(b), all sums
payable by Company hereunder and under the other Credit Documents shall (except
to the extent required by law) be paid free and clear of, and without any
deduction or withholding on account of, any Tax imposed, levied, collected,
withheld or assessed by or within the United States or any political subdivision
in or of the United States or any other jurisdiction from or to which a payment
is made by or on behalf of Company or by any federation or organization of which
the United States or any such jurisdiction is a member at the time of payment.
(b)    Withholding of Taxes. If Company or any other Person is required by law
to make any deduction or withholding on account of any Tax from any sum paid or
payable by Company to an Affected Party under any of the Credit Documents:
(i) Company shall notify Paying Agent of any such requirement or any change in
any such requirement as soon as Company becomes aware of it; (ii) Company or the
Paying Agent shall make such deduction or withholding and pay any such Tax to
the relevant Governmental Authority before the date on which penalties attach
thereto, such payment to be made (if the liability to pay is imposed on Company)
for its own account or (if that liability is imposed on Paying Agent or such
Affected Party, as the case may







--------------------------------------------------------------------------------

 


be) on behalf of and in the name of Paying Agent or such Affected Party; (iii)
if such Tax is an Indemnified Tax, the sum payable by Company in respect of
which the relevant deduction, withholding or payment is required shall be
increased to the extent necessary to ensure that, after the making of that
deduction, withholding or payment (and any withholdings imposed on additional
amounts payable under this paragraph), such Affected Party receives on the due
date a net sum equal to what it would have received had no such deduction,
withholding or payment been required or made; and (iv) within thirty (30) days
after paying any sum from which it is required by law to make any deduction or
withholding, and within thirty (30) days after the due date of payment of any
Tax which it is required by clause (ii) above to pay, Company shall deliver to
Paying Agent evidence reasonably satisfactory to the other Affected Parties of
such deduction, withholding or payment and of the remittance thereof to the
relevant taxing or other authority. Each party hereto agrees that the Paying
Agent and Company have the right to withhold on payments (without any
corresponding gross-up) where a party fails to comply with the documentation
requirements set forth in Section 2.16(d). Upon request from the Paying Agent,
the Company will provide such additional information that it may have to assist
the Paying Agent in making any withholdings or informational reports.
(c)    Indemnification by Company. Company shall indemnify each Affected Party,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes payable or paid by such Affected Party or required to be
withheld or deducted from a payment to such Affected Party and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to Company by an Affected Party (with a copy to the Paying Agent), or by the
Paying Agent on its own behalf or on behalf of an Affected Party, shall be
conclusive absent manifest error.
(d)    Evidence of Exemption or Reduced Rate From U.S. Withholding Tax.
(i)    Each Lender and the Administrative Agent that is not a United States
Person (as such term is defined in Section 7701(a)(30) of the Internal Revenue
Code) for U.S. federal income tax purposes (a “Non-US Lender”) shall, to the
extent it is legally entitled to do so, deliver to Paying Agent and the Company,
on or prior to the Original Closing Date (in the case of each Lender listed on
the signature pages hereof on the Original Closing Date) or on or prior to the
date of the Assignment Agreement pursuant to which it becomes a Lender (in the
case of each other Lender), and at such other times as may be necessary in the
determination of Company or Paying Agent (each in the reasonable exercise of its
discretion), (A) two original copies of Internal Revenue Service Form W‑8BEN,
W-8BEN-E, W-8ECI or W-8IMY, as applicable (with appropriate attachments) (or any
successor forms), properly completed and duly executed by such the
Administrative Agent or such Lender, and such other documentation required under
the Internal Revenue Code and reasonably requested by Company or the Paying
Agent to establish that the Administrative Agent or such Lender is not subject
to, or is eligible for a reduction in the rate of, deduction or withholding of
United States federal income tax with respect to any payments to Administrative
Agent or such Lender of principal, interest, fees or other amounts payable under
any of the Credit Documents, or (B) if such the Administrative Agent or such







--------------------------------------------------------------------------------

 


Lender is not a “bank” or other Person described in Section 881(c)(3) of the
Internal Revenue Code and cannot deliver Internal Revenue Service Form W-8IMY or
W‑8ECI pursuant to clause (A) above and is relying on the “portfolio interest
exception”, a Certificate Regarding Non-Bank Status together with two original
copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable (or
any successor form), properly completed and duly executed by the Administrative
Agent or such Lender, and such other documentation required under the Internal
Revenue Code and reasonably requested by Company or the Paying Agent to
establish that the Administrative Agent or such Lender is not subject, or is
eligible for a reduction in the rate of, to deduction or withholding of United
States federal income tax with respect to any payments to the Administrative
Agent or such Lender of interest payable under any of the Credit Documents. The
Administrative Agent and each Lender required to deliver any forms, certificates
or other evidence with respect to United States federal income tax withholding
matters pursuant to this Section 2.16(d)(i) or Section 2.16(d)(ii) hereby
agrees, from time to time after the initial delivery by the Administrative Agent
or such Lender of such forms, certificates or other evidence, whenever a lapse
in time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect, that the Administrative
Agent or such Lender shall promptly deliver to Company and the Paying Agent two
new original copies of Internal Revenue Service Form W‑8BEN, W-8BEN-E, W‑8IMY,
or W‑8ECI, or, if relying on the “portfolio interest exception”, a Certificate
Regarding Non-Bank Status and two original copies of Internal Revenue Service
Form W‑8BEN or W-8BEN-E, as applicable (or any successor form), as the case may
be, properly completed and duly executed by the Administrative Agent or such
Lender, and such other documentation required under the Internal Revenue Code
and reasonably requested by Company or Paying Agent to confirm or establish that
the Administrative Agent or such Lender is not subject to, or is eligible for a
reduction in the rate of, deduction or withholding of United States federal
income tax with respect to payments to the Administrative Agent or such Lender
under the Credit Documents, or notify Paying Agent and Company of its inability
to deliver any such forms, certificates or other evidence.
(ii)    Any Lender and the Administrative Agent that is a U.S. Person shall
deliver to Company and the Paying Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement on the Original Closing Date or
pursuant to an Assignment Agreement (and from time to time thereafter upon the
reasonable request of Company or the Paying Agent), executed originals of IRS
Form W-9, or any subsequent versions of successor to such form, certifying that
such Lender is a U.S. Person and exempt from U.S. federal backup withholding
tax.
(iii)    If a payment made to the Administrative Agent or a Lender under any
Credit Document would be subject to U.S. federal withholding Tax imposed by
FATCA if the Administrative Agent or such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), the
Administrative Agent or such Lender shall deliver to Company and the Paying
Agent at the time or times reasonably requested by Company or the Paying Agent
such documentation prescribed by applicable law (including as







--------------------------------------------------------------------------------

 


prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by Company or the Paying Agent as
may be necessary for Company and the Paying Agent to comply with their
obligations under FATCA and to determine that the Administrative Agent or such
Lender has complied with the Administrative Agent’s or such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.16(d)(iii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(iv)    To the extent that a Class B Agent is appointed hereunder, the Class B
Agent shall deliver to the Paying Agent and the Company such information as is
required to be delivered by the Administrative Agent pursuant to this Section
2.16.
(e)    Payment of Other Taxes by the Company. The Company shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
2.17    Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Party or that would
entitle such Lender to receive payments under Section 2.15 and/or Section 2.16,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Credit Extensions through
another office of such Lender, or (b) take such other measures as such Lender
may deem reasonable, if as a result thereof the additional amounts which would
otherwise be required to be paid to such Lender pursuant to 2.15 and/or 2.16
would be materially reduced and if, as determined by such Lender in its sole
discretion, the making, issuing, funding or maintaining of such Commitments or
Loans through such other office or in accordance with such other measures, as
the case may be, would not otherwise adversely affect such Commitments or Loans
or the interests of such Lender; provided, such Lender will not be obligated to
utilize such other office pursuant to this Section 2.17 unless Company agrees to
pay all reasonable and incremental expenses incurred by such Lender as a result
of utilizing such other office as described above. A certificate as to the
amount of any such expenses payable by Company pursuant to this Section 2.17
(setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender to Company (with a copy to Administrative Agent) shall
be conclusive absent manifest error.
2.18    Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that other than at the direction or request of any
regulatory agency or authority, any Class A Committed Lender or Class B Lender
defaults (in each case, a “Defaulting Lender”) in its obligation to fund (a
“Funding Default”) any Loan (in each case, a “Defaulted Loan”), then (a) during
any Default Period with respect to such Defaulting Lender, such Defaulting
Lender shall be deemed not to be a “Lender” for purposes of voting on any
matters (including the granting of any consents or waivers) with respect to any
of the Credit Documents; (b) to the extent permitted by applicable law, until
such time as the Default Excess, if any, with respect to such Defaulting Lender
shall have been reduced to zero, (i) any voluntary prepayment of the Loans shall
be applied







--------------------------------------------------------------------------------

 


to the Loans of other Lenders of the applicable Class as if such Defaulting
Lender had no Loans outstanding and the Exposure of such Defaulting Lender were
zero, and (ii) any mandatory prepayment of the Loans of the applicable Class
shall be applied to the Loans of other Lenders (but not to the Loans of such
Defaulting Lender) of such Class as if such Defaulting Lender had funded all
Defaulted Loans of such Class of such Defaulting Lender, it being understood and
agreed that Company shall be entitled to retain any portion of any mandatory
prepayment of the Loans of the applicable Class that is not paid to such
Defaulting Lender solely as a result of the operation of the provisions of this
clause (b); and (c) the Total Utilization of Class A Commitments or the Total
Utilization of Class B Commitments, as applicable, as at any date of
determination shall be calculated as if such Defaulting Lender had funded all
Defaulted Loans of such Defaulting Lender. No Commitment of any Lender shall be
increased or otherwise affected, and, except as otherwise expressly provided in
this Section 2.18, performance by Company of its obligations hereunder and the
other Credit Documents shall not be excused or otherwise modified as a result of
any Funding Default or the operation of this Section 2.18. The rights and
remedies against a Defaulting Lender under this Section 2.18 are in addition to
other rights and remedies which Company may have against such Defaulting Lender
with respect to any Funding Default and which Administrative Agent or any Lender
may have against such Defaulting Lender with respect to any Funding Default or
violation of Section 8.5(c).
2.19    Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased‑Cost Lender”) shall give notice to Company that such Lender is
entitled to receive payments under Section 2.15 and/or Section 2.16, (ii) the
circumstances which entitle such Lender to receive such payments shall remain in
effect, and (iii) such Lender shall fail to withdraw such notice within five (5)
Business Days after Company’s request for such withdrawal; or (b) (i) any Lender
shall become a Defaulting Lender, (ii) the Default Period for such Defaulting
Lender shall remain in effect, and (iii) such Defaulting Lender shall fail to
cure the default as a result of which it has become a Defaulting Lender within
five (5) Business Days after Company’s request that it cure such default; or (c)
in connection with any proposed amendment, modification, termination, waiver or
consent with respect to any of the provisions hereof as contemplated by Section
9.5(b), the consent of Administrative Agent and Requisite Lenders shall have
been obtained but the consent of one or more of such other Lenders (each a
“Non‑Consenting Lender”) whose consent is required shall not have been obtained;
or (d) (i) any Lender fails to be a creditworthy entity (in terms of its
remaining funding obligations under this Agreement) (a “Non‑Creditworthy
Lender”) and (ii) no Default or Event of Default shall then exist; then, with
respect to each such Increased‑Cost Lender, Defaulting Lender, Non‑Consenting
Lender or Non-Creditworthy Lender (the “Terminated Lender”), Company may, by
giving written notice to any Terminated Lender of its election to do so, elect
to cause such Terminated Lender together with, if applicable, each Lender in
such Terminated Lender’s Lender Group (and such Terminated Lender and, if
applicable, each other such Lender hereby irrevocably agrees) to assign its
outstanding Loans and its Commitments, if any, in full to one or more Eligible
Assignees identified by Company (each a “Replacement Lender”) in accordance with
the provisions of Section 9.6; provided, (1) on the date of such assignment, the
Replacement Lender shall pay to the Terminated Lender and, if applicable, such
other Lenders, an amount equal to the sum of (A) an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender and, if applicable, such other Lenders, and (B) an amount
equal to all







--------------------------------------------------------------------------------

 


accrued, but theretofore unpaid fees owing to such Terminated Lender and, if
applicable, such other Lenders, pursuant to Section 2.7; (2) on the date of such
assignment, Company shall pay any amounts payable to such Terminated Lender and,
if applicable, such other Lenders pursuant to Section 2.15 and/or Section 2.16
and any other amounts due to such Terminated Lender and, if applicable, such
other Lenders; and (3) in the event such Terminated Lender is an Increased-Cost
Lender, such assignment will result in a reduction in any claims for payments
under Section 2.15 and/or Section 2.16, as applicable, and (4) in the event such
Terminated Lender is a Non‑Consenting Lender, each Replacement Lender shall
consent, at the time of such assignment, to each matter in respect of which such
Terminated Lender was a Non‑Consenting Lender. Upon the prepayment of all
amounts owing to any Terminated Lender and, if applicable, such other Lenders
and the termination of such Terminated Lender’s Commitments and, if applicable,
the Commitments of such other Lenders, such Terminated Lender and, if
applicable, such other Lenders shall no longer constitute a “Lender” for
purposes hereof; provided, any rights of such Terminated Lender and, if
applicable, such other Lenders to indemnification hereunder shall survive as to
such Terminated Lender and such other Lenders.
2.20    The Paying Agent. The Lenders hereby appoint Wells Fargo Bank, N.A. as
the initial Paying Agent. All payments of amounts due and payable in respect of
the Obligations that are to be made from amounts withdrawn from the Collection
Account pursuant to Section 2.12 shall be made by the Paying Agent based on the
Monthly Servicing Report (upon which the Paying Agent shall be entitled to
conclusively rely).
(a)    The Paying Agent hereby agrees that, subject to the provisions of this
Section, it shall:
(i)    hold any sums held by it for the payment of amounts due with respect to
the Obligations in trust for the benefit of the Persons entitled thereto until
such sums shall be paid to such Persons or otherwise disposed of as herein
provided and pay such sums to such Persons as herein provided;
(ii)    give the Administrative Agent and each Class B Lender notice of any
default by the Company in the making of any payment required to be made with
respect to the Obligations of which it has actual knowledge;
(iii)    comply with all requirements of the Internal Revenue Code and any
applicable State law with respect to the withholding from any payments made by
it in respect of any Obligations of any applicable withholding taxes imposed
thereon and with respect to any applicable reporting requirements in connection
therewith; and
(iv)    provide to the Agents such information as is required to be delivered
under the Internal Revenue Code or any State law applicable to the particular
Paying Agent, relating to payments made by the Paying Agent under this
Agreement.
(b)    Each Paying Agent (other than the initial Paying Agent) shall be
appointed by the Lenders with the prior written consent of the Company (if
required), in accordance with Section 2.20(r).







--------------------------------------------------------------------------------

 


(c)    The Company shall indemnify the Paying Agent and its officers, directors,
employees and agents for, and hold them harmless against any loss, liability or
expense incurred, other than in connection with the willful misconduct, fraud,
gross negligence or bad faith on the part of the Paying Agent, arising out of or
in connection with the performance of its obligations under and in accordance
with this Agreement, including the costs and expenses of defending itself
against any claim or liability in connection with the exercise or performance of
any of its powers or duties under this Agreement. All such amounts shall be
payable in accordance with Section 2.12 and such indemnity shall survive the
termination of this Agreement and the resignation or removal of the Paying
Agent.
(d)    The Paying Agent undertakes to perform such duties, and only such duties,
as are expressly set forth in this Agreement. No implied covenants or
obligations shall be read into this Agreement against the Paying Agent. The
Paying Agent may conclusively rely on the truth of the statements and the
correctness of the opinions expressed in any certificates or opinions furnished
to the Paying Agent pursuant to and conforming to the requirements of this
Agreement.
(e)    The Paying Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the direction or request of Requisite Lenders or
the Administrative Agent or other relevant instructing party expressly permitted
hereunder, or (ii) in the absence of its own fraud, gross negligence or willful
misconduct as determined by a court of competent jurisdiction, no longer subject
to appeal or review.
(f)    The Paying Agent shall not be charged with knowledge of any event or
information, including any Default or Event of Default, unless a Responsible
Officer of the Paying Agent obtains actual knowledge or receives written notice
of such event from the Company, the Servicer or the Administrative Agent, as the
case may be. The receipt and/or delivery of reports and other information under
this Agreement by the Paying Agent, and any publicly-available information,
shall not constitute notice or actual or constructive knowledge of any such
event or information, including any Default or Event of Default, contained
therein.
(g)    The Paying Agent shall not be required to expend or risk its own funds or
otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if there shall be
reasonable grounds for believing that the repayment of such funds or adequate
indemnity against such risk or liability shall not be reasonably assured to it,
and none of the provisions contained in this Agreement shall in any event
require the Paying Agent to perform, or be responsible for the manner of
performance of, any of the obligations of the Company under this Agreement.
(h)    The Paying Agent may conclusively rely and shall be protected in acting
or refraining from acting upon any resolution, certificate of an Authorized
Officer, any Monthly Servicing Report, certificate of auditors or any other
certificate, statement, instrument, opinion, report, notice, request, consent,
order, appraisal, bond or other paper or document reasonably believed by it to
be genuine and to have been signed or presented by the proper party or parties.
(i)    The Paying Agent may consult with counsel of its choice with regard to
legal questions arising out of or in connection with this Agreement and the
advice or opinion of such







--------------------------------------------------------------------------------

 


counsel shall be full and complete authorization and protection in respect of
any action taken, omitted or suffered by the Paying Agent in good faith and in
accordance therewith.
(j)    The Paying Agent shall be under no obligation to exercise any of the
rights, powers or remedies vested in it by this Agreement or to institute,
conduct or defend any litigation under this Agreement or in relation to this
Agreement, at the request, order or direction of the Administrative Agent, any
Lender or any Agent pursuant to the provisions of this Agreement, unless the
Administrative Agent, on behalf of the Secured Parties, such Lender or such
Agent shall have offered to the Paying Agent security or indemnity satisfactory
to it against the costs, expenses and liabilities that may be incurred therein
or thereby.
(k)    Except as otherwise expressly set forth in Section 2.21, the Paying Agent
shall not be bound to make any investigation into the facts of matters stated in
any resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, approval, bond or other paper or document, unless
requested in writing so to do by the Administrative Agent; provided, that if the
payment within a reasonable time to the Paying Agent of the costs, expenses or
liabilities likely to be incurred by it in the making of such investigation
shall be, in the opinion of the Paying Agent, not reasonably assured by the
Company, the Paying Agent may require reasonable indemnity against such cost,
expense or liability as a condition to so proceeding. The reasonable expense of
every such examination shall be paid by the Company or, if paid by the Paying
Agent, shall be reimbursed by the Company to the extent of funds available
therefor pursuant to Section 2.12.
(l)    The Paying Agent shall not be responsible for the acts or omissions of
the Administrative Agent, the Company, the Servicer, any Agent, any Lender or
any other Person, and may assume compliance by such parties with their
obligations, unless a Responsible Officer of the Paying Agent shall have
received written notice to the contrary.
(m)    Any Person into which the Paying Agent may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which to Paying Agent shall be a party, or any
Person succeeding to the business of the Paying Agent, shall be the successor of
the Paying Agent under this Agreement, without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.
(n)    The Paying Agent shall not be liable for ensuring that the Secured
Parties’ interest in the Collateral is valid or enforceable, and does not assume
and shall have no responsibility for, and makes no representation as to,
monitoring the status of any lien or performance or value of any Collateral.
(o)    If the Paying Agent shall at any time receive conflicting instructions
from the Administrative Agent and the Company or the Servicer or any other party
to this Agreement and the conflict between such instructions cannot be resolved
by reference to the terms of this Agreement, the Paying Agent shall follow the
instructions of the Administrative Agent. The Paying Agent may rely upon the
validity of documents delivered to it, without investigation as to their
authenticity or legal effectiveness, and the parties to this Agreement will hold
the Paying Agent







--------------------------------------------------------------------------------

 


harmless from any claims that may arise or be asserted against the Paying Agent
because of the invalidity of any such documents or their failure to fulfill
their intended purpose.
(p)    The Paying Agent is authorized, in its sole discretion, to disregard any
and all notices or instructions given by any other party hereto or by any other
person, firm or corporation, except only such notices or instructions as are
herein provided for and orders or process of any court entered or issued with or
without jurisdiction. If any property subject hereto is at any time attached,
garnished or levied upon under any court order or in case the payment,
assignment, transfer, conveyance or delivery of any such property shall be
stayed or enjoined by any court order, or in case any order, judgment or decree
shall be made or entered by any court affecting such property or any part
hereof, then and in any of such events the Paying Agent is authorized, in its
sole discretion, to rely upon and comply with any such order, writ, judgment or
decree, and if it complies with any such order, writ, judgment or decree it
shall not be liable to any other party hereto or to any other person, firm or
corporation by reason of such compliance even though such order, writ, judgment
or decree maybe subsequently reversed, modified, annulled, set aside or vacated.
(q)    The Paying Agent may: (i) terminate its obligations as Paying Agent under
this Agreement (subject to the terms set forth herein) upon at least 30 days’
prior written notice to the Company, the Servicer and the Administrative Agent;
provided, however, that, without the consent of the Administrative Agent, such
resignation shall not be effective until a successor Paying Agent reasonably
acceptable to the Administrative Agent and, so long as no Event of Default is
then existing, the Company (such consent not to be unreasonably withheld or
delayed) shall have accepted appointment by the Lenders as Paying Agent,
pursuant hereto and shall have agreed to be bound by the terms of this
Agreement; or (ii) be removed at any time upon thirty (30) days’ written notice
by the Administrative Agent (acting at the direction of the Requisite Lenders),
delivered to the Paying Agent, the Company and the Servicer. In the event of
such termination or removal, the Lenders with, so long as no Event of Default is
then existing, the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall appoint a successor paying agent. If, however, a
successor paying agent is not appointed by the Lenders within sixty (60) days
after the giving of notice of resignation or removal, the Paying Agent may
petition a court of competent jurisdiction for the appointment of a successor
Paying Agent.
(r)    Any successor Paying Agent appointed pursuant hereto shall (i) execute,
acknowledge, and deliver to the Company, the Servicer, the Administrative Agent,
and to the predecessor Paying Agent an instrument accepting such appointment
under this Agreement. Thereupon, the resignation or removal of the predecessor
Paying Agent shall become effective and such successor Paying Agent, without any
further act, deed or conveyance, shall become fully vested with all the rights,
powers, duties, and obligations of its predecessor as Paying Agent under this
Agreement, with like effect as if originally named as Paying Agent. The
predecessor Paying Agent shall upon payment of its fees and expenses deliver to
the successor Paying Agent all documents and statements and monies held by it
under this Agreement; and the Company and the predecessor Paying Agent shall
execute and deliver such instruments and do such other things as may reasonably
be requested for fully and certainly vesting and confirming in the successor
Paying Agent all such rights, powers, duties, and obligations.







--------------------------------------------------------------------------------

 


(s)    The Company shall reimburse the Paying Agent for the reasonable
out-of-pocket expenses of the Paying Agent actually incurred in connection with
the succession of any successor Paying Agent including in transferring any funds
in its possession to the successor Paying Agent.
(t)    The Paying Agent shall have no obligation to invest and reinvest any cash
held in the Collection Account or any other moneys held by the Paying Agent
pursuant to this Agreement in the absence of timely and specific written
investment direction from Company. In no event shall the Paying Agent be liable
for the selection of investments or for investment losses incurred thereon. The
Paying Agent shall have no liability in respect of losses incurred as a result
of the liquidation of any investment prior to its stated maturity or the failure
of the Company to provide timely written investment direction.
(u)    If the Paying Agent shall be uncertain as to its duties or rights
hereunder or under any other Credit Documents or shall receive instructions from
any of the parties hereto pursuant to this Agreement which, in the reasonable
opinion of the Paying Agent, are in conflict with any of the provisions of this
Agreement or another Credit Document to which it is a party, the Paying Agent
shall be entitled (without incurring any liability therefor to the Company or
any other Person) to (i) consult with counsel of its choosing and act or refrain
from acting based on the advice of such counsel and (ii) refrain from taking any
action until it shall be directed otherwise in writing by all of the parties
hereto or by final order of a court of competent jurisdiction.
(v)    The Paying Agent shall incur no liability nor be responsible to Company
or any other Person for delays or failures in performance resulting from acts
beyond its control that significantly and adversely affect the Paying Agent’s
ability to perform with respect to this Agreement. Such acts shall include, but
not be limited to, acts of God, strikes, work stoppages, acts of terrorism,
civil or military disturbances, nuclear or natural catastrophes, or the
unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility.
(w)    The Paying Agent may execute any of its powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys, provided
that the Paying Agent shall remain obligated and liable for the administration
of its duties hereunder, to the same extent and under the same terms and
conditions as if it alone were acting as Paying Agent.
(x)    The Paying Agent shall not be required to take any action that is not in
accordance with applicable law. The right of the Paying Agent to perform any
permissive or discretionary act enumerated in this Agreement or any related
document shall not be construed as a duty.
(y)    Knowledge of the Paying Agent shall not be attributed or imputed to Wells
Fargo’s other roles in the transaction and knowledge of the Custodian,
Collateral Agent or Controlled Account Bank shall not be attributed or imputed
to the Paying Agent (other than those where the roles are performed by the same
group or division within Wells Fargo or otherwise share the same Responsible
Officers), or any affiliate, line of business, or other division of Wells Fargo
(and vice versa).







--------------------------------------------------------------------------------

 


(z)    The Paying Agent shall not be responsible for filing any financing or
continuation statements or recording any documents or instruments in any public
office at any time or times or otherwise perfecting any security interest in the
Collateral. It is expressly agreed, to the maximum extent permitted by
applicable law, that the Paying Agent shall have no responsibility for (A)
monitoring the perfection, continuation of perfection or the sufficiency or
validity of any security interest in or related to the Collateral, (B) taking
any necessary steps to preserve rights against any Person with respect to any
Collateral, or (C) taking any action to protect against any diminution in value
of the Collateral.
(aa)    The Lenders hereby authorize and direct the Paying Agent and the
Collateral Agent, as applicable, to execute and deliver the Undertakings
Agreement, the Security Agreement and any other Credit Document to which the
Paying Agent or the Collateral Agent is a party.
2.21    Duties of Paying Agent.
(a)    Borrowing Base Reports. Upon receipt of any Borrowing Base Report and the
related Borrowing Base Certificate delivered pursuant to Section 2.1(c)(ii),
Section 2.11(c)(vii)(B) or Section 2.11(c)(vii)(C), Paying Agent shall, on the
Business Day following receipt of such Borrowing Base Report, to the extent that
Paying Agent has access to all information necessary to perform the duties set
forth herein:
(i)    compare the ending Eligible Portfolio Outstanding Principal Balance set
forth in such Borrowing Base Report with the aggregate Outstanding Principal
Balance of the Eligible Receivables listed in the Master Record and identify any
discrepancy;
(ii)    compare the number of Pledged Receivables listed in the Master Record
with the number of Pledged Receivables provided to the Paying Agent by the
Servicer pursuant to Section 4.2 of the Custodial Agreement as the number of
Pledged Receivables for which the Custodian holds a Receivable File pursuant to
the Custodial Agreement and identify any discrepancy;
(iii)    confirm that each Pledged Receivable listed in the Master Record has a
unique loan identification number;
(iv)    compare the amount set forth in such Borrowing Base Report as the amount
on deposit in the Collection Account with the amount shown on deposit in the
Collection Account as of the date of such Borrowing Base Report and identify any
discrepancy;
(v)    in the case of a Borrowing Base Report delivered pursuant to Section
2.11(c)(vii)(B) or Section 2.11(c)(vii)(C), recalculate the amount set forth in
such Borrowing Base Report as the amount that will be on deposit in the
Collection Account after giving effect to the related repayment of Loans or the
related purchase of Eligible Receivables set forth therein and identify any
discrepancy;







--------------------------------------------------------------------------------

 


(vi)    confirm that the Accrued Interest Amount and an estimate of accrued fees
as of the date of repayment or the Transfer Date, as the case may be, multiplied
by 105%, is the amount set forth in such Borrowing Base Request as 105% of the
estimated amount of accrued interest and fees and identify any discrepancy;
(vii)    recalculate the Class A Availability and the Class B Availability,
based on the Class A Borrowing Base and the Class B Borrowing Base set forth in
such Borrowing Base Report and the Total Utilization of Class A Commitments and
the Total Utilization of Class B Commitments set forth in the Paying Agent’s
records and identify any discrepancies;
(viii)    in the case of a Borrowing Base Report delivered pursuant to Section
3.2(a)(i), (A) confirm that the Class A Loans requested in the related Funding
Request are not greater than the Class A Availability and the amount of Class B
Loans requested in the related Funding Request are not greater than the Class B
Availability and (B) confirm that, after giving effect to such Loans, the Total
Utilization of Class A Loans will not exceed the Class A Commitments and the
Total Utilization of Class B Loans will not exceed the Class B Commitments; and
(ix)    notify the Administrative Agent and the Lenders of the results of such
review.
(b)    Monthly Servicing Reports. Upon receipt of any Monthly Servicing Report
delivered pursuant to Section 5.1(f), Paying Agent shall, to the extent that
Paying Agent has access to all information necessary to perform the duties set
forth herein:
(i)    compare the Eligible Portfolio Outstanding Principal Balance set forth
therein with the aggregate Outstanding Principal Balance of the Eligible
Receivables listed in the Master Record and identify any discrepancy;
(ii)    confirm the aggregate repayments of Loans during the period covered by
the Monthly Servicing Report set forth therein with the Borrowing Base Reports
delivered to Paying Agent pursuant to Section 2.11(c)(vii)(B) during such period
and identify any discrepancies;
(iii)    compare the amount set forth therein as the amount on deposit in the
Collection Account with the amount shown on deposit in the Collection Account as
of the date of such Monthly Servicing Report and identify any discrepancy;
(iv)    compare the amount of accrued and unpaid interest and unused fees
payable to the Class A Lenders and the amount of accrued and unpaid interest and
unused fees payable to the Class B Lenders, respectively, set forth therein to
the amounts set forth in the related invoices received by Paying Agent and
identify any discrepancies;
(v)    compare the amount of Servicing Fees payable to the Servicer set forth
therein to the amount set forth in the related invoice received by Paying Agent
and identify any discrepancy;







--------------------------------------------------------------------------------

 


(vi)    compare the amount of Backup Servicing Fees and expenses payable to the
Backup Servicer set forth therein to the amounts set forth in the related
invoice received by Paying Agent and identify any discrepancy;
(vii)    compare the amount of fees and expenses payable to the Custodian set
forth therein to the amounts set forth in the related invoice received by Paying
Agent and identify any discrepancy;
(viii)    compare the amount of fees and expenses payable to the Collateral
Agent set forth therein to the amounts set forth in the related invoice received
by Paying Agent and identify any discrepancy;
(ix)    compare the amount of fees and expenses payable to the Paying Agent set
forth therein to the amounts set forth in the related invoice submitted by
Paying Agent and identify any discrepancy;
(x)    recalculate the Class A Availability and the Class B Availability based
on the Class A Borrowing Base and the Class B Borrowing Base set forth therein
and the Total Utilization of Class A Commitments and the Total Utilization of
Class B Commitments set forth in the Paying Agent’s records and identify any
discrepancies; and
(xi)    notify the Administrative Agent and the Lenders of the results of such
review.
(c)    For the avoidance of doubt, Paying Agent’s sole responsibility with
respect to the obligations set forth in Section 2.21 is to compare or confirm
information in the Borrowing Base Report or Monthly Servicing Report, as
applicable, in accordance with Section 2.21 based on the information indicated
therein received by Paying Agent from Company, the Servicer or the Custodian, as
the case may be.
2.22    Collateral Agent.
(a)    The Collateral Agent shall be entitled to the same rights, protections,
indemnities and immunities as the Paying Agent hereunder.


(b)    In addition to Section 2.22(a), the Collateral Agent shall be entitled to
the following additional protections:


(i)    The Collateral Agent shall have no duty (A) to see to any recording,
filing, or depositing of this Agreement or any agreement referred to herein or
any financing statement or continuation statement evidencing a security
interest, or to see to the maintenance of any such recording or filing or
depositing or to any rerecording, re-filing or re-depositing of any thereof, (B)
to see to any insurance, or (C) to see to the payment or discharge of any tax,
assessment, or other governmental charge or any lien or encumbrance of any kind
owing with respect to, assessed or levied against, any part of the Collateral;









--------------------------------------------------------------------------------

 


(ii)    The Collateral Agent shall be authorized to, but shall not be
responsible for, filing any financing or continuation statements or recording
any documents or instruments in any public office at any time or times or
otherwise perfecting any security interest in the Collateral. It is expressly
agreed, to the maximum extent permitted by applicable law, that the Collateral
Agent shall have no responsibility for (A) monitoring the perfection,
continuation of perfection or the sufficiency or validity of any security
interest in or related to the Collateral, (B) taking any necessary steps to
preserve rights against any Person with respect to any Collateral, or (C) taking
any action to protect against any diminution in value of the Collateral;


(iii)    The Collateral Agent shall be fully justified in failing or refusing to
take any action under this Agreement and any other Credit Document (A) if such
action would, in the reasonable opinion of the Collateral Agent, in good faith
(which may be based on the advice or opinion of counsel), be contrary to
applicable law, this Agreement or any other Credit Document, (B) if such action
is not provided for in this Agreement or any other Credit Document, (C) if, in
connection with the taking of any such action hereunder, under any other Credit
Document that would constitute an exercise of remedies, it shall not first be
indemnified to its satisfaction by the Administrative Agent and/or the Lenders
against any and all risk of nonpayment, liability and expense that may be
incurred by it, its agents or its counsel by reason of taking or continuing to
take any such action, or (D) if the Collateral Agent would be required to make
payments on behalf of the Lenders pursuant to its obligations as Collateral
Agent hereunder, it does not first receive from the Lenders sufficient funds for
such payment;


(iv)    The Collateral Agent shall not be required to take any action under this
or any other Credit Document if taking such action (A) would subject the
Collateral Agent to a tax in any jurisdiction where it is not then subject to a
tax, or (B) would require the Collateral Agent to qualify to do business in any
jurisdiction where it is not then so qualified;


(v)    Neither the Collateral Agent nor its respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
the Administrative Agent or the Lenders, or to take any other action whatsoever
with regard to the Collateral or any part thereof. The powers conferred on the
Collateral Agent hereunder are solely to protect the Collateral Agent’s and the
Lenders’ interests in the Collateral and shall not impose any duty upon the
Collateral Agent to exercise any such powers. The Collateral Agent shall be
accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to the Administrative Agent or the
Lenders for any act or failure to act hereunder, except for its own fraud, gross
negligence or willful misconduct.


2.23    Intention of Parties.







--------------------------------------------------------------------------------

 


It is the intention of the parties that the Loans be characterized as
indebtedness for federal income tax purposes. The terms of the Loans shall be
interpreted to further this intention and neither the Lenders nor Company will
take an inconsistent position on any federal, state or local tax return.
2.24    Increase Option.
The aggregate amount of the Class B Commitments as of the Amendment Effective
Date is $0. Subject to Section 9.4, the Company may from time to time elect to
increase the Class B Commitment, so long as, after giving effect thereto, the
aggregate amount of all such new commitment or increases does not exceed
$33,750,000. Each existing Class B Lender (if any) shall have the right to
provide its Pro Rata Share of such increase within ten (10) Business Days of the
Company’s increase election pursuant to this Section 2.24 (each such consenting
Lender, an “Increasing Lender”). If one or more of the Class B Lenders fail to
consent or collectively fail to commit to fund the full amount of such increase,
the Company may arrange for any such increase to be provided by one or more new
banks, financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Lender”); provided that each
Augmenting Lender shall be subject to the reasonable approval of the
Administrative Agent. No consent of any Lender (other than any Class B Lender
participating in the increase) shall be required for any increase in Class B
Commitments pursuant to this Section. Increased and new Class B Commitments
pursuant to this Section 2.24 shall become effective on the date agreed by the
Company, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders, as applicable, pursuant to a joinder agreement (each, a
“Joinder Agreement”) in form and substance reasonably satisfactory to Company,
Administrative Agent and such Increasing Lender or Augmenting Lender, as
applicable, whereby each such Increasing Lender or Augmenting Lender, as
applicable, assumes the rights and obligations of a Class B Lender hereunder.
Each Joinder Agreement shall also set forth any other applicable terms of the
Class B Commitments being provided thereby, including without limitation the
Applicable Class B Advance Rate (which shall be identical among all Class B
Lenders), other than pricing terms described in a separate Fee Letter. The
Administrative Agent shall notify each Class A Lender, and the Company shall
notify each Class B Lender, of each increase in Class B Commitments made
pursuant to this Section 2.24. Notwithstanding the foregoing, no increase in the
Commitment, (or in the Class B Commitment of any Lender) shall become effective
under this paragraph if on the proposed date of the effectiveness of such
increase, an Event of Default has occurred and is continuing. On the effective
date of any increase in the Commitment, each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent determines, for the
benefit of the other Class B Lenders, as being required to cause, after giving
effect to such increase and paying such amounts to such other Class B Lenders,
each Class B Lender’s portion of the outstanding Class B Loans of all the Class
B Lenders to equal its Pro Rata Share of such outstanding Class B Loans. For so
long as Class B Commitments are $0, all provisions in this Agreement (other than
this Section 2.24) relating to Class B Commitments, Class B Loans, Class B
Lenders and related matters shall be without effect.







--------------------------------------------------------------------------------

 


SECTION 3.    CONDITIONS PRECEDENT
3.1    Conditions Precedent to Effectiveness of the Existing Credit Agreement.
The Existing Credit Agreement became effective on the Original Closing Date
subject to the satisfaction of the conditions precedent set forth in Section 3.1
of the Existing Credit Agreement.
3.2    Conditions Precedent to Effectiveness of the Amended and Restated Credit
Agreement. The amendment and restatement of the Existing Credit Agreement
provided for hereby shall become effective on the Amendment Effective Date
subject to the satisfaction, or waiver in accordance with Section 9.5, of the
following conditions on or before the Amendment Effective Date:
(a)    Credit Documents and Related Agreements. The Administrative Agent shall
have received copies of this Agreement, the Asset Purchase Agreement, the
Servicing Agreement (as amended by that certain Amendment No. 2 to Servicing
Agreement, dated as of the Amendment Effective Date), the Backup Servicing
Agreement (as amended by that certain Amendment No. 2 to Backup Servicing
Agreement, dated as of the Amendment Effective Date), the Custodial Agreement
(as amended by that certain Amendment No. 1 to Custodial Services Agreement,
dated as of the Amendment Effective Date), a Class A Loan Note for each Class A
Lender requesting a Class A Loan Note and each Fee Letter dated as of the
Amendment Effective Date (collectively, the “Credit Document Amendments”),
originally executed and delivered by each applicable Person.
(b)    Organizational Documents; Incumbency. The Administrative Agent shall have
received (i) copies of each Organizational Document executed and delivered by
Company and Holdings, as applicable, and, to the extent applicable, (x)
certified as of the Amendment Effective Date or a recent date prior thereto by
the appropriate governmental official and (y) certified by its secretary or an
assistant secretary as of the Amendment Effective Date, in each case as being in
full force and effect without modification or amendment; (ii) signature and
incumbency certificates of the officers of such Person executing the Credit
Document Amendments to which it is a party; (iii) resolutions of the Board of
Directors or similar governing body of each of Company and Holdings approving
and authorizing the execution, delivery and performance of this Agreement and
the other Credit Document Amendments to which it is a party or by which it or
its assets may be bound as of the Amendment Effective Date, certified as of the
Amendment Effective Date by its secretary or an assistant secretary as being in
full force and effect without modification or amendment; (iv) a good standing
certificate from the applicable Governmental Authority of each of Company and
Holdings’ jurisdiction of incorporation, organization or formation and, with
respect to Company, in each jurisdiction in which it is qualified as a foreign
corporation or other entity to do business, each dated a recent date prior to
the Amendment Effective Date; and (v) such other documents as the Administrative
Agent may reasonably request.
(c)    Governmental Authorizations and Consents. Company and Holdings shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable to be obtained by them, in connection
with the transactions contemplated by the Credit Documents and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to the Administrative Agent. All applicable waiting periods







--------------------------------------------------------------------------------

 


shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Credit Documents or the financing
thereof and no action, request for stay, petition for review or rehearing,
reconsideration, or appeal with respect to any of the foregoing shall be
pending, and the time for any applicable agency to take action to set aside its
consent on its own motion shall have expired.
(d)    Opinions of Counsel to Company and Holdings. The Administrative Agent and
counsel to Administrative Agent shall have received originally executed copies
of the favorable written opinions of Paul Hastings LLP, counsel for Company and
Holdings, as to such matters as the Administrative Agent may reasonably request,
dated as of the Amendment Effective Date and otherwise in form and substance
reasonably satisfactory to the Administrative Agent (and Company hereby
instructs, and Holdings shall instruct, such counsel to deliver such opinions to
Agents and Lenders).
(f)    Solvency Certificate. On the Original Closing Date, Administrative Agent,
the Administrative Agent shall have received a Solvency Certificate from
Holdings and Company dated as of the Original Closing Date and addressed to the
Administrative Agent, and in form, scope and substance satisfactory to the
Administrative Agent, with appropriate attachments and demonstrating that after
giving effect to the consummation of the Credit Extensions to be made on the
Original Closing Date, Holdings and Company are and will be Solvent.
(g)    Amendment Effective Date Certificate. Holdings and Company shall have
delivered to the Administrative Agent an originally executed Amendment Effective
Date Certificate, together with all attachments thereto.
(h)    No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable discretion of the Administrative Agent, singly or in the
aggregate, materially impairs any of the transactions contemplated by the Credit
Documents or that would reasonably be expected to result in a Material Adverse
Effect.
(i)    No Material Adverse Effect. Since December 31, 2018, no event,
circumstance or change shall have occurred that has caused or evidences, either
in any case or in the aggregate, a Material Adverse Effect.
(j)    Completion of Proceedings. All partnership, corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto shall be satisfactory
in form and substance to the Administrative Agent and counsel to Administrative
Agent, and the Administrative Agent, and counsel to Administrative Agent shall
have received all such counterpart originals or certified copies of such
documents as they may reasonably request.
(k)    Beneficial Ownership Certification. At least three (3) days prior to the
date of this Agreement, all documentation and other information required by bank
regulatory authorities







--------------------------------------------------------------------------------

 


or reasonably requested by the Administrative Agent or any Lender under or in
respect of applicable “know your customer” and anti-money laundering legal
requirements including the Patriot Act and, if Company qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in relation to Company;
(k)    Payment of Fees. On the Amendment Effective Date, the Administrative
Agent shall have received all fees and expenses due and payable by the Company
and Holdings on or prior to the Amendment Effective Date under the Credit
Documents; provided that such fees and expenses shall have been invoiced to the
Company or Holdings, as applicable not less than one Business Day prior to the
Amendment Effective Date.
The Administrative Agent and each Lender, by delivering its signature page to
this Agreement, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Credit Document and each other document required to be
approved by the Administrative Agent, Requisite Lenders or Lenders, as
applicable on the Amendment Effective Date.
3.3    Conditions to Each Credit Extension.
(a)    Conditions Precedent. The obligation of each Lender to make any Loan on
any Credit Date is subject to the satisfaction, or waiver in accordance with
Section 9.5, of the following conditions precedent:
(i)    Administrative Agent, the Paying Agent, Custodian and each Class B Lender
shall have received a fully executed and delivered Funding Notice together with
a Borrowing Base Certificate, evidencing sufficient Availability with respect to
the requested Loans, and a Borrowing Base Report;
(ii)    both before and after making any Loans requested on such Credit Date,
the Total Utilization of Class A Commitments shall not exceed the Class A
Borrowing Base and the Total Utilization of Class B Commitments shall not exceed
the Class B Borrowing Base;
(iii) as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date, other than those representations and warranties
which are qualified by materiality, in which case, such representation and
warranty shall be true and correct in all respects on and as of that Credit
Date, except, in each case, to the extent such representations and warranties
(A) specifically relate to an earlier date, in which case such representations
and warranties shall have been true and correct in all material respects, or
true and correct in all respects, as the case may be on and as of such earlier
date, or (B) relate to a Receivable that is later required to be repurchased,
and is so repurchased, by the Seller in accordance with the Asset Purchase
Agreement based upon knowledge obtained by Company or Holdings after such Credit
Date; provided, that the representations and warranties in any Original
Borrowing Base Certificate shall be excluded from the certification in this
Section 3.2(a)(iii) to the extent a







--------------------------------------------------------------------------------

 


Replacement Borrowing Base Certificate has been delivered in substitute thereof
in accordance with Section 2.1(c)(ii);
(iv)    as of such Credit Date, no event shall have occurred and be continuing
or would result from the consummation of the applicable Credit Extension that
would constitute an Event of Default or a Default;
(v)    the Administrative Agent, the Paying Agent and each Class B Lender shall
have received the Borrowing Base Report for the Business Day prior to the Credit
Date which shall be delivered on a pro forma basis for the first Credit Date
hereunder;
(vi)    in accordance with the terms of the Custodial Agreement, Company has
delivered, or caused to be delivered to the Custodian, the Receivable File
related to each Receivable that is, on such Credit Date, being transferred and
delivered to Company pursuant to the Asset Purchase Agreement, and the
Administrative Agent has received a Collateral Receipt and Exception Report from
the Custodian, which Collateral Receipt and Exception Report is acceptable to
the Administrative Agent in its Permitted Discretion; and
(vii)    as of such Credit Date, the Reserve Account shall have been (or will
be, out of the proceeds of the Loan to be made on such date), funded so that it
contains funds in an amount not less than the Reserve Account Funding Amount as
of such date.
Notwithstanding anything contained herein to the contrary, neither the Paying
Agent nor the Collateral Agent shall be responsible or liable for determining
whether any conditions precedent to making a Loan have been satisfied.
(b)    Notices. Any Funding Notice shall be executed by an Authorized Officer in
a writing delivered to Administrative Agent, the Paying Agent and each Class B
Lender.
SECTION 4.    REPRESENTATIONS AND WARRANTIES
In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, Company represents and warrants to
each Agent and Lender, that on the Amendment Effective Date, each Credit Date
and each Transfer Date, that the following statements are true and correct:
4.1    Organization; Requisite Power and Authority; Qualification; Other Names.
Company (a) is duly organized or formed, validly existing and in good standing
under the laws of the State of Delaware, (b) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Credit Documents to
which it is a party and to carry out the transactions contemplated thereby, and
(c) is qualified to do business and in good standing in every jurisdiction where
its assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and would not reasonably be expected to result in a
Material Adverse Effect. Company does not operate or do business under any
assumed, trade or fictitious name. Company has no Subsidiaries.







--------------------------------------------------------------------------------

 


4.2    Capital Stock and Ownership. The Capital Stock of Company has been duly
authorized and validly issued and is fully paid and non‑assessable. As of the
date hereof, there is no existing option, warrant, call, right, commitment or
other agreement to which Company is a party requiring, and there is no
membership interest or other Capital Stock of Company outstanding which upon
conversion or exchange would require, the issuance by Company of any additional
membership interests or other Capital Stock of Company or other Securities
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase, a membership interest or other Capital Stock of Company. All
membership interests in the Company as of the Amendment Effective Date are owned
by Holdings.
4.3    Due Authorization. The execution, delivery and performance of the Credit
Documents to which Company is a party have been duly authorized by all necessary
action of Company.
4.4    No Conflict. The execution, delivery and performance by Company of the
Credit Documents to which it is party and the consummation of the transactions
contemplated by the Credit Documents do not and will not (a) violate in any
material respect any provision of any law or any governmental rule or regulation
applicable to Company, any of the Organizational Documents of Company, or any
order, judgment or decree of any court or other Governmental Authority binding
on Company; (b) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Company; (c) result in or require the creation or imposition of any Lien upon
any of the properties or assets of Company (other than any Liens created under
any of the Credit Documents in favor of Collateral Agent, on behalf of Secured
Parties); or (d) require any approval of stockholders, members or partners or
any approval or consent of any Person under any Contractual Obligation of
Company, except as would not reasonably be expected to result in a Material
Adverse Effect.
4.5    Governmental Consents. The execution, delivery and performance by Company
of the Credit Documents to which Company is a party and the consummation of the
transactions contemplated by the Credit Documents do not and will not require
any registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority except for filings and recordings with
respect to the Collateral to be made, or otherwise delivered to the
Administrative Agent for filing and/or recordation, as of the Original Closing
Date other than (a) those that have already been obtained and are in full force
and effect, or (b) any consents or approvals the failure of which to obtain will
not have a Material Adverse Effect.
4.6    Binding Obligation. Each Credit Document to which Company is a party has
been duly executed and delivered by Company and is the legally valid and binding
obligation of Company, enforceable against Company in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.
4.7    Eligible Receivables. Each Receivable that is identified by Company as an
Eligible Receivable in a Borrowing Base Certificate satisfies all of the
criteria set forth in the definition of Eligibility Criteria (other than any
Receivable identified as an Eligible Receivable in any Original Borrowing Base
Certificate to the extent a Replacement Borrowing Base Certificate has been







--------------------------------------------------------------------------------

 


delivered in substitute thereof in accordance with Section 2.1(c)(ii) or that is
required to be repurchased, and is so repurchased, by the Seller in accordance
with the Asset Purchase Agreement based upon knowledge obtained by Company or
Holdings after the date of such Borrowing Base Certificate).
4.8    Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year‑end adjustments.
4.9    No Material Adverse Effect. Since December 31, 2018, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.
4.10    Adverse Proceedings, etc.     There are no Adverse Proceedings (other
than counter claims relating to ordinary course collection actions by or on
behalf of Company) pending against Company that challenges Company’s right or
power to enter into or perform any of its obligations under the Credit Documents
to which it is a party or that would reasonably be expected to result in a
Material Adverse Effect.  Company is not (a) in violation of any applicable laws
in any material respect, or (b) subject to or in default with respect to any
judgments, writs, injunctions, decrees, rules or regulations of any court or any
federal, state, municipal or other Governmental Authority, except as would not
reasonably be expected to result in a Material Adverse Effect.
4.11    Payment of Taxes. Except as otherwise permitted under Section 5.3, all
material tax returns and reports of Company required to be filed by it have been
timely filed, and all material taxes shown on such tax returns to be due and
payable and all assessments, fees and other governmental charges upon Company
and upon its properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. Company
knows of no proposed tax assessment against Company which is not being actively
contested by Company in good faith and by appropriate proceedings; provided,
such reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.
4.12    Title to Assets. Company has no fee, leasehold or other property
interests in any real property assets. Company has good and valid title to all
of its assets reflected in the most recent financial statements delivered
pursuant to Section 5.1. Except as permitted by this Agreement, all such
properties and assets are free and clear of Liens. All Liens purported to be
created in any Collateral pursuant to any Collateral Document in favor of
Collateral Agent are First Priority Liens.
4.13    No Indebtedness. Company has no Indebtedness, other than Indebtedness
incurred under (or contemplated by) the terms of this Agreement or otherwise
permitted hereunder.







--------------------------------------------------------------------------------

 


4.14    No Defaults. Company is not in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
of its Contractual Obligations, and no condition exists which, with the giving
of notice or the lapse of time or both, could constitute such a default, except
where the consequences, direct or indirect, of such default or defaults, if any,
would not reasonably be expected to result in a Material Adverse Effect.
4.15    Material Contracts. Company is not a party to any Material Contracts.
4.16    Government Contracts. Company is not a party to any contract or
agreement with any Governmental Authority, and the Pledged Receivables are not
subject to the Federal Assignment of Claims Act (31 U.S.C. Section 3727) or any
similar state or local law.
4.17    Governmental Regulation. Company is not subject to regulation under the
Public Utility Holding Company Act of 2005, the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. Company is
not a “registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940. The
Loans do not constitute an “ownership interest” as such term is defined under
the Volcker Rule.
4.18    Margin Stock. Company is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No part of the proceeds of the Loans
made to Company will be used to purchase or carry any such Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any such
Margin Stock or for any purpose that violates, or is inconsistent with, the
provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System.
4.19    Employee Benefit Plans. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. Company does not maintain or contribute to
any Employee Benefit Plan.
4.20    Solvency; Fraudulent Conveyance. Company is and, upon the incurrence of
any Credit Extension by Company on any date on which this representation and
warranty is made, will be, Solvent. Company is not transferring any Collateral
with any intent to hinder, delay or defraud any of its creditors. Company shall
not use the proceeds from the transactions contemplated by this Agreement to
give preference to any class of creditors. Company has given fair consideration
and reasonably equivalent value in exchange for the sale of the Receivables by
Holdings under the Asset Purchase Agreement.
4.21    Compliance with Statutes, etc. Company is in compliance in all material
respects with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of its business and the ownership of its property, except as would
not reasonably be expected to result in a Material Adverse Effect.







--------------------------------------------------------------------------------

 


4.22    Matters Pertaining to Related Agreements.
(a)    Delivery. Company has delivered, or caused to be delivered, to each Agent
and each Lender complete and correct copies of (i) each Related Agreement and of
all exhibits and schedules thereto as of the Original Closing Date, and (ii)
copies of any material amendment, restatement, supplement or other modification
to or waiver of each Related Agreement entered into after the Original Closing
Date.
(b)    The Asset Purchase Agreement creates a valid transfer and assignment to
Company of all right, title and interest of Holdings in and to all Pledged
Receivables and all Related Security conveyed to Company thereunder and Company
has a First Priority perfected security interest therein. Company has given
reasonably equivalent value to Holdings in consideration for the transfer to
Company by Holdings of the Pledged Receivables and Related Security pursuant to
the Asset Purchase Agreement.
(c)    Each Receivables Program Agreement creates a valid transfer and
assignment to Holdings of all right, title and interest of the Receivables
Account Bank in and to all Receivables and Related Security conveyed or
purported to be conveyed to Holdings thereunder. Holdings has given reasonably
equivalent value to the Receivables Account Bank in consideration for the
transfer to Holdings by the Receivables Account Bank of the Receivables and
Related Security pursuant to the applicable Receivables Program Agreement.
4.23    Disclosure. No documents, certificates, written statements or other
written information furnished to Lenders by or on behalf of Holdings or Company
for use in connection with the transactions contemplated hereby, taken as a
whole, contains any untrue statement of a material fact, or taken as a whole,
omits to state a material fact (known to Holdings or Company, in the case of any
document not furnished by either of them) necessary in order to make the
statements contained therein not misleading in light of the circumstances in
which the same were made, provided, that, projections and pro forma financial
information contained in such materials were prepared based upon good faith
estimates and assumptions believed by the preparer thereof to be reasonable at
the time made, it being recognized by Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected results
and such differences may be material.
4.24    Patriot Act. To the extent applicable, Company and Holdings are in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto, and
(b) Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (the “Act”). No part
of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended to the date hereof and from time to time hereafter, and
any successor statute.







--------------------------------------------------------------------------------

 


4.25    Remittance of Collections.
Company represents and warrants that each remittance of Collections by it
hereunder to any Agent or any Lender hereunder is and will have been, at all
relevant times hereunder, (a) in payment of a debt incurred by Company in the
ordinary course of business or financial affairs of Company and (b) made in the
ordinary course of business or financial affairs.
4.26    Tax Status.
(a)    Company is, and shall at all relevant times continue to be, a
“disregarded

entity” within the meaning of U.S. Treasury Regulation § 301.7701-3.
(b)    Company is not and will not at any relevant time become an association

(or a publicly traded partnership) taxable as a corporation for U.S. federal
income tax purposes.
4.27    LCR.
In connection with this Agreement, Company represents, warrants and agrees that
it has not, does not and will not during the term of the Agreement (x) issue any
obligations that (a) constitute asset-backed commercial paper, or (b) are
securities required to be registered under the Securities Act of 1933 or that
may be offered for sale under Rule 144A of the Securities and Exchange
Commission thereunder, or (y) issue any other debt obligations or equity
interests other than (i) Class A Loans, Class B Loans or other debt obligations
substantially similar to the obligations of Company under this Agreement that
are (A) issued to other banks or asset-backed commercial paper conduits in
privately negotiated transactions, and (B) subject to transfer restrictions
substantially similar to the transfer restrictions set forth in Section 9.6 of
this Agreement, and (ii) equity interests issued to Holdings under the terms of
Company’s Organizational Documents.  The assets and liabilities of Company are
consolidated with the assets and liabilities of Holdings under GAAP.
SECTION 5.    AFFIRMATIVE COVENANTS
Company covenants and agrees that until the Termination Date, Company shall
perform (or cause to be performed, as applicable) all covenants in this
Section 5.
5.1    Financial Statements and Other Reports. Unless otherwise provided below,
Company or its designee will deliver to each Agent and each Lender:
(a)    Quarterly Financial Statements. Promptly after becoming available, and in
any event within forty-five (45) days after the end of each Fiscal Quarter
(other than the fourth Fiscal Quarter) of each Fiscal Year, the consolidated
balance sheet of Holdings as at the end of such Fiscal Quarter and the related
consolidated statements of income, stockholders’ equity and cash flows of
Holdings for such Fiscal Quarter and for the period from the beginning of the
then current Fiscal Year to the end of such Fiscal Quarter, setting forth in
each case in comparative form







--------------------------------------------------------------------------------

 


the corresponding figures for the corresponding periods of the previous Fiscal
Year, all in reasonable detail, together with a Financial Officer Certification
with respect thereto;
(b)    Annual Financial Statements. Promptly after becoming available, and in
any event within ninety (90) days after the end of each Fiscal Year, (i) the
consolidated balance sheets of Holdings as at the end of such Fiscal Year and
the related consolidated statements of income, stockholders’ equity and cash
flows of Holdings for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year, in
reasonable detail, together with a Financial Officer Certification with respect
thereto; and (ii) with respect to such consolidated financial statements a
report thereon of Ernst & Young LLP or other independent certified public
accountants of recognized national standing selected by Holdings (which report
shall be unqualified as to going concern and scope of audit, and shall state
that such consolidated financial statements fairly present, in all material
respects, the consolidated financial position of Holdings as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards);
(c)    Compliance Certificates. Together with each delivery of financial
statements of Holdings pursuant to Sections 5.1(a) and 5.1(b), a duly executed
and completed Compliance Certificate;
(d)    Statements of Reconciliation after Change in Accounting Principles. If,
as a result of any change in accounting principles and policies from those used
in the preparation of the Historical Financial Statements, the consolidated
financial statements of Holdings delivered pursuant to Section 5.1(a) or 5.1(b)
will differ in any material respect from the consolidated financial statements
that would have been delivered pursuant to such subdivisions had no such change
in accounting principles and policies been made, then, together with the first
delivery of such financial statements after such change, one or more statements
of reconciliation for all such prior financial statements in form and substance
reasonably satisfactory to Administrative Agent;
(e)    Public Reporting. The obligations in Sections 5.1(a) and (b) may be
satisfied by furnishing, at the option of Holdings, the applicable financial
statements as described above or an Annual Report on Form 10-K or Quarterly
Report on Form 10-Q for Holdings for any Fiscal Year, as filed with the U.S.
Securities and Exchange Commission.
(f)    Collateral Reporting.
(i)    On each Monthly Reporting Date, with each Funding Notice, and at such
other times as any Agent or Lender shall request in its Permitted Discretion, a
Borrowing Base Certificate (calculated as of the close of business of the
previous Monthly Period or as of a date no later than three (3) Business Days
prior to such request), together with a reconciliation to the most recently
delivered Borrowing Base Certificate and Borrowing Base Report, in form and
substance reasonably satisfactory to Administrative Agent and each Class B
Lender. Each Borrowing Base Certificate delivered to Administrative Agent,







--------------------------------------------------------------------------------

 


Paying Agent and each Class B Lender shall bear a signed statement by an
Authorized Officer certifying the accuracy and completeness in all material
respects of all information included therein. The execution and delivery of a
Borrowing Base Certificate (other than any Original Borrowing Base Certificate
to the extent a Replacement Borrowing Base Certificate has been delivered in
substitute thereof in accordance with Section 2.1(c)(ii)) shall in each instance
constitute a representation and warranty by Company to Administrative Agent,
Paying Agent and each Class B Lender that each Receivable included therein as an
“Eligible Receivable” (other than any Receivable repurchased by Holdings in
accordance with the Asset Purchase Agreement) is, in fact, an Eligible
Receivable as of the date thereof. For avoidance of doubt, and without
derogation of the Company’s obligations hereunder, in the event any request for
a Loan, or a Borrowing Base Certificate or other information required by this
Section 5.1(f) is delivered to Administrative Agent, Paying Agent and each Class
B Lender by Company electronically or otherwise without signature, such request,
or such Borrowing Base Certificate or other information shall, upon such
delivery, be deemed to be signed and certified on behalf of Company by an
Authorized Officer and constitute a representation to Administrative Agent,
Paying Agent and each Class B Lender as to the authenticity thereof. The
Administrative Agent shall have the right to review and adjust any such
calculation of the Borrowing Base to reflect exclusions from Eligible
Receivables or such other matters as are necessary to determine the Borrowing
Base, but in each case only to the extent the Administrative Agent is expressly
provided such discretion by this Agreement.
(ii)    On each Monthly Reporting Date, the Master Record and the Monthly
Servicing Report to Administrative Agent, Paying Agent and each Class B Lender
on the terms and conditions set forth in the Servicing Agreement.
(g)    Notice of Default. Promptly upon an Authorized Officer of Company
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to Holdings or Company with
respect thereto; (ii) that any Person has given any notice to Holdings or
Company or taken any other action with respect to any event or condition set
forth in Section 7.1(b); or (iii) of the occurrence of any event or change that
has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, a certificate of its Authorized Officers specifying the nature
and period of existence of such condition, event or change, or specifying the
notice given and action taken by any such Person and the nature of such claimed
Event of Default, default, event or condition, and what action Holdings or
Company, as applicable, has taken, is taking and proposes to take with respect
thereto;
(h)    Notice of Litigation. Promptly upon any Authorized Officer of Company
obtaining knowledge of an Adverse Proceeding that is reasonably likely to have a
Material Adverse Effect, written notice thereof together with such other
information as may be reasonably available to Company or Holdings to enable
Lenders and their counsel to evaluate such matters;
(i)    ERISA. Promptly upon any Authorized Officer of Company becoming aware of
the occurrence of or forthcoming occurrence of any ERISA Event which, in either
such case, would reasonably be expected to result in a Material Adverse Effect
or a Lien on the Collateral







--------------------------------------------------------------------------------

 


under ERISA or Section 430 of the Internal Revenue Code, a written notice
specifying the nature thereof, what action Holdings, any of its Subsidiaries or
any of their respective ERISA Affiliates has taken, is taking or proposes to
take with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto;
(j)    Information Regarding Collateral. Prior written notice to Collateral
Agent and Administrative Agent of any change (i) in Company’s corporate name,
(ii) in Company’s identity, corporate structure or jurisdiction of organization,
or (iii) in Company’s Federal Taxpayer Identification Number. Company agrees not
to effect or permit any change referred to in the preceding sentence unless all
filings have been made under the UCC or otherwise that are required in order for
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral and for the
Collateral at all times following such change to have a valid, legal and
perfected security interest as contemplated in the Collateral Documents;
(k)    Other Information.
(i)    not later than Friday of each week (or if such day is not a Business Day,
the immediately preceding Business Day) in which a Borrowing Base Report has not
otherwise been delivered hereunder, a Borrowing Base Report;
(ii)    any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in such certification; and
(iii)    such material information and data with respect to Holdings or any of
its Subsidiaries as from time to time may be reasonably requested by any Agent
or Lender, in each case, which relate to Company’s or Holdings’ financial or
business condition or the Collateral.
5.2    Existence. Except as otherwise permitted under Section 6.8, Company will
at all times preserve and keep in full force and effect its existence and all
rights and franchises, licenses and permits material to its business.
5.3    Payment of Taxes and Claims. Company will pay all material Taxes imposed
upon it or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrues thereon, and all
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, no such Tax or claim need be
paid if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (a) adequate reserve or other
appropriate provision, as shall be required in conformity with GAAP shall have
been made therefor, and (b) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim. Company will not file or consent to the filing







--------------------------------------------------------------------------------

 


of any consolidated income tax return with any Person (other than Holdings or
any of its Subsidiaries). In addition, Company agrees to pay to the relevant
Governmental Authority in accordance with applicable law any current or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies (including, without limitation, mortgage recording taxes,
transfer taxes and similar fees) imposed by any Governmental Authority that
arise from any payment made hereunder or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement or any Credit
Document.
5.4    Insurance. Company shall cause Holdings to maintain or cause to be
maintained, with financially sound and reputable insurers, (a) all insurance
required to be maintained under the Servicing Agreement, (b) business
interruption insurance reasonably satisfactory to Administrative Agent, and
(c) casualty insurance, such public liability insurance, third party property
damage insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Holdings and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self‑insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Each Agent and Lender hereby agrees and acknowledges that the insurance
maintained by Holdings on the Original Closing Date satisfies the requirements
set forth in this Section 5.4.
5.5    Inspections; Compliance Audits.
(a)    At any time during the existence of an Event of Default and otherwise not
more than one time during any Fiscal Year, Company will, upon reasonable advance
notice by the Administrative Agent, permit or cause to be permitted, as
applicable, one or more authorized representatives designated by the
Administrative Agent to visit and inspect (a “Compliance Review”) during normal
working hours any of the properties of Company or Holdings to (i) inspect, copy
and take extracts from relevant financial and accounting records, and to discuss
its affairs, finances and accounts with any Person, including, without
limitation, employees of Company or Holdings, and (ii) verify the compliance by
Company or Holdings with the Credit Agreement, the other Credit Documents and/or
the Underwriting Policies, as applicable, provided that, other than during the
existence of an Event of Default, Company shall not be obligated to pay more
than $75,000 in the aggregate during any Fiscal Year in connection with any
Compliance Review, inspection pursuant to Section 2.4 of the Custodial Agreement
or other inspection required by the Credit Documents. In connection with any
such Compliance Review or other inspection, Company will permit any authorized
representatives designated by the Administrative Agent to review Company’s form
of Receivable Agreements, Underwriting Policies, information processes and
controls, and compliance practices and procedures (“Materials”). Such authorized
representatives may make written recommendations regarding Company’s compliance
with applicable Requirements of Law, and Company shall consult in good faith
with the Administrative Agent regarding such recommendations. The Administrative
Agent agrees to use a single independent certified public accountants or other
third-party provider in connection with any Compliance Review pursuant to this
Section 5.5.







--------------------------------------------------------------------------------

 


(b)    If the Administrative Agent engages any independent certified public
accountants or other third-party provider to prepare any report in connection
with the Compliance Review, the Administrative Agent shall make such report
available to any Lender, upon request, provided, that delivery of any such
report may be conditioned on prior receipt by such independent certified public
accountants or other third party provider of the acknowledgements and agreements
that such independent certified public accountants or third party provider
customarily requires of recipients of reports of that kind.
(c)    In connection with a Compliance Review, the Administrative Agent or its
designee may contact a Receivables Obligor as reasonably necessary to perform
such inspection or Compliance Review, as the case may be, provided, however,
such contact shall be made in the name of, and in cooperation with, Holdings and
Company.
5.6    Compliance with Laws. Company shall, and shall cause Holdings to, comply
with the Requirements of Law, noncompliance with which would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
5.7    Separateness. The Company shall at all times comply with the separateness
covenants set forth in the Company’s Limited Liability Company Agreement.
5.8    Further Assurances. At any time or from time to time upon the request of
any Agent or Lender, Company will, at its expense, promptly execute, acknowledge
and deliver such further documents and do such other acts and things as such
Agent or Lender may reasonably request in order to effect fully the purposes of
the Credit Documents, including providing Lenders with any information
reasonably requested pursuant to Section 9.21. In furtherance and not in
limitation of the foregoing, Company shall take such actions as the
Administrative Agent may reasonably request from time to time to ensure that the
Obligations are secured by substantially all of the assets of Company.
5.9    Communication with Accountants.
(a)    At any time during the existence of an Event of Default, Company
authorizes Administrative Agent to communicate directly with Company’s
independent certified public accountants and authorizes and shall instruct such
accountants to communicate directly with Administrative Agent and authorizes
such accountants to (and, upon Administrative Agent’s request therefor (at the
request of any Agent), shall request that such accountants) communicate to
Administrative Agent information relating to Company with respect to the
business, results of operations and financial condition of Company (including
the delivery of audit drafts and letters to management), provided that advance
notice of such communication is given to Company, and Company is given a
reasonable opportunity to cause an officer to be present during any such
communication.
(b)    If the independent certified public accountants report delivered in
connection with Section 5.1(b) is qualified, then the Company authorizes the
Administrative Agent to communicate directly with the Company’s independent
certified public accountants with respect to such qualification, provided that
advance notice of such communication is given to the Company,







--------------------------------------------------------------------------------

 


and the Company is given a reasonable opportunity to cause an officer to be
present during any such communication.
(c)    The failure of the Company to be present during any communication
permitted under Section 5.9(a) and/or Section 5.9(b) after the Company has been
given a reasonable opportunity to cause an officer to be present shall in no way
impair the rights of the Administrative Agent under Section 5.9(a) and/or
Section 5.9(b).
5.10    Acquisition of Receivables from Holdings. With respect to each Pledged
Receivable, Company shall (a) acquire such Receivable pursuant to and in
accordance with the terms of the Asset Purchase Agreement, (b) take all actions
necessary to perfect, protect and more fully evidence Company’s ownership of
such Receivable, including, without limitation, executing or causing to be
executed (or filing or causing to be filed) such other instruments or notices as
may be necessary or appropriate and (c) take all additional action that the
Administrative Agent may reasonably request to perfect, protect and more fully
evidence the respective interests of Company, the Agents and the Lenders.
5.11    Class B Lender Information Rights. Company shall provide to each Class B
Lender (a) substantially contemporaneously with its provision to the
Administrative Agent any written information required to be provided to the
Administrative Agent under any Credit Document, and (b) prompt written notice of
(i) any Event of Default under this Agreement and (ii) any written waiver or
consent provided under, or any amendment of, any Credit Document.
SECTION 6.    NEGATIVE COVENANTS
Company covenants and agrees that, until the Termination Date, Company shall
perform (or cause to be performed, as applicable) all covenants in this
Section 6.
6.1    Indebtedness. Company shall not directly or indirectly, create, incur,
assume or guaranty, or otherwise become or remain directly or indirectly liable
with respect to any Indebtedness, except the Obligations.
6.2    Liens. Company shall not directly or indirectly, create, incur, assume or
permit to exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Company, whether now owned or hereafter acquired, or any income
or profits therefrom, or file or permit the filing of, or permit to remain in
effect, any financing statement or other similar notice of any Lien with respect
to any such property, asset, income or profits under the UCC of any State or
under any similar recording or notice statute, except Liens in favor of
Collateral Agent for the benefit of Secured Parties granted pursuant to any
Credit Document.
6.3    [Reserved].
6.4    No Further Negative Pledges. Except pursuant to the Credit Documents
Company shall not enter into any Contractual Obligation prohibiting the creation
or assumption of any Lien upon any of its properties or assets, whether now
owned or hereafter acquired.







--------------------------------------------------------------------------------

 


6.5    Restricted Junior Payments. Company shall not through any manner or means
or through any other Person to, directly or indirectly, declare, order, pay,
make or set apart, or agree to declare, order, pay, make or set apart, any sum
for any Restricted Junior Payment except that, Restricted Junior Payments may be
made by Company from time to time with respect to any amounts distributed to
Company (i) in accordance with Section 2.12(a)(xii) or (ii) from and after the
occurrence and during the continuation of an Event of Default, in accordance
with Section 2.12(b)(x) only. Notwithstanding anything herein to the contrary,
on any Credit Date with respect to a Credit Extension, Company may but shall not
be required to without further action on the part of Company distribute the
proceeds of such Credit Extension to Holdings so long as no Borrowing Base
Deficiency has occurred or would result therefrom (a “Borrower Distribution”).
6.6    Subsidiaries. Company shall not form, create, organize, incorporate or
otherwise have any Subsidiaries.
6.7    Investments. Company shall not, directly or indirectly, make or own any
Investment in any Person, including without limitation any Joint Venture, except
Investments in Cash, Permitted Investments and Receivables (and property
received from time to time in connection with the workout or insolvency of any
Receivables Obligor), and Permitted Investments in the Controlled Accounts.
6.8    Fundamental Changes; Disposition of Assets; Acquisitions. Company shall
not enter into any transaction of merger or consolidation, or liquidate, wind‑up
or dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sub lease (as lessor or sublessor), exchange, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any part of
its business, assets or property of any kind whatsoever, whether real, personal
or mixed and whether tangible or intangible, whether now owned or hereafter
acquired (other than, provided no Event of Default pursuant to Section 7.1(a),
7.1(g), 7.1(h) or 7.1(m) has occurred and is continuing, Permitted Asset Sales,
provided, that Permitted Asset Sales under clause (d) of the definition thereof
shall be permitted at all times subject to receipt of the consent required
therein), or acquire by purchase or otherwise (other than acquisitions of
Eligible Receivables, or Permitted Investments in a Controlled Account (and
property received from time to time in connection with the workout or insolvency
of any Receivables Obligor)) the business, property or fixed assets of, or stock
or other evidence of beneficial ownership of, any Person or any division or line
of business or other business unit of any Person.
6.9    Sales and Lease‑Backs. Company shall not, directly or indirectly, become
or remain liable as lessee or as a guarantor or other surety with respect to any
lease of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, which Company (a) has sold or transferred or is to sell or
to transfer to any other Person, or (b) intends to use for substantially the
same purpose as any other property which has been or is to be sold or
transferred by Company to any Person in connection with such lease.
6.10    Transactions with Shareholders and Affiliates. Company shall not,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of ten percent (10%) or more of any class of Capital
Stock of Holdings or any of its Subsidiaries or with any Affiliate of Holdings







--------------------------------------------------------------------------------

 


or of any such holder other than the transactions contemplated or permitted by
the Credit Documents and the Related Agreements.
6.11    Conduct of Business. From and after the Original Closing Date, Company
shall not engage in any business other than the businesses engaged in by Company
on the Original Closing Date.
6.12    Fiscal Year. Company shall not change its Fiscal Year‑end from December
31st.
6.13    Servicer; Backup Servicer; Custodian. Company shall use its commercially
reasonable efforts to cause Servicer, the Backup Servicer and the Custodian
respectively, to comply at all times with the applicable terms of the Servicing
Agreement, the Backup Servicing Agreement and the Custodial Agreement
respectively. The Company may not (i) terminate, remove, replace Servicer,
Backup Servicer or the Custodian or (ii) subcontract out any portion of the
servicing or permit third party servicing other than the Backup Servicer,
except, in each case, as expressly set forth in the applicable Credit Document
and subject to satisfaction of the related requirements therein. The
Administrative Agent may not terminate, remove, replace Servicer, Backup
Servicer or the Custodian except as expressly set forth in the applicable Credit
Document and subject to satisfaction of the related requirements therein.
6.14    Acquisitions of Receivables. Company may not acquire Receivables from
any Person other than Holdings pursuant to the Asset Purchase Agreement.
6.15    Independent Manager. Company shall not fail at any time to have at least
one independent manager (an “Independent Manager”) who:
(a)    is provided by a nationally recognized provider of independent directors;
(b)    is not and has not been employed by Company or Holdings or any of their
respective Subsidiaries or Affiliates as an officer, director, partner, manager,
member (other than as a special member in the case of single member Delaware
limited liability companies), employee, attorney or counsel of, Company or
Holdings or any of their respective Affiliates within the five years immediately
prior to such individual’s appointment as an Independent Manager, provided that
this paragraph (b) shall not apply to any person who serves as an independent
director or an independent manager for any Affiliate of any of Company or
Holdings;
(c)    is not, and has not been within the five years immediately prior to such
individual’s appointment as an Independent Manager, a customer or creditor of,
or supplier to, Company or Holdings or any of their respective Affiliates who
derives any of its purchases or revenue from its activities with Company or
Holdings or any of their respective Affiliates thereof (other than a de minimis
amount);
(d)    is not, and has not been within the five years immediately prior to such
individual’s appointment as an Independent Manager, a person who controls or is
under common control with any Person described by clause (b) or (c) above;







--------------------------------------------------------------------------------

 


(e)    does not have, and has not had within the five years immediately prior to
such individual’s appointment as an Independent Manager, a personal services
contract with Company or Holdings or any of their respective Subsidiaries or
Affiliates, from which fees and other compensation received by the person
pursuant to such personal services contract would exceed 5% of his or her gross
revenues during the preceding calendar year;
(f)    is not affiliated with a tax-exempt entity that receives, or has received
within the five years prior to such appointment as an Independent Manager,
contributions from Company or Holdings or any of their respective Subsidiaries
or Affiliates, in excess of the lesser of (i) 3% of the consolidated gross
revenues of Holdings and its Subsidiaries during such fiscal year and (ii) 5% of
the contributions received by the tax-exempt entity during such fiscal year;
(g)    is not and has not been a shareholder (or other equity owner) of any of
Company or Holdings or any of their respective Affiliates within the five years
immediately prior to such individual’s appointment as an Independent Manager;
(h)    is not a member of the immediate family of any Person described by clause
(b) through (g) above;
(i)    is not, and was not within the five years prior to such appointment as an
Independent Manager, a financial institution to which Company or Holdings or any
of their respective Subsidiaries or Affiliates owes outstanding Indebtedness for
borrowed money in a sum exceeding more than 5% of Holdings’ total consolidated
assets;
(j)    has prior experience as an independent director or manager for a
corporation or limited liability company whose charter documents required the
unanimous consent of all independent directors thereof before such corporation
or limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy; and
(k)    has at least three (3) years of employment experience with one or more
entities that provide, in the ordinary course of their respective businesses,
advisory, management or placement services to issuers of securitization or
structured finance instruments, agreements or securities.
Upon Company learning of the death or incapacity of an Independent Manager,
Company shall have ten (10) Business Days following such death or incapacity to
appoint a replacement Independent Manager. Any replacement of an Independent
Manager will be permitted only upon (a) two (2) Business Days’ prior written
notice to each Agent and Lender, (b) Company’s certification that any
replacement manager will satisfy the criteria set forth in clauses (a)-(i) of
this Section 6.15 and (c) the Administrative Agent’ written consent to the
appointment of such replacement manager. For the avoidance of doubt, other than
in the event of the death or incapacity of an Independent Manager, Company shall
at all times have an Independent Manager and may not terminate any Independent
Manager without the prior written consent of the Administrative Agent, which
consent the Administrative Agent may withhold in its sole discretion.







--------------------------------------------------------------------------------

 


6.16    Organizational Agreements. Except as otherwise expressly permitted by
other provisions of this Agreement or any other Credit Document, Company shall
not (a) amend, restate, supplement or modify, or permit any amendment,
restatement, supplement or modification to, its Organizational Documents,
without obtaining the prior written consent of the Requisite Lenders to such
amendment, restatement, supplement or modification, as the case may be; (b)
agree to any termination, amendment, restatement, supplement or other
modification to, or waiver of, or permit any termination, amendment,
restatement, supplement or other modification to, or waivers of, any of the
provisions of any Credit Document without the prior written consent of the
Requisite Lenders; or (c) amend, restate, supplement or modify in any material
respect, or permit any amendments, restatements, supplements or modifications in
any material respect, to any Receivables Program Agreement in a manner that
could reasonably be expected to be materially adverse to the Lenders.
6.17    Changes in Underwriting or Other Policies. Company shall provide the
Administrative Agent and the Requisite Class B Lenders with prior written notice
of any change or modification to the Underwriting Policies that would reasonably
be expected to be adverse to the Lenders. Without the prior consent of the
Administrative Agent and the Requisite Class B Lenders, such consent not to be
unreasonably withheld, conditioned or delayed (with any such consent being
deemed to be automatically granted by the Administrative Agent and the Requisite
Class B Lenders on the fifteenth (15th) calendar day after the Administrative
Agent and the Requisite Class B Lenders receives notice of the applicable change
unless the Administrative Agent or the Requisite Class B Lenders shall have
notified the Company in writing that the requested consent is not being provided
and its rationale therefor), the Company shall not agree to, and shall cause
Holdings not to, (a) make any change to (i) the forms of Business Loan and
Security Agreement, Business Loan and Security Agreement Supplement and Loan
Summary used to originate Term Receivables from the form provided to the
Administrative Agent prior to the Amendment Effective Date, (ii) the forms of
Business Line of Credit Agreement and Business Line of Credit Agreement
Supplement used to originate LOC Receivables from the form provided to the
Administrative Agent prior to the Amendment Effective Date, or (iii) the form of
Authorization Agreement for Direct Deposit (ACH Credit) and Direct Payments (ACH
Debit) used in connection with the origination of Loans in substantially the
form provided to the Administrative Agent on or prior to the Amendment Effective
Date that, in any such case, would reasonably be expected to result in an
Adverse Effect, or (b) make any change to the Underwriting Policies that would
reasonably be expected to be materially adverse to the Lenders (provided, that
any change to the Underwriting Policies which has the effect of modifying the
Eligibility Criteria in a manner which changes the calculation of the Class A
Borrowing Base and the Class B Borrowing Base shall be deemed to be materially
adverse to the Lenders for purposes of this Section 6.16).
6.18    Receivable Program Agreements. The Company shall enforce the rights and
remedies afforded to it against the Receivables Account Bank under the
Receivables Program Agreements, except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in an Adverse
Effect.







--------------------------------------------------------------------------------

 


SECTION 7.    EVENTS OF DEFAULT
7.1    Events of Default. If any one or more of the following conditions or
events shall occur.
(a)    Failure to Make Payments When Due. Other than with respect to a Borrowing
Base Deficiency, failure by Company to pay (i) when due, the principal on any
Loan whether at stated maturity, by acceleration or otherwise; (ii) within three
(3) Business Days after its due date, any interest on any Loan; or (iii) within
thirty (30) days after its due date, any fee or other amount due hereunder; or
(b)    Default in Other Agreements.
(i)    Failure of Company to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 7.1(a)), in each case beyond the grace
period, if any, provided therefor; or (ii) breach or default by Company with
respect to any other material term of (1) one or more items of Indebtedness
referred to in clause (i) above, or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness, in each case beyond
the grace period, if any, provided therefore, if the effect of such breach or
default is to cause, or to permit the holder or holders of that Indebtedness (or
a trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or subject to a compulsory repurchase or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be;
(ii)    Breach or default by Holdings with respect to any material term of (1)
one or more items of Indebtedness for borrowed money with a principal amount in
excess of $1,000,000, or (2) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness for borrowed money, in each
case beyond the grace period, if any, provided therefor, and such, breach or
default described in clause (1) or (2) above results, in any such case, in the
acceleration of amounts owed thereunder, provided that any resulting
acceleration caused by such failure, breach or default, as the case may be,
shall constitute an Event of Default hereunder only after the Administrative
Agent shall have provided written notice to Company that the resulting
acceleration caused by such failure, breach or default, as the case may be,
constitutes an Event of Default hereunder; or
(c)    Breach of Certain Covenants. Failure of Company to perform or comply with
any term or condition contained in Section 2.3, Section 2.11, Section 5.1(g),
Section 5.1(i), Section 5.2, Section 5.7 or Section 6, or failure to distribute
Collections in accordance with Section 2.12; or
(d)    Breach of Representations, etc. Any representation or warranty,
certification or other statement made or deemed made by Company or Holdings (or
Holdings as Servicer) in any Credit Document or in any statement or certificate
at any time given by Company or Holdings (or Holdings as Servicer) in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect, other than any representation, warranty, certification
or other







--------------------------------------------------------------------------------

 


statement which is qualified by materiality or “Material Adverse Effect”, in
which case, such representation, warranty, certification or other statement
shall be true and correct in all respects, in each case, as of the date made or
deemed made and such default shall not have been remedied or waived within
thirty (30) days after the earlier of (i) an Authorized Officer of Company or
Holdings becoming aware of such default, or (ii) receipt by Company of notice
from any Agent or Lender of such default; or
(e)    Other Defaults Under Credit Documents. Company or Holdings shall default
in the performance of or compliance with any term contained herein or any of the
other Credit Documents other than any such term referred to in any other Section
of this Section 7.1 (or, for the avoidance of doubt, any event that is an Early
Amortization Event and not enumerated as an Event of Default in this Section
7.1) and such default shall not have been remedied or waived within thirty (30)
days after the earlier of (i) an Authorized Officer of Company or Holdings
becoming aware of such default, or (ii) receipt by Company or Holdings of notice
from Administrative Agent or any Lender of such default; or
(f)    Breach of Portfolio Performance Covenants. A breach of any Portfolio
Performance Covenant shall have occurred and the Administrative Agent shall have
provided written notice to the Company that an Event of Default under this
Section 7.1(f) has occurred and is continuing; or
(g)    Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Company or Holdings in an involuntary case under the Bankruptcy Code or under
any other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, which decree or order is not stayed; or any other similar relief shall
be granted under any applicable federal or state law; or (ii) an involuntary
case shall be commenced against Company or Holdings under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over Company or Holdings, or
over all or a substantial part of its respective property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of Company or Holdings for all or a
substantial part of its respective property; or a warrant of attachment,
execution or similar process shall have been issued against any substantial part
of the property of Company or Holdings, and any such event described in this
clause (ii) shall continue for sixty (60) days without having been dismissed,
bonded or discharged; or
(h)    Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Company or
Holdings shall have an order for relief entered with respect to it or shall
commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its respective
property; or Company or Holdings shall make any assignment for the benefit of
creditors; or (ii) Company or Holdings shall be unable, or shall fail generally,
or







--------------------------------------------------------------------------------

 


shall admit in writing its inability, to pay its debts as such debts become due;
or the board of directors (or similar governing body) of Company or Holdings (or
any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to herein or in Section 7.1(g); or
(i)    Judgments and Attachments.
(i)    Any money judgment, writ or warrant of attachment or similar process (to
the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against Company or any of its assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of thirty (30) days; or
(ii)    Any money judgment, writ or warrant of attachment or similar process
involving (i) in any individual case an amount in excess of $2,000,000 or
(ii) in the aggregate at any time an amount in excess of $5,000,000 (in either
case to the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against Holdings (or Holdings as Servicer) or any of its assets and shall
remain undischarged, unvacated, unbonded or unstayed for a period of sixty (60)
days; or
(iii)    Any tax lien or lien of the PBGC shall be entered or filed against
Company or Holdings (involving, with respect to Holdings only, an amount in
excess of $1,000,000) or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of ten (10) days;
(j)    Dissolution. Any order, judgment or decree shall be entered against
Company or Holdings decreeing the dissolution or split up of Company or
Holdings, as the case may be, and such order shall remain undischarged or
unstayed for a period in excess of thirty (30) days; or
(k)    Employee Benefit Plans. (i) There shall occur one or more ERISA Events
which individually or in the aggregate results in or might reasonably be
expected to result in a Material Adverse Effect during the term hereof or result
in a Lien being imposed on the Collateral; or (ii) Company shall establish or
contribute to any Employee Benefit Plan; or
(l)    Servicing Agreement. A Servicer Default shall have occurred and be
continuing and the Administrative Agent shall have delivered written notice
thereof to the Servicer, and provided that the Administrative Agent shall have
used commercially reasonable efforts to timely engage a replacement servicer
following the date of delivery of such notice of Servicer Default, within
forty-five (45) days of the date of delivery of such notice of Servicer Default
no replacement servicing agreement with a replacement servicer shall be
effective; or
(m)    Borrowing Base Deficiency; Repurchase Failure. (i) Failure by Company to
cure any Borrowing Base Deficiency within two (2) Business Days after the due
date thereof, or (ii) failure of Holdings to repurchase any Receivable as and
when required under the Asset Purchase Agreement; or







--------------------------------------------------------------------------------

 


(n)    Change of Control. A Change of Control under clause (a) or (d) of the
definition thereof shall have occurred and the Administrative Agent shall have
delivered written notice thereof to the Borrower; provided that the
Administrative Agent shall not deliver such notice prior to the date that is
thirty (30) days following such event; or
(o)    Breach of Financial Covenants. A breach of the Financial Covenants under
clause (a)(iv) or (d)(ii) shall arise; or
(p)    Collateral Documents and other Credit Documents. At any time after the
execution and delivery thereof, (i) this Agreement or any Collateral Document
ceases to be in full force and effect (other than in accordance with its terms)
or shall be declared null and void by a court of competent jurisdiction or the
enforceability thereof shall be impaired in any material respect, or the
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document (in each case, other
than (A) by reason of a release of Collateral in accordance with the terms
hereof or thereof or (B) the satisfaction in full of the Obligations and any
other amount due hereunder or any other Credit Document in accordance with the
terms hereof); or (ii) any of the Credit Documents for any reason, other than
the satisfaction in full of all Obligations and any other amount due hereunder
or any other Credit Document (other than contingent indemnification obligations
for which demand has not been made), shall cease to be in full force and effect
(other than in accordance with its terms) or shall be declared to be null and
void by a court of competent jurisdiction or a party thereto, as the case may
be, or Holdings shall repudiate its obligations thereunder or shall contest the
validity or enforceability of any Credit Document in writing; or
(q)    Investment Company Act. Holdings or Company become subject to any federal
or state statute or regulation which may render all or any portion of the
Obligations unenforceable, or Company becomes a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940;
THEN, upon the occurrence of any Event of Default, the Administrative Agent may,
and shall, at the written request of the Requisite Lenders, take any of the
following actions: (w) upon notice to the Company, terminate the Commitments, if
any, of each Lender having such Commitments, (x) upon notice to the Company,
declare the unpaid principal amount of and accrued interest on the Loans and all
other Obligations immediately due and payable, in each case without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by Company; (y) expressly direct the Collateral Agent in
writing the manner in which to enforce any and all Liens and security interests
created pursuant to the Collateral Documents and (z) take any and all other
actions and exercise any and all other rights and remedies of the Administrative
Agent under the Credit Documents; provided that upon the occurrence of any Event
of Default described in Section 7.1(g) or 7.1(h), the unpaid principal amount of
and accrued interest on the Loans and all other Obligations shall immediately
become due and payable, and  the Commitments shall automatically and immediately
terminate, in each case without presentment,







--------------------------------------------------------------------------------

 


demand, protest or other requirements of any kind, all of which are hereby
expressly waived by Company. 
SECTION 8.    AGENTS
8.1    Appointment of Agents. Each Class A Lender hereby authorizes Credit
Suisse AG, New York Branch to act as Administrative Agent to the Class A Lenders
hereunder and under the other Credit Documents and each Class A Lender hereby
authorizes Credit Suisse AG, New York Branch to act as its agent in accordance
with the terms hereof and the other Credit Documents. Each Lender hereby
authorizes Wells Fargo Bank N.A., to act as the Collateral Agent and Paying
Agent on its behalf under the Credit Documents. Each Agent hereby agrees to act
upon the express conditions contained herein and the other Credit Documents, as
applicable. The provisions of this Section 8 are solely for the benefit of
Agents and Lenders and neither Company or Holdings shall have any rights as a
third party beneficiary of any of the provisions thereof. In performing its
functions and duties hereunder, each Agent (other than Administrative Agent)
shall act solely as an agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for Holdings or any of its Subsidiaries. In performing its functions and
duties hereunder, Administrative Agent shall act solely as an agent of the Class
A Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for any Class B
Lender, Holdings or any of its Subsidiaries. On or prior to the first date upon
which any Class B Lender makes a Class B Loan to Company pursuant to Section
2.1(a)(ii), each Class B Lender hereby agrees to appoint an agent to act in
accordance with the terms hereof and the other Credit Documents (the “Class B
Agent”). In performing its functions and duties hereunder, the Class B Agent
shall act solely as an agent of the Class B Lenders and does not assume and
shall not be deemed to have assumed any obligation towards or relationship of
agency or trust with or for any Class A Lender, Holdings or any of its
Subsidiaries.
8.2    Powers and Duties. Each Lender irrevocably authorizes each Agent (other
than Administrative Agent) to take such action on such Lender’s behalf and to
exercise such powers, rights and remedies hereunder and under the other Credit
Documents as are specifically delegated or granted to such Agent by the terms
hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto. Each Class A Lender irrevocably authorizes
Administrative Agent to take such action on such Class A Lender’s behalf and to
exercise such powers, rights and remedies hereunder and under the other Credit
Documents as are specifically delegated or granted to Administrative Agent by
the terms hereof and thereof, together with such powers, rights and remedies as
are reasonably incidental thereto. Each Agent shall have only those duties and
responsibilities that are expressly specified herein and the other Credit
Documents. Each such Agent may exercise such powers, rights and remedies and
perform such duties by or through its agents or employees. No such Agent shall
have, by reason hereof or any of the other Credit Documents, a fiduciary
relationship in respect of any Lender; and nothing herein or any of the other
Credit Documents, expressed or implied, is intended to or shall be so construed
as to impose upon any such Agent any obligations in respect hereof or any of the
other Credit Documents except as expressly set forth herein or therein.







--------------------------------------------------------------------------------

 


8.3    General Immunity.
(a)    No Responsibility for Certain Matters. No Agent shall be responsible to
any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of Company or
Holdings to any Agent or any Lender in connection with the Credit Documents and
the transactions contemplated thereby or for the financial condition or business
affairs of Company or Holdings or any other Person liable for the payment of any
Obligations or any other amount due hereunder or any other Credit Document, nor
shall any Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Credit Documents or as to the use of the proceeds of the
Loans or as to the existence or possible existence of any Event of Default or
Default or to make any disclosures with respect to the foregoing. Anything
contained herein to the contrary notwithstanding, neither the Paying Agent nor
the Administrative Agent shall not have any liability arising from confirmations
of the amount of outstanding Loans or the component amounts thereof.
(b)    Exculpatory Provisions Relating to Agents. No Agent nor any of its
officers, partners, directors, employees or agents shall be liable to Lenders
for any action taken or omitted by any Agent under or in connection with any of
the Credit Documents except to the extent caused by such Agent’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final, non-appealable order. Each such Agent shall be entitled
to refrain from any act or the taking of any action (including the failure to
take an action) in connection herewith or any of the other Credit Documents or
from the exercise of any power, discretion or authority vested in it hereunder
or thereunder unless and until such Agent shall have received instructions in
respect thereof from the Administrative Agent or the Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 9.5)
and, upon receipt of such instructions from the Administrative Agent or
Requisite Lenders, as applicable (or such other Lenders, as the case may be),
such Agent shall be entitled to act or (where so instructed) refrain from
acting, or to exercise such power, discretion or authority, in accordance with
such instructions. Without prejudice to the generality of the foregoing,
(i) each such Agent shall be entitled to rely, and shall be fully protected in
relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Holdings and
Company), accountants, experts and other professional advisors selected by it;
and (ii) no Lender shall have any right of action whatsoever against any such
Agent as a result of such Agent acting or (where so instructed) refraining from
acting hereunder or any of the other Credit Documents in accordance with the
instructions of Requisite Lenders (or such other Lenders as may be required to
give such instructions under Section 9.5). For the avoidance of doubt, the
Paying Agent and the Collateral Agent shall take direction hereunder only in
accordance with the written direction of the Administrative Agent (and not at
the direction of any Lender or the Requisite Lenders).







--------------------------------------------------------------------------------

 


8.4    Agents Entitled to Act as Lender. Any agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Holdings or
any of its Affiliates as if it were not performing the duties specified herein,
and may accept fees and other consideration from Company for services in
connection herewith and otherwise without having to account for the same to
Lenders.
8.5    Lenders’ Representations, Warranties and Acknowledgment.
(a)    Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Holdings and Company in
connection with Credit Extensions hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of Holdings and
Company. No Agent shall have any duty or responsibility, either initially or on
a continuing basis, to make any such investigation or any such appraisal on
behalf of Lenders or to provide any Lender with any credit or other information
with respect thereto, whether coming into its possession before the making of
the Loans or at any time or times thereafter, and no Agent shall have any
responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.
(b)    Each Lender, by delivering its signature page to this Agreement, shall be
deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be approved by any Agent,
Requisite Lenders or Lenders, as applicable on the Amendment Effective Date.
8.6    Right to Indemnity. Each Lender (other than any Class A Conduit Lender),
in proportion to its Pro Rata Share, severally agrees to indemnify each Agent,
their Affiliates and their respective officers, partners, directors, trustees,
employees and agents of each Agent (each, an “Indemnitee Agent Party”), to the
extent that such Indemnitee Agent Party shall not have been reimbursed by
Company or Holdings, for and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including counsel fees and disbursements) or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against such
Indemnitee Agent Party in exercising its powers, rights and remedies or
performing its duties hereunder or under the other Credit Documents or otherwise
in its capacity as such Indemnitee Agent Party in any way relating to or arising
out of this Agreement or the other Credit Documents, IN ALL CASES, WHETHER OR
NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE AGENT PARTY; provided, no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Indemnitee Agent Party’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final







--------------------------------------------------------------------------------

 


non-appealable order. If any indemnity furnished to any Indemnitee Agent Party
for any purpose shall, in the opinion of such Indemnitee Agent Party, be
insufficient or become impaired, such Indemnitee Agent Party may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished; provided, in no event
shall this sentence require any Lender to indemnify any Indemnitee Agent Party
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s Pro Rata Share
thereof; and provided further, this sentence shall not be deemed to require any
Lender to indemnify any Indemnitee Agent Party against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement described in the proviso in the immediately preceding sentence.
8.7    Successor Administrative Agent and Collateral Agent.
(a)    Administrative Agent.
(i)    Administrative Agent may resign at any time by giving thirty (30) days’
prior written notice thereof to the Class A Lenders and Company. Upon any such
notice of resignation, the Requisite Class A Lenders shall have the right, upon
five (5) Business Days’ notice to Company, to appoint a successor Administrative
Agent provided, that the appointment of a successor Administrative Agent shall
require (so long as no Default or Event of Default has occurred and is
continuing) Company’s approval, which approval shall not be unreasonably
withheld, delayed or conditioned. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent and the retiring Administrative Agent shall promptly (i) transfer to such
successor Administrative Agent all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Administrative Agent under the Credit Documents, and (ii) take such other
actions, as may be necessary or appropriate in connection with the appointment
of such successor Administrative Agent, whereupon such retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Section 8 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent hereunder.
If Administrative Agent is a Class A Lender or an Affiliate thereof on the date
on which the Commitment Termination Date shall have occurred and all Class A
Loans and all other Obligations owing to the Class A Lender Groups have been
paid in full in cash, such Administrative Agent shall provide immediate notice
of resignation to the Company, and the Requisite Class B Lenders shall have the
right, upon five (5) Business Days’ notice to the Company, to appoint a
successor Administrative Agent; provided, that the appointment of any successor
Administrative Agent that is not a Class B Lender or an Affiliate thereof shall
require (so long as no Default or Event of Default has occurred and is
continuing) Company’s approval, which approval shall not be unreasonably
withheld, delayed or conditioned.







--------------------------------------------------------------------------------

 


(ii)    Notwithstanding anything herein to the contrary, Administrative Agent
may assign its rights and duties as Administrative Agent hereunder to one of its
Affiliates without the prior written consent of, or prior written notice to,
Company or the Lenders; provided that Company and the Lenders may deem and treat
such assigning Administrative Agent as Administrative Agent for all purposes
hereof, unless and until such assigning Administrative Agent provides written
notice to Company and the Lenders of such assignment. Upon such assignment such
Affiliate shall succeed to and become vested with all rights, powers, privileges
and duties as Administrative Agent hereunder and under the other Credit
Documents.
(b)    Collateral Agent.
(i)    Collateral Agent may resign at any time by giving thirty (30) days’ prior
written notice thereof to Lenders and Company. Upon any such notice of
resignation, the Requisite Lenders shall have the right, upon five (5) Business
Days’ notice to Company, to appoint a successor Collateral Agent provided, that
the appointment of a successor Collateral Agent shall require (so long as no
Default or Event of Default has occurred and is continuing) Company’s approval,
which approval shall not be unreasonably withheld, delayed or conditioned. If,
however, a successor Collateral Agent is not appointed within sixty (60) days
after the giving of notice of resignation, the Collateral Agent may petition a
court of competent jurisdiction for the appointment of a successor Collateral
Agent. Upon the acceptance of any appointment as Collateral Agent hereunder by a
successor Collateral Agent, that successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent and the retiring Collateral Agent shall
promptly (i) transfer to such successor Collateral Agent all sums, Securities
and other items of Collateral held under the Collateral Documents, together with
all records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Collateral Agent under the Credit
Documents, and (ii) execute and deliver to such successor Collateral Agent such
amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the appointment of such successor
Collateral Agent and the assignment to such successor Collateral Agent of the
security interests created under the Collateral Documents, whereupon such
retiring Collateral Agent shall be discharged from its duties and obligations
hereunder. After any retiring Collateral Agent’s resignation hereunder as
Collateral Agent, the provisions of this Section 8 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Collateral Agent
hereunder.
(ii)    Notwithstanding anything herein to the contrary, Collateral Agent may
assign its rights and duties as Collateral Agent hereunder to one of its
Affiliates without the prior written consent of, or prior written notice to,
Company or the Lenders; provided that Company and the Lenders may deem and treat
such assigning Collateral Agent as Collateral Agent for all purposes hereof,
unless and until such assigning Collateral Agent provides written notice to
Company and the Lenders of such assignment. Upon such assignment such Affiliate
shall succeed to and become vested with all rights, powers, privileges and
duties as Collateral Agent hereunder and under the other Credit Documents.







--------------------------------------------------------------------------------

 


8.8    Collateral Documents.
(a)    Collateral Agent under Collateral Documents. Each Lender hereby further
authorizes Collateral Agent, on behalf of and for the benefit of the Secured
Parties, to be the agent for and representative of the Secured Parties with
respect to the Collateral and the Collateral Documents. Subject to Section 9.5,
without further written consent or authorization from Lenders, Collateral Agent
may execute any documents or instruments necessary to release any Lien
encumbering any item of Collateral that is the subject of a sale or other
disposition of assets permitted hereby or to which Requisite Lenders (or such
other Lenders as may be required to give such consent under Section 9.5) have
otherwise consented. Anything contained in any of the Credit Documents to the
contrary notwithstanding, Company, the Agents and each Lender hereby agree that
(i) no Lender shall have any right individually to realize upon any of the
Collateral, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by Collateral Agent acting at the written
direction of the Administrative Agent (unless otherwise expressly set forth
herein or in another Credit Document), on behalf of the Secured Parties in
accordance with the terms hereof and all powers, rights and remedies under the
Collateral Documents may be exercised solely by Collateral Agent acting at the
written direction of the Administrative Agent, and (ii) in the event of a
foreclosure by Collateral Agent (acting at the written direction of the
Administrative Agent) on any of the Collateral pursuant to a public or private
sale, Collateral Agent or any Lender may be the purchaser of any or all of such
Collateral at any such sale and Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Requisite Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations or any other
amount due hereunder as a credit on account of the purchase price for any
collateral payable by Collateral Agent at such sale. Notwithstanding any other
provision of the Credit Documents, prior to consummating any such public or
private sale, the Collateral Agent shall provide the Class B Lenders with the
right (exercisable for a period of one (1) Business Day after written notice) to
purchase any such Collateral for cash in immediately available funds at a price
equal to $0.03125 higher than the next highest legitimate and observable
third-party bid (as designated to the Collateral Agent by the Administrative
Agent).
SECTION 9.    MISCELLANEOUS
9.1    Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given to Company,
Collateral Agent, Paying Agent or Administrative Agent shall be sent to such
Person’s address as set forth on Appendix B or in the other relevant Credit
Document, and in the case of any Lender, the address as indicated on Appendix B
or otherwise indicated to Administrative Agent in writing. Each notice hereunder
shall be in writing and may be personally served, telexed or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile or telex, or three (3)
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed; provided, no notice to any Agent shall be effective
until received by such Agent, provided, however, that Company may deliver, or
cause to be delivered, the Borrowing Base Certificate,







--------------------------------------------------------------------------------

 


Borrowing Base Report, Funding Notices, Controlled Account Voluntary Payment
Notices and any financial statements or reports (including any collateral
performance tests) by electronic mail pursuant to procedures approved by the
Administrative Agent until any Agent or Lender notifies Company that it can no
longer receive such documents using electronic mail. Any Borrowing Base
Certificate, Borrowing Base Report or financial statements or reports sent to an
electronic mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, if available, return electronic mail or other written
acknowledgement), provided, that if such document is sent after 5:00 p.m.
Eastern Standard time, such document shall be deemed to have been sent at the
opening of business on the next Business Day.
9.2    Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Company agrees to pay promptly (a) (i) all the Administrative
Agent’s actual, reasonable and documented out-of-pocket costs and expenses
(including reasonable and customary fees and expenses of counsel to the
Administrative Agent of negotiation, preparation, execution and administration
of the Credit Documents and any consents, amendments, waivers or other
modifications thereto and (ii) reasonable and customary fees and expenses of a
single counsel to the Lenders in connection with any consents, amendments,
waivers or other modifications to the Credit Documents; (b) all the actual,
documented out-of-pocket costs and reasonable out-of-pocket expenses of
creating, perfecting and enforcing Liens in favor of Collateral Agent, for the
benefit of Secured Parties, including filing and recording fees, expenses and
taxes, stamp or documentary taxes, search fees, title insurance premiums and
reasonable and documented out-of-pocket fees, expenses and disbursements of a
single counsel for all Lenders; (c) subject to the terms of this Agreement
(including any limitations set forth in Section 5.5), all the Administrative
Agent’s actual, reasonable and documented out-of-pocket costs and reasonable
fees, expenses for, and disbursements of any of Administrative Agent’s,
auditors, accountants, consultants or appraisers incurred by Administrative
Agent; (d) subject to the terms of this Agreement, all the actual, reasonable
and documented out-of-pocket costs and expenses (including the reasonable fees,
expenses and disbursements of any appraisers, consultants, advisors and agents
employed or retained by Collateral Agent and its counsel) in connection with the
custody or preservation of any of the Collateral; (e) subject in all cases to
any express limitations set forth in any Credit Document, all other actual,
reasonable and documented out-of-pocket costs and expenses incurred by each
Agent in connection with the syndication of the Loans and Commitments and the
negotiation, preparation and execution of the Credit Documents and any consents,
amendments, waivers or other modifications thereto and the transactions
contemplated thereby; and (f) after the occurrence of a Default or an Event of
Default, all documented, out-of-pocket costs and expenses, including reasonable
attorneys’ fees, and costs of settlement, incurred by any Agent or any Lender in
enforcing any Obligations of or in collecting any payments due from Company or
Holdings hereunder or under the other Credit Documents by reason of such Default
or Event of Default (including in connection with the sale of, collection from,
or other realization upon any of the Collateral) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work out” or pursuant to any insolvency or bankruptcy cases or
proceedings.
9.3    Indemnity.







--------------------------------------------------------------------------------

 


(a)    In addition to the payment of expenses pursuant to Section 9.2, whether
or not the transactions contemplated hereby shall be consummated, Company agrees
to defend (subject to Indemnitees’ selection of counsel), indemnify, pay and
hold harmless, each Affected Party and each Agent, their Affiliates and their
respective officers, partners, directors, trustees, employees and agents (each,
an “Indemnitee”), from and against any and all Indemnified Liabilities, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE excluding any
amounts not otherwise payable by Company under Section 2.16(b)(iii); provided,
Company shall not have any obligation to any Indemnitee hereunder with respect
to any Indemnified Liabilities to the extent such Indemnified Liabilities arise
from the gross negligence, bad faith or willful misconduct, as determined by a
court of competent jurisdiction in a final non-appealable order of that
Indemnitee. To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in this Section 9.3 may be unenforceable in whole or in
part because they are violative of any law or public policy, Company shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.
(b)    To the extent permitted by applicable law, no party hereto shall assert,
and all parties hereto hereby waive, any claim against any other parties and
their respective Affiliates, directors, employees, attorneys or agents, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) (whether or not the claim therefor is
based on contract, tort or duty imposed by any applicable legal requirement)
arising out of, in connection with, as a result of, or in any way related to,
this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
all parties hereto hereby waive, release and agree not to sue upon any such
claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.
9.4    Class B Transfer Restrictions. Notwithstanding anything herein to the
contrary, no Class B Lender may become party to this Agreement, whether pursuant
to a joinder, an Assignment Agreement or otherwise, nor may any Class B Lender
sell, assign, transfer, or sell a participation in, any Commitment, funded Loans
or any other interests hereunder, in each case, without the written consent of
the Administrative Agent and each Class A Lender.
9.5    Amendments and Waivers.
(a)    Requisite Lenders’ Consent. Subject to Sections 9.5(b) and 9.5(c), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by Company or Holdings therefrom, shall
in any event be effective without the written concurrence of Company,
Administrative Agent and the Requisite Lenders, and, with respect to each of the
following: (i) any amendment of or modification to the definitions (or any
definition used therein) of “Eligible Receivable”, “Eligible Receivables
Obligor”, “Excess Concentration Amounts”, “Missed Payment Factor”, “Portfolio
Weighted Average







--------------------------------------------------------------------------------

 


Receivable Yield”, “Delinquency Ratio”, “Charged-Off Receivable”, “Delinquent
Receivable”, “Servicing Fees”, “Early Amortization Start Date”, “Early
Amortization Period” or “Alternative Rate”, and (ii) any waiver of the
occurrence of the Early Amortization Start Date.
(b)    Affected Lenders’ Consent. Without the written consent of each Lender
(other than a Defaulting Lender) that would be affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:
(i)    extend the scheduled final maturity of any Loan or Loan Note;
(ii)    waive, reduce or postpone any scheduled repayment (but not prepayment);
(iii)    reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.8) or
any fee payable hereunder;
(iv)    extend the time for payment of any such interest or fees;
(v)    reduce the principal amount of any Loan;
(vi)    (x) amend the definition of “Class A Borrowing Base” or “Class B
Borrowing Base” or (y) amend, modify, terminate or waive Section 2.12, Section
2.13 or Section 2.14 or any provision of this Section 9.5(b) or Section 9.5(c);
(vii)    amend the definition of “Requisite Lenders”, “Requisite Class A
Lenders,” “Requisite Class B Lenders,” “Class A Exposure,” “Class B Exposure,”
“Pro Rata Share,” “Applicable Class A Advance Rate,” “Applicable Class B Advance
Rate,” “Class A Availability,” “Class B “Availability” or any definition used
therein; provided, with the consent of Administrative Agent, Company and the
Requisite Lenders, additional extensions of credit pursuant hereto may be
included in the determination of “Requisite Lenders” or “Pro Rata Share” on
substantially the same basis as the Commitments and the Loans are included on
the Amendment Effective Date;
(viii)    release all or substantially all of the Collateral except as expressly
provided in the Credit Documents; or
(ix)    consent to the assignment or transfer by Company or Holdings of any of
its respective rights and obligations under any Credit Document.
(c)    Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by Company or
Holdings therefrom, shall:
(i)    increase any Commitment of any Lender over the amount thereof then in
effect without the consent of such Lender; provided, no amendment, modification







--------------------------------------------------------------------------------

 


or waiver of any condition precedent, covenant, Early Amortization Event,
Default or Event of Default shall constitute an increase in any Commitment of
any Lender;
(ii)    amend, modify, terminate or waive any provision of Section 3.2(a) with
regard to any Credit Extension of the Class A Lenders without the consent of the
Requisite Class A Lenders; or amend, modify, terminate or waive any provision of
Section 3.2(a) with regard to any Credit Extension of the Class B Lenders
without the consent of the Requisite Class B Lenders;
(iii)    amend the definitions of “Eligibility Criteria” or “Eligible
Receivables Obligor” or amend any portion of Appendix C, without the consent of
each of the Requisite Class A Lenders and the Requisite Class B Lenders;
(iv)    amend or modify any provision of Sections 2.11, other than Sections
2.11(c)(vii) and 2.11(d), without the consent of each of the Requisite Class A
Lenders and the Requisite Class B Lenders; provided, however, that,
notwithstanding the foregoing, any such amendment or modification during the
continuance of any Hot Backup Servicer Event (as such term is defined in the
Backup Servicer Agreement), Event of Default or Servicer Default shall only
require the consent of the Requisite Lenders;
(v)    amend or modify any provision of Section 7.1 without the consent of each
of the Requisite Class A Lenders and the Requisite Class B Lenders; provided,
however, that, notwithstanding the foregoing, any waiver of the occurrence of a
Default or an Event of Default shall only require the consent of the Requisite
Lenders; or
(vi)    amend, modify, terminate or waive any provision of Section 8 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent. In the event of any amendment or waiver of this Agreement without the
consent of the Collateral Agent or Paying Agent, the Company shall promptly
deliver a copy of such amendment or waiver to the Collateral Agent and the
Paying Agent upon the execution thereof.
(d)    Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of the Requisite Class A Lenders or any
Class A Lender, execute amendments, modifications, waivers or consents on behalf
of the Requisite Class A Lenders or such Class A Lender. Any waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which it was given. No notice to or demand on Company or Holdings in any
case shall entitle Company or Holdings to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 9.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by
Company, on Company. Notwithstanding anything to the contrary contained in this
Section 9.5, if the Administrative Agent and Company shall have jointly
identified an obvious error or any error or omission of a technical nature, in
each case that is immaterial (as determined by the Administrative Agent in its
sole discretion), in any provision of the Credit Documents, then the
Administrative Agent (as applicable, and in its respective capacity thereunder,
the Administrative Agent or Collateral Agent) and Company shall be permitted to







--------------------------------------------------------------------------------

 


amend such provision and such amendment shall become effective without any
further action or consent by the Requisite Lenders if the same is not objected
to in writing by the Requisite Lenders within five (5) Business Days following
receipt of notice thereof.
9.6    Successors and Assigns; Participations.
(a)    Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of Lenders. Neither Company’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by it without the prior written consent of all Lenders. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, Indemnitee Agent Parties under Section
8.6, Indemnitees under Section 9.3, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    Register. Company, the Paying Agent, Administrative Agent, Class B Agent
and Lenders shall deem and treat the Persons listed as Lenders in the Registers
as the holders and owners of the corresponding Commitments and Loans listed
therein for all purposes hereof, and no assignment or transfer of any such
Commitment or Loan shall be effective, in each case, unless and until an
Assignment Agreement effecting the assignment or transfer thereof shall have
been delivered to and accepted by Administrative Agent and recorded in the
Registers as provided in Section 9.6(e). Prior to such recordation, all amounts
owed with respect to the applicable Commitment or Loan shall be owed to the
Lender listed in the Registers as the owner thereof, and any request, authority
or consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Registers as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.
(c)    Right to Assign. Subject to Section 9.4 above, each Lender shall have the
right at any time to sell, assign or transfer all or a portion of its rights and
obligations under this Agreement, including, without limitation, all or a
portion of its Commitment or Loans owing to it or other Obligations (provided,
however, that each such assignment shall be of a uniform, and not varying,
percentage of all rights and obligations under and in respect of any Loan and
any related Commitments) to any Person constituting an Eligible Assignee. Each
such assignment pursuant to this Section 9.6(c) (other than an assignment to any
Person meeting the criteria of clause (i) of the definition of the term of
“Eligible Assignee”) shall be in an aggregate amount of not less than $1,000,000
(or such lesser amount as may be agreed to by Company and Administrative Agent
or as shall constitute the aggregate amount of the Commitments and Loans of the
assigning Lender) with respect to the assignment of the Commitments and Loans.
(d)    Mechanics. The assigning Lender and the assignee thereof shall execute
and deliver to Administrative Agent an Assignment Agreement, together with such
forms, certificates or other evidence, if any, with respect to United States
federal income tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver to Administrative Agent pursuant to Section
2.16(d).







--------------------------------------------------------------------------------

 


(e)    Notice of Assignment. Upon the Administrative Agent’s or Class B Agent’s,
as applicable, receipt and acceptance of a duly executed and completed
Assignment Agreement and any forms, certificates or other evidence required by
this Agreement in connection therewith, Administrative Agent or Class B Agent,
as applicable, shall (i) record the information contained in such notice in the
Class A Register or the Class B Register, as applicable, (ii) give prompt notice
thereof to Company and the Paying Agent, and (iii) maintain a copy of such
Assignment Agreement.
(f)    Representations and Warranties of Assignee. Each Lender, upon execution
and delivery hereof or upon executing and delivering an Assignment Agreement, as
the case may be, represents and warrants as of the Amendment Effective Date or
as of the applicable Effective Date (as defined in the applicable Assignment
Agreement) that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in commitments or loans such as the
applicable Commitments or Loans, as the case may be; and (iii) it will make or
invest in, as the case may be, its Commitments or Loans for its own account in
the ordinary course of its business and without a view to distribution of such
Commitments or Loans within the meaning of the Securities Act or the Exchange
Act or other federal securities laws (it being understood that, subject to the
provisions of this Section 9.6, the disposition of such Commitments or Loans or
any interests therein shall at all times remain within its exclusive control).
(g)    Effect of Assignment. Subject to the terms and conditions of this Section
9.6, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under Section
9.8) and be released from its obligations hereunder (and, in the case of an
Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, anything contained in any of the Credit Documents to the
contrary notwithstanding, such assigning Lender shall continue to be entitled to
the benefit of all indemnities hereunder as specified herein with respect to
matters arising prior to the effective date of such assignment; (iii) the
Commitments shall be modified to reflect the Commitment of such assignee and any
Commitment of such assigning Lender, if any; and (iv) if any such assignment
occurs after the issuance of any Note hereunder, the assigning Lender shall,
upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender its applicable Loan Notes to Administrative Agent for
cancellation, and thereupon Company shall issue and deliver new Loan Notes, if
so requested by the assignee and/or assigning Lender, to such assignee and/or to
such assigning Lender, with appropriate insertions, to reflect the new
Commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.
(h)    Participations. Each Lender shall have the right at any time to sell one
or more participations to any Person (other than Holdings, any of its
Subsidiaries or any of its Affiliates or a Direct Competitor) in all or any part
of its Commitments, Loans or in any other Obligation. The holder of any such
participation, other than an Affiliate of the Lender granting such







--------------------------------------------------------------------------------

 


participation, shall not be entitled to require such Lender to take or omit to
take any action hereunder except with respect to any amendment, modification or
waiver that would (i) extend the final scheduled maturity of any Loan or Loan
Note in which such participant is participating, or reduce the rate or extend
the time of payment of interest or fees thereon (except in connection with a
waiver of applicability of any post‑default increase in interest rates) or
reduce the principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Commitment shall not constitute a change in the terms of such participation, and
that an increase in any Commitment or Loan shall be permitted without the
consent of any participant if the participant’s participation is not increased
as a result thereof), (ii) consent to the assignment or transfer by Company of
any of its rights and obligations under this Agreement, or (iii) release all or
substantially all of the Collateral under the Collateral Documents (except as
expressly provided in the Credit Documents) supporting the Loans hereunder in
which such participant is participating. Company agrees that each participant
shall be entitled to the benefits of Sections 2.15 and 2.16 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
clause (c) of this Section; provided, (i) a participant shall not be entitled to
receive any greater payment under Sections 2.15 or 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such participant, except to the extent such entitlement to receive a
greater payment results from a change in law that occurs after the participant
acquired the applicable participation, unless the sale of the participation to
such participant is made with Company’s prior written consent, and (ii) a
participant that would be a Non‑US Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless Company (through a Designated
Officer) is notified of the participation at the time it is sold to such
participant and such participant agrees, for the benefit of Company, to comply
with Section 2.16 as though it were a Lender. To the extent permitted by law,
each participant also shall be entitled to the benefits of Section 9.4 as though
it were a Lender, provided such Participant agrees to be subject to Section 2.14
as though it were a Lender. Any Lender that sells such a participation shall,
acting solely for this purpose as an agent of the Company, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant's interest in such
participation and other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person other than Company
(through a Designated Officer), including the identity of any Participant or any
information relating to a Participant’s interest or obligations under any Credit
Document, except to the extent that such disclosure is necessary to establish
that such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Paying Agent (in its capacity as Paying Agent) shall have no responsibility for
maintaining a Participant Register. The Participant Register shall be available
for inspection by Company at any reasonable time and from time to time upon
reasonable prior notice. Company shall not disclose the identity of any
Participant of any Lender or any information relating to such Participant's
interest or obligation to any Person, provided that Company may make (1)
disclosures of such information to Affiliates of such Lender and to their agents
and advisors provided that such Persons are informed







--------------------------------------------------------------------------------

 


of the confidential nature of the information and will be instructed to keep
such information confidential, and (2) disclosures required or requested by any
Governmental Authority or representative thereof or by the NAIC or pursuant to
legal or judicial process or other legal proceeding; provided, that unless
specifically prohibited by applicable law or court order, Company shall make
reasonable efforts to notify the applicable Lender of any request by any
Governmental Authority or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of Company by such Governmental Authority) for disclosure of any
such non‑public information prior to disclosure of such information.
(i)    Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 9.6 any Lender may assign, pledge and/or grant a
security interest in, all or any portion of its Loans, the other Obligations
owed by or to such Lender, and its Loan Notes, if any, to secure obligations of
such Lender including, without limitation, any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors of the
Federal Reserve System and any operating circular issued by such Federal Reserve
Bank; provided, no Lender, as between Company and such Lender, shall be relieved
of any of its obligations hereunder as a result of any such assignment and
pledge, and provided further, in no event shall the applicable Federal Reserve
Bank, pledgee or trustee be considered to be a “Lender” or be entitled to
require the assigning Lender to take or omit to take any action hereunder.
9.7    Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
9.8    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of Company set forth in Sections 2.15, 2.16, 9.2, 9.3, 9.10, 9.22 and
9.23, the agreements of Lenders set forth in Sections 2.14 and 8.6, and the
agreement of each Agent and Lenders set forth in Section 9.17 shall survive the
payment of the Loans and the termination or assignment hereof, and resignation
or removal of any party.
9.9    No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power







--------------------------------------------------------------------------------

 


or remedy or be construed to be a waiver thereof, nor shall it preclude the
further exercise of any such right, power or remedy.
9.10    Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of Company or any other
Person or against or in payment of any or all of the Obligations or any other
amount due hereunder. To the extent that Company makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or Administrative Agent, Collateral Agent or Lenders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.
9.11    Severability. In case any provision in or obligation hereunder or any
Loan Note or other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
9.12    Obligations Several; Actions in Concert. The obligations of Lenders
hereunder are several and no Lender shall be responsible for the obligations or
Commitment of any other Lender hereunder. Nothing contained herein or in any
other Credit Document, and no action taken by Lenders pursuant hereto or
thereto, shall be deemed to constitute Lenders as a partnership, an association,
a joint venture or any other kind of entity. Anything in this Agreement or any
other Credit Document to the contrary notwithstanding, each Lender hereby agrees
with each other Lender that no Lender shall take any action to protect or
enforce its rights arising out of this Agreement or any Loan Note or otherwise
with respect to the Obligations without first obtaining the prior written
consent of the Administrative Agent or the Class B Agent or Requisite Lenders
(as applicable), it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and any Loan Note or otherwise with
respect to the Obligations shall be taken in concert and at the direction or
with the consent of the Administrative Agent or Class B Agent or Requisite
Lenders (as applicable).
9.13    Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
9.14    APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
9.15    CONSENT TO JURISDICTION.







--------------------------------------------------------------------------------

 


(A)    ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT,
COMPANY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (a)
ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF
SUCH COURTS; (b) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (c) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO COMPANY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.1 AND TO ANY PROCESS AGENT
APPOINTED BY IT IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER COMPANY IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (d) AGREES THAT AGENTS AND LENDERS RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST COMPANY IN THE COURTS OF ANY OTHER JURISDICTION.
(B)    COMPANY HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS SPECIFIED IN
SECTION 9.1 OR ON HOLDINGS, WHICH COMPANY HEREBY APPOINTS AS ITS AGENT FOR
SERVICE OF PROCESS HEREUNDER. ANY AND ALL SERVICE OF PROCESS AND ANY OTHER
NOTICE IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE AGAINST COMPANY
IF GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY ANY
OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED RECEIPT, POSTAGE PREPAID, MAILED AS
PROVIDED ABOVE. IN THE EVENT HOLDINGS SHALL NOT BE ABLE TO ACCEPT SERVICE OF
PROCESS AS AFORESAID AND IF COMPANY SHALL NOT MAINTAIN AN OFFICE IN NEW YORK
CITY, COMPANY SHALL PROMPTLY APPOINT AND MAINTAIN AN AGENT QUALIFIED TO ACT AS
AN AGENT FOR SERVICE OF PROCESS WITH RESPECT TO THE COURTS SPECIFIED IN THIS
SECTION 9.15 ABOVE, AND ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AS COMPANY’S
AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON COMPANY’S BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION, SUIT OR PROCEEDING.
9.16    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL‑ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE







--------------------------------------------------------------------------------

 


SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS
RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT
IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 9.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE REVOLVING LOANS MADE HEREUNDER. IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.
9.17    Confidentiality. Each Agent and Lender shall hold all non‑public
information regarding Holdings and its Affiliates and their businesses obtained
by such Lender or Agent confidential and shall not disclose information of such
nature, it being understood and agreed by Company that, in any event, a Lender
or Agent may make (a) disclosures of such information to Affiliates of such
Lender or Agent and to their agents, auditors, attorneys and advisors (and to
other persons authorized by a Lender or Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 9.17) provided that such Persons are informed of
the confidential nature of the information and agree to keep, or with respect to
the Collateral Agent and Paying Agent will be instructed to keep, such
information confidential, provided, further that no disclosure shall be made to
any Person that is a Direct Competitor or, with respect to the Collateral Agent
and Paying Agent only, any Person that the Collateral Agent and/or Paying Agent
has actual knowledge is a Direct Competitor, (b) disclosures of such information
reasonably required by any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation by such Lender of any Loans or any participations therein,
provided that such Persons are informed of the confidential nature of the
information and agree to keep such information confidential pursuant to a
non-disclosure agreement, (c) disclosure to any rating agency when required by
it provided that such Persons are informed of the confidential nature of the
information and agree to keep, or with respect to the Collateral Agent and
Paying Agent will be instructed to keep, such information confidential, (d)
disclosures required by any applicable statute, law, rule or regulation or
requested by any Governmental Authority or representative thereof or by any
self-regulatory or regulatory body or by the NAIC or pursuant to legal or
judicial process or other legal proceeding; provided, that unless specifically
prohibited by applicable law or court order, each Lender or Agent shall make
reasonable efforts to notify Company of any request by any Governmental
Authority or representative thereof (other than any such request in connection
with any examination of the







--------------------------------------------------------------------------------

 


financial condition or other routine examination of such Lender or Agent by such
Governmental Authority) for disclosure of any such non‑public information prior
to disclosure of such information, (e) to any nationally recognized statistical
rating organization for the purpose of assisting in the negotiation, completion,
administration and evaluation of the transaction documented under this Agreement
or the commercial paper program of any Class A Conduit Lender or in compliance
with Rule 17g-5 under the Exchange Act (or to any other rating agency in
compliance with any similar rule or regulation in any relevant jurisdiction),
(f) disclosures to credit enhancers, dealers and investors in respect of
commercial paper of any Class A Conduit Lender in accordance with the customary
practices of such Lender for disclosures to credit enhancers, dealers or
investors, provided that any such disclosure to dealers or investors (i) shall
inform such dealers or investors of the confidential nature of such information,
(ii) shall be made on a basis which does not specifically identify Company or
its Affiliates, and (iii) shall only include Permitted CP Disclosure
Information, and (g) any other disclosure authorized by the Company in writing
in advance. Notwithstanding the foregoing, (i) the foregoing shall not be
construed to prohibit the disclosure of any information that is or becomes
publicly known or information obtained by a Lender or Agent from sources other
than the Company other than as a result of a disclosure by an Agent or Lender
known (or that should have reasonably been known) to be in violation of this
Section 9.17, and (ii) on or after the Original Closing Date, the Administrative
Agent may, at its own expense issue news releases and publish “tombstone”
advertisements and other announcements generally describing this transaction in
newspapers, trade journals and other appropriate media (which may include use of
logos of Company or Holdings) (collectively, “Trade Announcements”). Company
shall not issue, and shall cause Holdings not to issue, any Trade Announcement
using the name of any Agent or Lender, or their respective Affiliates or
referring to this Agreement or the other Credit Documents, or the transactions
contemplated thereunder except (x) disclosures required by applicable law,
regulation, legal process or the rules of the Securities and Exchange Commission
or (y) with the prior approval of Administrative Agent (such approval not to be
unreasonably withheld).
9.18    Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged or agreed to be paid with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, Company shall pay to Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Company to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the







--------------------------------------------------------------------------------

 


Loans made hereunder or be refunded to Company. In determining whether the
interest contracted for, charged, or received by Administrative Agent or a
Lender exceeds the Highest Lawful Rate, such Person may, to the extent permitted
by applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest, throughout the contemplated
term of the Obligations hereunder.
9.19    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
9.20    Effectiveness. This Agreement shall become effective upon the execution
of a counterpart hereof by each of the parties hereto and receipt by Company and
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof.
9.21    Patriot Act. Each Lender and Agent (for itself and not on behalf of any
Lender) hereby notifies the parties hereto that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
Company and any other applicable party, which information includes the name and
address of such person and other information that will allow such Lender or
Agent, as applicable, to identify such Person in accordance with the Act.
9.22    Nonpetition. (a) Each of the parties hereto hereby covenants and agrees
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper of any Class A Conduit Lender, it will not
institute against, or join any other Person in instituting against, any Class A
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceeding under the laws of the United
States or any state of the United States or any other jurisdiction.
(b)    The provisions of this Section 9.22 shall survive the termination of this
Agreement.
9.23    Limited Recourse. (a) Notwithstanding anything to the contrary contained
in this Agreement, each of the parties hereto hereby acknowledge and agree that
all transactions with any Class A Conduit Lender hereunder shall be without
recourse of any kind to such Class A Conduit Lender. No Class A Conduit Lender
shall have any liability or obligation hereunder unless and until such Class A
Conduit Lender has received such amounts pursuant to this Agreement. In
addition, the parties hereto hereby agree that no Class A Conduit Lender shall
have any obligation to pay any amounts constituting fees, reimbursement for
expenses or indemnities (collectively, “Expense Claims”) and such Expense Claims
shall not constitute a claim (as defined in Section 101 of Title 11 of the
United States Bankruptcy Code or any similar law in another jurisdiction)
against such Class A Conduit Lender, unless or until such Class A Conduit Lender
has received amounts sufficient to pay such Expense Claims pursuant to this
Agreement and such amounts are not required to pay the outstanding indebtedness
of such Class A Conduit Lender.
(b)    No recourse under any obligation, covenant or agreement of a Class A
Conduit Lender, as applicable, contained in this Agreement shall be had against
any member,







--------------------------------------------------------------------------------

 


manager, officer, director, employee or agent of any such Lender, any credit
support provider or any of its Affiliates (solely by virtue of such capacity) by
the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute or otherwise.
(c)    The provisions of this Section 9.23 shall survive termination of this
Agreement.






[Remainder of page intentionally left blank]









--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


PRIME ONDECK RECEIVABLE TRUST II, LLC, as Company




By:    /s/ Kenneth A. Brause    
Name: Kenneth A. Brause
Title:    Chief Financial Officer




CREDIT SUISSE AG, NEW YORK BRANCH,
as Administrative Agent




By:    /s/ Erin McCutcheon    
Name: Erin McCutcheon
Title:    Director


By:    /s/ Patrick Duggan    
Name: Patrick Duggan
Title:    Vice President




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Class A Committed Lender in the Credit Suisse Lender Group




By:    /s/ Erin McCutcheon    
Name: Erin McCutcheon
Title:    Authorized Signatory


By:    /s/ Patrick Duggan    
Name: Patrick Duggan
Title:    Authorized Signatory









--------------------------------------------------------------------------------







GIFS CAPITAL COMPANY, LLC,
as a Class A Conduit Lender in the Credit Suisse Lender Group




By:    /s/ Carey D. Fear    
Name: Carey D. Fear
Title:    Manager




WELLS FARGO BANK, N.A.,
as Paying Agent and Collateral Agent




By:    /s/ Katie Jordan    
Name:    Katie Jordan
Title:    Assistant Vice President









